 



Exhibit 10.74
Execution copy
FF&E FACILITY CREDIT AGREEMENT
DATED AS OF DECEMBER 14, 2006
AMONG
LAS VEGAS SANDS, LLC,
VENETIAN CASINO RESORT, LLC,
and
LIDO CASINO RESORT, LLC,
as Borrowers,
THE LENDERS LISTED HEREIN,
as Lenders,
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent
GE CAPITAL MARKETS, INC.,
as Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

         
Section 1. Definitions
    2        
1.1 Certain Defined Terms
    2        
1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement
    48        
1.3 Other Definitional Provisions and Rules of Construction
    48  
 
       
Section 2. Amounts and Terms of Commitments and Loans
    48        
2.1 Commitments; Making of Loans; the Register; Notes
    48        
2.2 Interest on the Loans
    52        
2.3 Fees
    55        
2.4 Repayments, Prepayments and Reductions in Commitments; General Provisions
Regarding Payments
    56        
2.5 Use of Proceeds
    61        
2.6 Special Provisions Governing Eurodollar Rate Loans
    61        
2.7 Increased Costs; Taxes; Capital Adequacy
    63        
2.8 Obligation of Lenders to Mitigate
    67        
2.9 Obligations Joint and Several
    68        
2.10 Right of Financing
    68        
2.11 Reliance on Notices; Appointment of Borrower Representative
    69  
 
       
Section 3. [Intentionally Omitted.]
    69  
 
       
Section 4. Conditions to Loans
    69        
4.1 Conditions to the Occurrence of the Closing Date
    69        
4.2 Additional Conditions to Loans on or after the Closing Date
    75  
 
       
Section 5. Borrowers’ Representations and Warranties
    77        
5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries
    77        
5.2 Authorization of Borrowing, etc.
    78        
5.3 Financial Condition
    79        
5.4 No Material Adverse Change
    80        
5.5 Title to Properties; Liens; Real Property
    80        
5.6 Litigation; Adverse Facts
    81        
5.7 Payment of Taxes
    81        
5.8 Performance of Agreements; Materially Adverse Agreements; Material Contracts
    81  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
5.9 Governmental Regulation
    82        
5.10 Securities Activities
    82        
5.11 Employee Benefit Plans
    82        
5.12 Certain Fees
    83        
5.13 Environmental Protection
    83        
5.14 Employee Matters
    84        
5.15 Solvency
    84        
5.16 Matters Relating to Collateral
    84        
5.17 [Intentionally Omitted]
    85        
5.18 Accuracy of Information
    85        
5.19 Bank Credit Facility Documents; Advances under Disbursement Agreement
    85  
 
       
Section 6. Borrowers’ Affirmative Covenants
    85        
6.1 Financial Statements and Other Reports
    85        
6.2 Corporate Existence, etc.
    92        
6.3 Payment of Taxes and Claims; Tax Consolidation
    92        
6.4 Maintenance of Properties; Insurance; Application of Net Loss Proceeds
    93        
6.5 Inspection; Lender Meeting
    96        
6.6 Compliance with Laws, etc.; Permits
    97        
6.7 Environmental Covenant.
    98        
6.8 Compliance with Material Contracts
    100        
6.9 Discharge of Liens
    100        
6.10 Further Assurances
    101        
6.11 Future Subsidiaries or Restricted Subsidiaries
    102        
6.12 [Intentionally Omitted]
    103        
6.13 Interest Rate Protection
    103        
6.14 [Intentionally Omitted]
    104        
6.15 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases
    104        
6.16 Modification of Certain Agreements
    104  
 
       
Section 7. Borrowers’ Negative Covenants
    104        
7.1 Indebtedness
    104  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
7.2 Liens and Related Matters
    107        
7.3 Investments; Joint Ventures; Formation of Subsidiaries
    109        
7.4 Contingent Obligations
    112        
7.5 Restricted Payments
    114        
7.6 Financial Covenants
    116        
7.7 Restriction on Fundamental Changes; Asset Sales and Acquisitions
    117        
7.8 Sales and Lease-Backs
    120        
7.9 Sale or Discount of Receivables
    121        
7.10 Transactions with Shareholders and Affiliates
    121        
7.11 Disposal of Subsidiary Stock
    124        
7.12 Conduct of Business
    124        
7.13 Certain Restrictions on Changes to Certain Documents
    125        
7.14 Consolidated Capital Expenditures
    126        
7.15 Fiscal Year
    127        
7.16 [Intentionally Omitted]
    127        
7.17 [Intentionally Omitted]
    127        
7.18 Declaration of Restricted Subsidiaries
    127        
7.19 Intentionally Omitted
    127        
7.20 Commonality of Obligors and Restricted Subsidiaries
    127  
 
       
Section 8. Events of Default
    127        
8.1 Failure to Make Payments When Due
    127        
8.2 Default under Other Indebtedness or Contingent Obligations
    127        
8.3 Breach of Certain Covenants
    128        
8.4 Breach of Warranty
    128        
8.5 Other Defaults Under Loan Documents
    128        
8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.
    129        
8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.
    129        
8.8 Judgments and Attachments
    130        
8.9 Dissolution
    130        
8.10 Employee Benefit Plans
    130        
8.11 Change in Control
    130        
8.12 Failure of Guaranty; Repudiation of Obligations
    130  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
8.13 Default Under or Termination of Operative Documents
    131        
8.14 Default Under or Termination of Permits
    131        
8.15 Intentionally Omitted
    131        
8.16 Certain Investments in any Excluded Subsidiary
    131        
8.17 Conforming Adelson L/C
    131  
 
       
Section 9. Agents and Arranger
    132        
9.1 Appointment
    132        
9.2 Powers and Duties; General Immunity
    133        
9.3 Representations and Warranties; No Responsibility for Appraisal of Credit
Worthiness
    135        
9.4 Right to Indemnity
    136        
9.5 Successor Administrative Agent
    136        
9.6 Collateral Documents and Subsidiary Guaranty
    136        
9.7 Intercreditor Agreements
    137        
9.8 Appointment of Arranger
    138  
 
       
Section 10. Miscellaneous
    138        
10.1 Assignments and Participations in Loans
    138        
10.2 Expenses
    141        
10.3 Indemnity
    142        
10.4 Set-Off; Security Interest in Deposit Accounts
    143        
10.5 Ratable Sharing
    143        
10.6 Amendments and Waivers
    144        
10.7 Certain Matters Affecting Lenders
    145        
10.8 Independence of Covenants
    146        
10.9 Notices
    146        
10.10 Survival of Representations, Warranties and Agreements
    146        
10.11 Failure or Indulgence Not Waiver; Remedies Cumulative
    147        
10.12 Marshalling; Payments Set Aside
    147        
10.13 Severability
    147        
10.14 Obligations Several; Independent Nature of Lenders’ Rights
    147        
10.15 Headings
    147        
10.16 Applicable Law
    148  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
10.17 Successors and Assigns
    148        
10.18 Consent to Jurisdiction and Service of Process
    148        
10.19 Waiver of Jury Trial
    149        
10.20 Confidentiality
    149        
10.21 Counterparts; Effectiveness
    150        
10.22 USA Patriot Act
    150        
10.23 Electronic Execution of Assignments
    150        
10.24 Gaming Authorities
    150        
10.25 Termination of Disbursement Agreement
    151        
10.26 Press Releases and Related Matters
    151  

      SCHEDULES
2.1
  Lenders’ Commitments, Pro Rata Shares, Notice Information
5.1A
  Jurisdiction of Organizations
5.1C
  Ownership of the Borrowers
5.1D
  Subsidiaries of the Borrowers
5.1E
  Options
5.2
  Governmental Consents
5.5
  Mortgaged Real Property and Material Real Estate
5.6
  Litigation
5.8
  Material Contracts
5.11
  Employee Benefit Plans
5.13
  Environmental Matters
5.16B
  Permits
7.1
  Indebtedness Existing on the Closing Date
7.2
  Liens Existing on the Closing Date
7.3
  Investments Existing on the Closing Date
7.7
  Leases Existing on the Closing Date
7.10
  Affiliate Transactions Existing on the Closing Date
7.13C
  Cooperation Agreement Amendment
A
  Designated FF&E

v



--------------------------------------------------------------------------------



 



EXHIBITS

     
A-1
  Form of Term Delayed Draw Loan Note
A-2
  Form of Term Funded Loan Note
B-1
  Form of Borrowing Notice
B-2
  Form of Borrowing Base Certificate
B-3
  Form of Construction Consultant Certificate
B-4
  Form of Conversion/Continuation Notice
C
  Form of Compliance Certificate
D-1
  Form of Assignment Agreement
D-2
  Form of Certificate of Non-Bank Status
E
  Form of Security Agreement
F
  Form of Subsidiary Guaranty
G
  Form of Intercreditor Agreement
H
  Form of Financial Condition Certificate
I-1
  Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison
I-2
  Form of Opinion of Lionel Sawyer & Collins
J
  Phase II Project Insurance Requirements
K
  Schedule of Security Filings
L
  Form of Tax Sharing Agreement

 



--------------------------------------------------------------------------------



 



LAS VEGAS SANDS, LLC,
VENETIAN CASINO RESORT, LLC
and
LIDO CASINO RESORT, LLC
FF&E FACILITY CREDIT AGREEMENT
     This FF&E FACILITY CREDIT AGREEMENT is dated as of December 14, 2006 and
entered into by and among LAS VEGAS SANDS, LLC, a Nevada limited liability
company formerly known as Las Vegas Sands, Inc. (“LVSI”), VENETIAN CASINO
RESORT, LLC, a Nevada limited liability company (“Venetian”), LIDO CASINO
RESORT, LLC, a Nevada limited liability company (“LCR”), as joint and several
obligors (each of LVSI, Venetian and LCR, a “Borrower” and, collectively, the
“Borrowers”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF
(each individually referred to herein as a “Lender” and collectively as the
“Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in
its individual capacity, “GE Capital”), as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).
R E C I T A L S
     WHEREAS, LVSI and Venetian and certain of their Affiliates (such
capitalized terms and other capitalized terms used in these recitals have the
meanings given in subsection 1.1 of this Agreement) own and operate the Existing
Facility;
     WHEREAS, LCR (an indirect, wholly-owned subsidiary of LVSI and Venetian)
owns the Site and is developing and constructing and intends to operate the
Phase II Project;
     WHEREAS, the Phase II Mall Subsidiary (an indirect, wholly-owned subsidiary
of the Borrowers) owns the Phase II Mall, and the Phase II Mall Borrowers have
entered into the Mall Financing Agreement to finance the development and
construction of the Phase II Mall and related transaction expenses;
     WHEREAS, Borrowers have requested that Lenders extend term credit
facilities to Borrowers of up to One Hundred Forty-Two Million Nine Hundred
Thirty Four Thousand One Hundred Seventy Four Dollars and Ninety Six Cents
($142,934,174.96) in the aggregate for the purpose of advancing up to Seven
Million Nine Hundred Thirty Four Thousand One Hundred Seventy Four Dollars and
Ninety Six Cents ($7,934,174.96) to be applied to refinance the Existing FF&E
Note and up to One Hundred Thirty-Five Million Dollars ($135,000,000) to be
applied to finance or refinance the acquisition by any Borrower of certain
equipment, fixtures, furniture, furnishings and other goods to be used for or
installed at the Phase II Hotel/Casino (as hereinafter defined) and/or the
Existing Facility, and for these purposes, Lenders are willing to make certain
loans and other extensions of credit to Borrowers of up to such amount upon the
terms and conditions set forth herein; and
     WHEREAS, the Lenders party hereto have agreed to make Term Loans hereunder
in an amount up to their respective commitments as set forth on Schedule 2.1
attached hereto.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the parties hereto agree as follows:
     Section 1. Definitions.
     1.1 Certain Defined Terms.
     The following terms used in this Agreement shall have the following
meanings:
     “Adelson” means Sheldon G. Adelson, an individual.
     “Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (a) the arithmetic average (rounded upward to the
nearest 1/100 of one percent) of the offered quotations, if any, to first class
banks in the interbank Eurodollar market for Dollar deposits of amounts in same
day funds comparable to the respective principal amounts of the Eurodollar Rate
Loans of the Administrative Agent for which the Adjusted Eurodollar Rate is then
being determined with maturities comparable to such Interest Period as of
approximately 10:00 A.M. (New York time) on such Interest Rate Determination
Date by (b) a percentage equal to 100% minus the stated maximum rate of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves) applicable on such Interest Rate Determination Date to any
member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D).
     “Administrative Agent” is defined in the preamble and also means and
includes any successor Administrative Agent appointed pursuant to subsection
9.5.
     “Administrative Agent’s Fee Letter” means the fee letter, dated as of the
Closing Date among the Administrative Agent and the Borrowers.
     “Affected Lender” is defined in subsection 2.6C.
     “Affected Loans” is defined in subsection 2.6C.
     “Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, that Person (excluding, however, any trustee under, or any
committee with responsibility for administering any Pension Plan). With respect
to any Lender or Approved Fund, a Person shall be deemed to be “controlled by”
another Person if such other Person possesses, directly or indirectly, power to
vote 51% or more of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors, managing general partners or
managers, as the case may be. With respect to all other Persons, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any such other Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise; provided, however,
the beneficial owner of 20% or more of the voting Securities of a Person shall
be deemed to have control.

2



--------------------------------------------------------------------------------



 



     “Agent” means, individually, the Administrative Agent and the Arranger, and
“Agents” means the Administrative Agent and the Arranger, collectively.
     “Aggregate Amounts Due” is defined in subsection 10.5.
     “Agreement” means, on any date, this FF&E Facility Credit Agreement dated
as of the Closing Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.
     “Alternative Vendor Financing” has the meaning ascribed to it in
Section 2.10.
     “Applicable Margin” means (a) for Loans accruing interest as Base Rate
Loans, 1.00%, and (b) for Loans accruing interest as Eurodollar Rate Loans,
2.00%; provided, however, that
     (A) at any time that the Bank Credit Facility Loans are rated Ba2 or higher
by Moody’s and BB or higher by S&P (or any equivalent rating by Moody’s or S&P)
(in each case with at least a stable outlook), as evidenced by an Officers’
Certificate of the Borrower Representative, the Applicable Margin for the Loans
referred to in clauses (a) and (b) above shall be immediately decreased by 0.25%
to 0.75% and 1.75%, respectively; further, provided, that:
     (i) if at any time a public or private debt rating is provided by one but
not both of Moody’s and S&P, the Applicable Margin shall be determined by
reference to the public or private debt rating provided by the agency which
gives such rating, without regard to the requirement above that there be two
ratings;
     (ii) if at any time no debt rating for the Bank Credit Facility Loans is
provided by Moody’s and no debt rating for the Bank Credit Facility Loans is
provided by S&P, any existing 0.25% decrease in the Applicable Margin pursuant
to this clause (A) shall automatically rescind; and
     (iii) if at any time the Bank Credit Facility Loans are rated below Ba2 by
Moody’s or below BB by S&P (or any equivalent rating by Moody’s or S&P) (in each
case with at least a stable outlook), any existing 0.25% decrease in the
Applicable Margin pursuant to this clause (A) shall automatically rescind; or
     (B) if after the Closing Date the interest rate margin applicable to Bank
Credit Facility Loans based upon the Adjusted Eurodollar Rate (as defined in the
Bank Credit Agreement as in effect on the date hereof or any substantially
equivalent definition) is reduced to or below 1.50% (or with respect to Bank
Credit Facility Loans based upon the Base Rate (as defined in the Bank Credit
Agreement as in effect on the date hereof or any substantially equivalent
definition), to or below 0.50%), (a) the Applicable Margin for Loans accruing
interest as Base Rate Loans shall be reduced on a single occasion by 0.25% to
0.75% and (b) the Applicable Margin for Loans accruing interest as Eurodollar
Rate Loans shall be reduced on a single occasion by 0.25% to 1.75%, as
applicable; further, provided, that: (i) Lenders receive the benefit of any more
favorable terms provided to the Bank Administrative Agent or other agent or Bank
Lender under the Bank Credit Agreement in connection with any such reduction of
the interest rate margin(s) applicable to the Bank Credit Facility Loans, and
(ii) if the interest rate margin applicable to Bank Credit Facility Loans based
upon the Adjusted Eurodollar Rate is later increased above

3



--------------------------------------------------------------------------------



 



1.50% (or with respect to Bank Credit Facility Loans based upon the Base Rate,
above 0.50%), any existing 0.25% decrease in the Applicable Margin pursuant to
this clause (B) shall automatically rescind;
     provided, further that in no event pursuant to clauses (A) or (B) of this
proviso will (a) the Applicable Margin for Loans accruing interest as Base Rate
Loans be reduced below 0.75% and (b) the Applicable Margin for Loans accruing
interest as Eurodollar Rate Loans be reduced below 1.75%.
     “Applied Amount” is defined in subsection 2.4B(iv)(b)(1).
     “Approved Fund” means, (i) a fund that invests in bank loans, or
(ii) relative to any Lender, any other fund that invests in bank loans and is
advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “Arranger” means GE Capital Markets, Inc., as Lead Arranger.
     “Asset Sale” means the sale by a Borrower or any of its Restricted
Subsidiaries to any Person of (a) any of the stock of any of such Person’s
Restricted Subsidiaries, (b) substantially all of the assets of any division or
line of business of a Borrower or any of its Restricted Subsidiaries, or (c) any
other assets (whether tangible or intangible) of a Borrower or any of its
Restricted Subsidiaries (other than (i) inventory or goods sold in the ordinary
course of business, (ii) any other assets to the extent that the aggregate fair
market value of such assets sold during any Fiscal Year is less than or equal to
$5,000,000 or (iii) any sales, transfers or dispositions permitted by subsection
7.7 (other than subsection 7.7 (iv)).
     “Assignment Agreement” means an Assignment Agreement in substantially the
form of Exhibit D-1 annexed hereto.
     “Assignment Effective Date” is defined in subsection 10.1B(ii).
     “Authorized Officer” means, relative to any Loan Party, those of its
officers, general partners or managing members (as applicable) or those of the
officers of the general partners or managing members (as applicable) whose
signatures and incumbency shall have been certified to the Administrative Agent
and the Lenders pursuant to subsection 4.1A.
     “Bank Administrative Agent” means and includes The Bank of Nova Scotia, in
its capacity as administrative agent for the Bank Credit Facility existing on
the Closing Date (or any successor thereto) and any administrative agent or
similar agent for any other Bank Credit Facility (or any successor thereto).
     “Bank Agents” means and includes, collectively, the Bank Administrative
Agent and any other agents under any Bank Credit Facility Documents, as well as
any successor to any of the foregoing.
     “Bank Credit Agreement” means and includes that certain Amended and
Restated Credit Agreement, dated as of February 22, 2005, as amended by the
First Amendment thereto dated as of September 16, 2005, among, LVSI, Venetian,
the lenders listed therein, the Bank

4



--------------------------------------------------------------------------------



 



Administrative Agent, the Bank Syndication Agent and Wells Fargo Foothill, Inc.,
CIT Group/Equipment Financing, Inc. and Commerzbank AG, as documentation agents,
as the same may be amended, renewed, extended, substituted, refinanced,
restructured, replaced, restated, supplemented or otherwise modified from time
to time, and shall also include any other agreement or agreements which
refinances or otherwise replaces, substitutes or refunds such Bank Credit
Agreement.
     “Bank Credit Facility” means and includes one or more debt or credit
facilities (including any Bank Credit Agreement) with banks or other
institutional lenders providing for revolving credit loans, term loans,
receivables financing or letters of credit, in each case, as any of the
foregoing, in whole or in part, in one or more instances, may be amended,
renewed, extended, substituted, refinanced, restructured, replaced, restated,
supplemented or otherwise modified from time to time (including, without
limitation, any successive renewals, extensions, substitutions, refinancings,
restructurings, replacements, supplementations or other modifications of the
foregoing and including, without limitation, any amendment increasing the amount
of Indebtedness incurred or available to be borrowed thereunder, extending the
maturity of any Indebtedness incurred thereunder or contemplated thereby or
deleting, adding or substituting one or more parties thereto (whether or not
such added or substituted parties are banks or other institutional lenders)),
whether any such amendment, renewal, extension, substitution, refinancing,
restructuring, replacement, restatement, supplement or other modification
(1) occurs simultaneously or not with the termination or repayment of a prior
Bank Credit Facility or (2) occurs on one or more separate occasions.
     “Bank Credit Facility Closing Date” means February 22, 2005.
     “Bank Credit Facility Collateral Documents” means and includes (i) in
connection with the Bank Credit Facility existing on the Closing Date, the
“Security Agreement,” the “Deeds of Trust” and the “Collateral Account
Agreement,” each as defined in the related Bank Credit Agreement, and all other
documents delivered by a “Loan Party” pursuant to any of the “Loan Documents” in
order to grant to the “Administrative Agent” or the “Intercreditor Agent,” on
behalf of the “Secured Parties,” a “Lien” (or to perfect such Lien) on any
“Collateral” as security for the “Obligations,” as each such quoted term is
defined in the related Bank Credit Agreement, as well as (ii) any similar or
other collateral documents that are otherwise provided to secure any obligations
in connection with such Bank Credit Facility or any other Bank Credit Facility.
     “Bank Credit Facility Documents” means (i) with respect to the Bank Credit
Agreement, each Bank Credit Agreement and all other agreements, instruments,
documents and certificates executed and delivered in connection therewith and
the transactions contemplated thereby (including the Disbursement Agreement) and
(ii) with respect to any Bank Credit Facility (other than the Bank Credit
Agreement), the credit or loan agreement with respect to such Bank Credit
Facility and all other agreements, instruments, documents and certificates
executed and delivered in connection with therewith.
     “Bank Credit Facility Loans” means and includes the loans made pursuant to
any Bank Credit Agreement.

5



--------------------------------------------------------------------------------



 



     “Bank Intercreditor Agent” means The Bank of Nova Scotia in its capacity as
intercreditor agent under the Bank Credit Facility Documents for the Bank Credit
Facility existing on the Closing Date or any successor thereto.
     “Bank Lenders” means and includes the lenders under any Bank Credit
Agreement.
     “Bank Mortgaged Property” means and includes the real property described in
Schedule 5.5, as well as any other real property that is subject to a Lien to
secure any obligations under any Bank Credit Facility Documents.
     “Bank Syndication Agent” means and includes Goldman Sachs Credit Partners
L.P., in its capacity as syndication agent under the Bank Credit Facility
Documents for the Bank Credit Facility existing on the Closing Date and any
syndication agent or similar agent under any other Bank Credit Facility
Documents, including, in each case, any successor thereto.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
     “Base Rate” means, at any time, the higher of (a) the Prime Rate or (b) the
rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate.
     “Base Rate Loans” means Loans bearing interest at rates determined by
reference to the Base Rate as provided in subsection 2.2A.
     “Borrower Representative” is defined in subsection 2.11.
     “Borrowers” is defined in the preamble and shall mean, as the context
requires, all or any of the Borrowers.
     “Borrowing Availability” means as of any date of determination, the lesser
of (i) the aggregate amount of the Term Delayed Draw Loan Commitments of all
Lenders less the aggregate original principal amount of Term Delayed Draw Loans
theretofore advanced hereunder, and (ii) the Borrowing Base less the aggregate
amount of Delayed Draw Term Loans outstanding as of such date.
     “Borrowing Base” means, with respect to any Borrowing Base Certificate
delivered from time to time, an amount equal to the sum at such time of 100% of
the Total Permitted Costs of Eligible FF&E set forth in such Borrowing Base
Certificate, in each case, less any Reserves established by Administrative Agent
in its reasonable determination at such time.
     “Borrowing Base Certificate” means a certificate to be executed and
delivered from time to time by each Borrower in the form attached to the
Agreement as Exhibit B-2.
     “Borrowing Notice” means a notice substantially in the form of Exhibit B-1
annexed hereto delivered by the Borrowers to the Administrative Agent pursuant
to subsection 2.1C with respect to a proposed borrowing.
     “Bovis” is defined in the definition of “Construction Litigation”
hereinbelow.

6



--------------------------------------------------------------------------------



 



     “Business Day” means (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of New York or Nevada or is a day on which
banking institutions located in either such state are authorized or required by
law or other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, any day that is a Business Day described in
clause (a) above and that is also a day for trading by and between banks in
Dollar deposits in the London interbank market.
     “Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person. For purposes of this Agreement and each other Loan Document, the amount
of a Person’s obligation under a Capital Lease shall be the capitalized amount
thereof, determined in accordance with GAAP, and the stated maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be terminated by the
lessee without payment of a premium or a penalty.
     “Cash” means money, currency or a credit balance (in each case denominated
in Dollars) in a Deposit Account.
     “Cash Equivalents” means (a) Dollars, (b) (i) direct obligations of the
United States (including obligations issued or held in book-entry form on the
books of the Department of the Treasury of the United States) or obligations
fully guaranteed by the United States, (ii) obligations, debentures, notes or
other evidence of indebtedness issued or guaranteed by any other agency or
instrumentality of the United States, (iii) interest-bearing demand or time
deposits (which may be represented by certificates of deposit) issued by banks
having general obligations rated (on the date of acquisition thereof) at least
“A” or the equivalent by Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc., or Moody’s Investors Service, Inc. (together with their respective
successors and with any other nationally recognized credit rating agency if
neither of such corporations is then currently rating the pertinent obligations,
a “Rating Agency”) or, if not so rated, secured at all times, in the manner and
to the extent provided by law, by collateral security in clause (i) or (ii) of
this definition, of a market value of no less than the amount of monies so
invested, (iv) commercial paper rated (on the date of acquisition thereof) at
least “A-1” or “P-1” or the equivalent by any Rating Agency issued by any
Person, (v) repurchase obligations for underlying securities of the types
described in clause (i) or (ii) above, entered into with any commercial bank or
any other financial institution having long-term unsecured debt securities rated
(on the date of acquisition thereof) at least “A” or “A2” or the equivalent by
any Rating Agency in connection with which such underlying securities are held
in trust or by a third-party custodian, (vi) guaranteed investment contracts of
any financial institution which has a long-term debt rated (on the date of
acquisition thereof) at least “A” or “A2” or the equivalent by any Rating
Agency, (vii) obligations (including both taxable and non-taxable municipal
securities) issued or guaranteed by, and any other obligations the interest on
which is excluded from income for Federal income tax purposes issued by, any
state of the United States or District of Columbia or the Commonwealth of Puerto
Rico or any political subdivision, agency, authority or instrumentality thereof,
which issuer or guarantor has (A) a short-term debt rated (on the date of
acquisition thereof) at least “A-1” or “P-1” or the equivalent

7



--------------------------------------------------------------------------------



 



by any Rating Agency and (B) a long-term debt rated (on the date of acquisition
thereof) at least “A” or “A2” or the equivalent by any Rating Agency,
(viii) investment contracts of any financial institution either (A) fully
secured by (1) direct obligations of the United States, (2) obligations of a
Person controlled or supervised by and acting as an agency or instrumentality of
the United States or (3) securities or receipts evidencing ownership interest in
obligations or special portions thereof described in clause (1) or (2), in each
case guaranteed as full faith and credit obligations of the United States,
having a market value at least equal to 102% of the amount deposited thereunder,
or (B) with long-term debt rated (on the date of acquisition thereof) at least
“A” or “A2” or the equivalent by any Rating Agency and short-term debt rated (on
the date of acquisition thereof) at least “A-1” or “P-1” or the equivalent by
any Rating Agency, (ix) a contract or investment agreement with a provider or
guarantor (A) which provider or guarantor is rated (on the date of acquisition
thereof) at least “A” or “A2” or the equivalent by any Rating Agency (provided
that if a guarantor is a party to the rating, the guaranty must be unconditional
and must be confirmed in writing prior to any assignment by the provider to any
subsidiary of such guarantor), (B) providing that monies invested shall be
payable to the Administrative Agent without condition (other than notice) and
without brokerage fee or other penalty, upon not more than two Business Days’
notice for application when and as required or permitted under the Collateral
Documents, and (C) stating that such contract or agreement is unconditional,
expressly disclaiming any right of setoff and providing for immediate
termination in the event of insolvency of the provider and termination upon
demand of the Administrative Agent (which demand shall only be made at the
direction of the Borrowers) after any payment or other covenant default by the
provider, or (x) any debt instruments of any Person which instruments are rated
(on the date of acquisition thereof) at least “A,” “A2”, “A-1” or “P-1” or the
equivalent by any Rating Agency, provided that in each case of clauses
(i) through (x), such investments are denominated in Dollars and maturing not
more than 13 months from the date of acquisition thereof; (c) investments in any
money market fund which is rated (on the date of acquisition thereof) at least
“A” or “A2” or the equivalent by any Rating Agency; (d) investments in mutual
funds sponsored by any securities broker-dealer of recognized national standing
having an investment policy that requires substantially all the invested assets
of such fund to be invested in investments described in any one or more of the
foregoing clauses and having a rating of at least “A” or “A2” or the equivalent
by any Rating Agency; or (e) investments in both taxable and nontaxable
(i) periodic auction reset securities which have final maturities between one
and 30 years from the date of issuance and are repriced through a Dutch auction
or other similar method every 35 days or (ii) auction preferred shares which are
senior securities of leveraged closed end municipal bond funds and are repriced
pursuant to a variety of rate reset periods, in each case having a rating (on
the date of acquisition thereof) of at least “A” or “A2” or the equivalent of
any Rating Agency.
     “Casino Lease” means the Casino Lease between Venetian and LVSI, dated as
of November 14, 1997, as amended effective as of October 1, 2002, with respect
to the operation of the casino for the Existing Facility.
     “Casino Level Mall Lease” means the Casino Level Restaurant/Retail Master
Lease between Venetian and Grand Canal, dated as of May 14, 2004, with respect
to the lease of certain restaurant and retail space on the casino floor of the
Existing Facility to Grand Canal.

8



--------------------------------------------------------------------------------



 



     “Category of Goods” means Eligible FF&E of the same general type and
description, such as television sets, case goods, etc.
     “Central Park West Site” means the approximately 15 acres of real property
owned by LVSI located near the intersection of Sands Avenue and Koval Lane upon
which an apartment complex commonly known as Central Park West Apartments is
currently located.
     “Central Plant” means the “Electric Substation” and the “HVAC Space”, as
each such term is defined in the Cooperation Agreement (as in effect on the date
hereof) (or, at a Borrower’s request, with the consent of the Administrative
Agent, as amended, amended and restated, supplemented, replaced, refinanced or
otherwise modified with respect to such defined term).
     “Certificate of Non-Bank Status” means a certificate substantially in the
form of Exhibit D-2 annexed hereto delivered by a Lender to the Administrative
Agent pursuant to subsection 2.7B(iii).
     “Change of Control” means any sale, pledge or other transfer (excluding any
transfer of Securities by Adelson for the purposes of providing estate planning
and gifts reasonably acceptable to the Administrative Agent) of Securities
whereby (a) (i) Adelson and/or his Affiliates or Related Parties cease to own,
directly or indirectly, at least 35% of the voting Securities of LVSC, or
(ii) any Person or group of Persons (other than Adelson and/or his Affiliates or
Related Parties), owns directly or indirectly, a greater percentage of the
voting Securities of LVSC than Adelson and/or his Affiliates or Related Parties,
(b) except as otherwise permitted by subsection 7.7 (iii), (iv), (vi), (viii),
(xv) or (xvii), LVSC ceases to own (either directly, or indirectly) 100% of the
common equity interests of LVSI, or LVSI ceases to own (either directly, or
indirectly through one or more Subsidiary Guarantors) 100% of the common equity
interests of Venetian, or Venetian ceases to own (either directly, or indirectly
through one or more Subsidiary Guarantors) 100% of the common equity interests
of LCR, (c) except as otherwise permitted by subsection 7.7 (iii), (iv), (vi),
(viii), (xv) or (xvii), Venetian and LVSI cease to own directly or indirectly
100% of the equity Securities of each of their Restricted Subsidiaries,
Interface and the Phase II Mall Borrowers prior to the Phase II Mall Sale; or
(d) a “Change of Control” (or similar term) as defined in any Bank Credit
Agreement, the indenture relating to the LVSC Notes or any other instrument
evidencing Indebtedness of the Borrowers or any other Loan Party permitted
hereunder and issued after the Closing Date in excess of $75,000,000 shall
occur. The sale of equity securities of Phase II Mall Subsidiary pursuant to the
Phase II Mall Sale shall not be a “change of control” under this Agreement.
     “Closing Date” means the date on which all conditions set forth in
subsection 4.1 have been satisfied and the funding of the Term Funded Loans
occurs.
     “Code” means the Internal Revenue Code of 1986, as amended to the date
hereof and from time to time hereafter, and any successor statute.
     “Collateral” means, collectively, all of the property (whether personal,
real, mixed or otherwise) in which Liens are granted pursuant to the Collateral
Documents as security for the Obligations.

9



--------------------------------------------------------------------------------



 



     “Collateral Documents” means the Security Agreement and all other
instruments or documents delivered by a Loan Party pursuant to any of the Loan
Documents in order to grant to the Administrative Agent, on behalf of the
Secured Parties, a Lien (or to perfect such Lien) on any Collateral as security
for the Obligations.
     “Collateral Sale” means the sale or other disposition (other than in
connection with a Event of Loss) by a Borrower or any of its Restricted
Subsidiaries to any Person of any Collateral, except to the extent that either
(i) the aggregate original principal amount financed hereunder with respect to
all such Collateral disposed of does not exceed $4,000,000 in the aggregate or
(ii) prior to or promptly (and, in any event, within 120 days) following such
disposal, such Collateral shall be replaced with other property that (A) has
utility and a value at least substantially equal to that of the replaced
property when first acquired in the reasonable determination of the Borrowers
and (B) is subject to a First Priority perfected Lien in favor of Administrative
Agent for the benefit of the Secured Parties; provided that pending any such
replacement, if the aggregate amount of the Net Collateral Sale Proceeds exceeds
$3,000,000 at any time, the amount in excess of $3,000,000 shall promptly (and
in any event within five Business Days) after received, be deposited in a
separate and segregated interest-bearing cash collateral account maintained by
the Administrative Agent and under its exclusive dominion and control, subject
to a First Priority perfected Lien in favor of Administrative Agent for the
benefit of the Secured Parties.
     “Collateral Schedule” means a collateral schedule in the form of Exhibit A
to the Security Agreement (or such other form as may be acceptable to
Administrative Agent) describing the equipment, fixtures, furniture, furnishings
and other goods to be financed by a Loan hereunder (or any replacements thereof
or substitutions therefor) and pursuant to which the Borrowers grant a security
interest in favor of Administrative Agent (for the benefit of the Administrative
Agent and Lenders) in all such equipment, fixtures, furniture, furnishings and
other goods (as well as any replacements thereof or substitutions therefor).
     “Commitment” means the commitment of a Lender to make Loans as set forth in
subsection 2.1A and “Commitments” means such commitments of all Lenders in the
aggregate.
     “Commitment Termination Event” means (a) the occurrence of any Event of
Default with respect to any Borrower described in subsection 8.6 or 8.7 or
(b) the occurrence and continuance of any other Event of Default and either
(i) the declaration of all or any portion of the Loans to be due and payable, or
(ii) the giving of notice by the Administrative Agent, acting at the direction
of the Requisite Lenders, to the Borrowers that the Commitments have been
terminated.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C annexed hereto delivered to the Administrative Agent and the Lenders
by the Borrowers pursuant to subsection 6.1(iv).
     “Conforming Adelson L/C” means an unconditional, direct pay letter of
credit which (a) is obtained by Adelson or one of his Affiliates (but not the
Borrowers or any of their Restricted Subsidiaries), (b) either (i) has an
expiration date of not less than twenty-four months or (ii) has an expiration
date of not less than twelve months with an automatic extension of one

10



--------------------------------------------------------------------------------



 



twelve month period unless the issuer of such letter of credit gives the Bank
Administrative Agent not less than sixty days prior written notice that it will
not renew the letter of credit for such successive term, (c) either (i) is
irrevocable or (ii) provides that the issuer will deliver not less than sixty
days prior written notice to the Bank Administrative Agent of its intention to
revoke such letter of credit, (d) is issued by a financial institution
acceptable to the Bank Administrative Agent in its reasonable judgment and
(e) is otherwise in form and substance acceptable to the Bank Administrative
Agent in its reasonable judgment, provided that any such letter of credit shall
only qualify as a Conforming Adelson L/C if it states that it may be drawn upon
by the Bank Administrative Agent and applied in accordance with the terms of the
Bank Credit Agreement upon the occurrence of any Conforming Adelson L/C Draw
Event, and provided further that no Borrower nor any of their Restricted
Subsidiaries shall have any obligations (contingent or otherwise) in respect of
any such letter of credit or any reimbursement agreement applicable thereto.
     “Conforming Adelson L/C Draw Event” shall mean, during the time that the
Conforming Adelson L/C remains in full force and effect, the occurrence of any
of the following (a) an Event of Default (which is continuing and has not been
waived) set forth in subsections 8.1, 8.2, 8.6, 8.7, 8.13 (or any similar “Event
of Default” under any Bank Credit Agreement) or resulting from a breach of any
of the covenants set forth in subsection 7.6 (or any similar breach under any
Bank Credit Agreement); (b) if such Conforming Adelson L/C has a maturity of
less than twenty-four months, either (x) the Bank Administrative Agent’s receipt
of notice from the issuer of the Conforming Adelson L/C that such issuer will
not renew the Conforming Adelson L/C or (y) the date that is five days prior to
the expiration of the Conforming Adelson L/C if the Bank Administrative Agent
has not received evidence of the renewal thereof, unless Adelson or his
Affiliates substitute cash equity in the Borrowers in an amount equal to the
face amount of the Conforming Adelson L/C in lieu of the Conforming Adelson L/C
on or before the date that is five days prior to the expiration thereof (such
equity to be substituted for the withdrawn Conforming Adelson L/C in the
calculation of Consolidated Adjusted EBITDA); or (c) the Bank Administrative
Agent’s receipt of notice from the issuer of the Conforming Adelson L/C that
such issuer intends to revoke, terminate or cancel the Conforming Adelson L/C,
unless Adelson or his Affiliates substitute cash equity in Borrowers in an
amount equal to the face amount of the Conforming Adelson L/C in lieu of the
Conforming Adelson L/C on or before the date that is five days prior to the
revocation, termination or cancellation thereof (such equity to be substituted
for the withdrawn Conforming Adelson L/C in the calculation of Consolidated
Adjusted EBITDA).
     “Consolidated Adjusted EBITDA” means, for any period, the sum of the
amounts (without duplication) for such period of (a) Consolidated Net Income,
(b) Consolidated Interest Expense, (c) provision for taxes based on income to
the extent deducted in calculating Consolidated Net Income, (d) total
depreciation expense, (e) total amortization expense, (f) total pre-opening
expenses, (g) total development expenses, and (h) other non-cash items reducing
Consolidated Net Income (including any reductions to Consolidated Net Income as
a result of minority or preferred interests of Venetian) less other non-cash
items increasing Consolidated Net Income, all of the foregoing as determined on
a consolidated basis for the Borrowers and their Restricted Subsidiaries in
conformity with GAAP. Any cash equity contributions made by Adelson or any of
his Affiliates (other than one of the Borrowers or their Restricted
Subsidiaries) to the Borrowers and/or the face amount of any Conforming Adelson
L/C delivered to the Bank

11



--------------------------------------------------------------------------------



 



Administrative Agent for the benefit of the Bank Lenders during any quarter and
during a period of fifteen days following such quarter, in an aggregate amount
for such cash equity contributions and face amounts of Conforming Adelson L/Cs
not to exceed $20,000,000 per quarter, may at the written election of the
Borrowers be included in Consolidated Adjusted EBITDA for such quarter for all
purposes hereunder, provided that the Borrowers may not include such cash equity
contributions or the face amount of the Conforming Adelson L/C, or any
combination thereof, in Consolidated Adjusted EBITDA (a) if any Conforming
Adelson L/C Draw Event or any Event of Default or Potential Event of Default has
occurred and is continuing at the time such cash contribution is made or such
Conforming Adelson L/C is provided to the Bank Administrative Agent or (b) in
any event, after two consecutive quarters unless, following any exercise of such
election to include any such cash equity contributions and/or face amount of any
Conforming Adelson L/C in Consolidated Adjusted EBITDA, the Borrowers have
thereafter been in compliance with subsection 7.6 on a rolling four quarter
basis occurring after such election (without giving affect to any previous cash
contributions or Conforming Adelson L/C) for at least one Fiscal Quarter.
     “Consolidated Capital Expenditures” means, for any period, the sum of
(a) the aggregate of all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of Capital
Leases which is capitalized on the consolidated balance sheet of the Borrowers)
by the Borrowers and their Restricted Subsidiaries during that period that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of the Borrowers and their Restricted Subsidiaries plus (b) to the extent
not covered by clause (a) of this definition, any expenditures by the Borrowers
or their Restricted Subsidiaries during that period to acquire (by purchase or
otherwise) the business, property or fixed assets of any Person, or the stock or
other evidence of beneficial ownership of any Person that, as a result of such
acquisition, becomes a Restricted Subsidiary of the Borrowers; provided,
however, that any expenditures for Phase II Project Costs shall not be included
in Consolidated Capital Expenditures; and, provided further that Consolidated
Capital Expenditures shall not include any adjustment to the original cost of
the Phase I Project or any similar balance sheet adjustment as a result of any
settlement of or any judgment, payment, cost, expenditure or charge relating to,
the Construction Litigation.
     “Consolidated Interest Coverage Ratio” means, as of any Quarterly Date, the
ratio computed for the period consisting of the Fiscal Quarter as to which such
Quarterly Date relates and each of the three immediately preceding Fiscal
Quarters of (a) Consolidated Adjusted EBITDA (for all such Fiscal Quarters) to
(b) the sum (for all such Fiscal Quarters) of Consolidated Interest Expense.
     “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of the Borrowers and their Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrowers (other than non-cash interest on Permitted
Subordinated Indebtedness), including all commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedging Agreements, plus (except for purposes of
calculating the Consolidated Interest Coverage Ratio in connection with a
Permitted Employee Repurchase pursuant to subsection 7.5

12



--------------------------------------------------------------------------------



 



(vii)) all Restricted Payments made by Borrowers to LVSC in accordance with
subsection 7.5(xiv) of this Agreement, but excluding, however, amortization of
debt issuance costs and deferred financing fees including any amounts referred
to in subsection 2.3 payable to the Agents or Lenders, any fees and expenses
payable to the Agents or Lenders in connection with this Agreement, any fees and
expenses payable to the Bank Agents or Bank Lenders in connection with the Bank
Credit Agreement, and fees and expenses payable to the holders of the
Indebtedness incurred under the Mall Financing Agreement in each case, on or
prior to the Closing Date.
     “Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Total Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA computed for the period consisting of, if such date is a
Quarterly Date, the Fiscal Quarter ending on such date and each of the three
immediately preceding Fiscal Quarters, or if such date is not a Quarterly Date,
the four full Fiscal Quarters most recently ended.
     “Consolidated Net Income” means, for any period, the net income (or loss)
of the Borrowers and their Restricted Subsidiaries on a consolidated basis for
such period taken as a single accounting period determined in conformity with
GAAP and before any reduction in respect of preferred stock dividends; provided
that there shall be excluded, without duplication, (a) the income (or loss) of
any Person (other than a Restricted Subsidiary of a Borrower), except to the
extent of the amount of dividends or other distributions actually paid to the
Borrowers or any of their Restricted Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it is
merged into or consolidated with Borrowers or a Restricted Subsidiary or that
Person’s assets are acquired by the Borrowers or a Restricted Subsidiary, (c)
any after-tax gains or losses attributable to (i) Asset Sales, (ii) returned
surplus assets of any Pension Plan or (iii) the disposition of any Securities or
the extinguishment of any Indebtedness of any Person or any of its Restricted
Subsidiaries, (d) dividends or distributions from any Excluded Subsidiary to the
Borrowers or any Restricted Subsidiary which are used to fund Permitted
Quarterly Tax Distributions, (e) the effect of non-cash accounting adjustments
resulting from a change in the tax status of a flow-through tax entity to a
“C-corporation” or other entity taxed similarly, (f) any net extraordinary gains
or net extraordinary losses, (g) any refinancing costs, amortization or charges
(including premiums, costs, amortization and charges associated with the
Refinancing or any permitted refinancing of the LVSC Notes); and (h) to the
extent it reduces Consolidated Net Income, the effect of any payment,
expenditure, cost or charge relating to the Construction Litigation (or any
settlement or judgment thereof); provided that the aggregate amount excluded
from the calculation of Consolidated Net Income pursuant to this subsection
(h) shall not exceed $45.0 million; provided, further, that no effect shall be
given to any non-cash minority or preferred interest in Venetian for purposes of
computing Consolidated Net Income.
     “Consolidated Net Worth” means, as of any date of determination, (a) the
sum of the following items, as shown on the consolidated balance sheet of LVSI
and its Subsidiaries as of such date (i) the common equity of LVSI and its
Subsidiaries, (ii)(A) the aggregate liquidation preference of preferred stock or
preferred membership interests of LVSI and its Subsidiaries and (B) any increase
in depreciation and amortization resulting from any purchase accounting
treatment from an acquisition or related financing; (b) less any goodwill
incurred subsequent to August 20, 2004 and (c) less any write up of assets (in
excess of fair market value) after August

13



--------------------------------------------------------------------------------



 



20, 2004 and, in each case on a consolidated basis for LVSI and its
Subsidiaries, determined in accordance with GAAP; provided, that in calculating
Consolidated Net Worth, (i) any gain or loss from any Asset Sale or the
disposition of any securities or the extinguishment of any Indebtedness of any
Person or any of its Subsidiaries (including all extraordinary gains and losses
and all expenses, amortization and charges associated with the Refinancing and
the issuance of the LVSC Notes) shall be excluded, (ii) any change or reduction
of net worth related to a conversion from flow-through tax entities to taxable
entities shall be excluded, (iii) any change or reduction of net worth related
to currency fluctuations or any conversion of currencies shall be excluded; and
(iv) regardless whether Venetian is a Subsidiary of LVSI or is wholly-owned,
Venetian shall be assumed at all times to be a wholly-owned Subsidiary of LVSI,
and no effect shall be given to any preferred interest in Venetian for purposes
of calculating Consolidated Net Worth.
     “Consolidated Senior Leverage Ratio” means, at any time of determination,
the ratio of (a) Consolidated Total Senior Debt outstanding on such date to
(b) Consolidated Adjusted EBITDA computed for the period consisting of the most
recently ended Fiscal Quarter and each of the three immediately preceding Fiscal
Quarters.
     “Consolidated Total Debt” means, as at any date of determination: ((i) the
aggregate stated balance sheet amount of all Indebtedness of the Borrowers and
their Restricted Subsidiaries (other than any Shareholder Subordinated
Indebtedness), determined on a consolidated basis in accordance with GAAP; plus
(ii) all Indebtedness of LVSC that is guaranteed by Borrowers and/or any of
their respective Restricted Subsidiaries), less (iii) the “Mortgage Notes
Repayment Expenses” (as defined in the Bank Credit Agreement as in effect on the
date hereof).
     “Consolidated Total Senior Debt” means as at any date of determination,
Consolidated Total Debt, less Indebtedness evidenced by the LVSC Notes, LVSC
Permitted Indebtedness, Permitted Subordinated Indebtedness, and Indebtedness
incurred under any Employee Repurchase Notes.
     “Construction Consultant” means Tishman Construction Corporation of Nevada,
or any other person reasonably acceptable to the Administrative Agent designated
from time to time to serve as the Construction Consultant.
     “Construction Consultant Certificate” means a certificate in the form of
Exhibit B-3 and otherwise in form and substance reasonably satisfactory to
Administrative Agent.
     “Construction Litigation” means the litigation arising out of the lawsuit
filed by LVSI and Venetian against Lehrer McGovern Bovis Inc., a New York
corporation (“Bovis”), in the United States District Court for the District of
Nevada and the countersuit filed by Bovis against LVSI and Venetian and any
other outstanding lawsuit, action, claim or Lien arising out of or relating to
the construction of the Existing Facility, including any claim made or Lien
filed by Bovis or any contractor or subcontractor or to the bonding company
insuring over any Lien relating to or binding upon the Existing Facility or to
Venetian, LVSI, or any of their Affiliates in connection therewith.

14



--------------------------------------------------------------------------------



 



     “Construction Management Agreement” is defined in the Disbursement
Agreement (as in effect on the date hereof (or, at a Borrower’s request, with
the consent of the Administrative Agent, as amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified with respect to such
defined term).
     “Contingent Obligation”, as applied to any Person, means any direct or
indirect liability, contingent or otherwise, of that Person (a) with respect to
any Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(c) under Hedging Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (ii) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (i) or
(ii) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if
less, the amount to which such Contingent Obligation is specifically limited.
Notwithstanding the foregoing, Contingent Obligations shall not include any
surety bonds for claims underlying mechanics liens and any reimbursement
obligations with respect thereto so long as such reimbursement obligations are
not then due or are promptly paid when due.
     “Contracts” means, collectively, the contracts entered into, from time to
time, between any Borrower(s) and any contractor for performance of services or
sale of goods in connection with the design, engineering, installation or
construction of the Phase II Project.
     “Contractual Obligation” means, as applied to any Person, any provision of
any Security issued by that Person or of any material indenture, mortgage, deed
of trust, contract, undertaking, agreement or other instrument to which that
Person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject.
     “Conversion/Continuation Notice” means a notice substantially in the form
of Exhibit B-4 annexed hereto delivered to the Administrative Agent pursuant to
subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

15



--------------------------------------------------------------------------------



 



     “Cooperation Agreement” means that certain Third Amended and Restated
Reciprocal Easement, Use and Operating Agreement, dated as of July 26, 2006, by
and among Venetian, LCR, Grand Canal, Phase II Mall Subsidiary and Interface.
     “COREA” is defined in the Disbursement Agreement (as in effect on the date
hereof or, at a Borrower’s request, with the consent of the Administrative
Agent, as amended, amended and restated, supplemented, replaced, refinanced or
otherwise modified with respect to such defined term).
     “Deposit Account” means a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.
     “Designated FF&E” means all of the equipment, fixtures, furniture,
furnishings and goods that are listed on Schedule A hereto.
     “Disbursement Account” is defined in the Disbursement Agreement (as in
effect on the date hereof).
     “Disbursement Agent” has the meaning given in the Disbursement Agreement.
     “Disbursement Agreement” means the Master Disbursement Agreement, entered
into among the Bank Administrative Agent, Goldman Sachs Credit Partners, Inc.,
as bank arranger, The Bank of Nova Scotia, as Disbursement Agent, LCR, the Phase
II Mall Borrowers, and the administrative agent under the Mall Financing
Agreement, dated as of September 30, 2004, as amended by that certain First
Amendment to Master Disbursement Agreement, dated as of February 22, 2005,
entered into among the Bank Administrative Agent, Goldman Sachs Credit Partners,
Inc. and The Bank of Nova Scotia, as joint bank arranger, the other Bank Agents
party thereto, The Bank of Nova Scotia, as Disbursement Agent, LCR, the Phase II
Mall Borrowers and the administrative agent under the Mall Financing Agreement,
and as further amended, supplemented, amended and restated, modified, replaced
or extended from time to time.
     “Dollars” and the sign “$” mean the lawful money of the United States.
     “Domestic FF&E” means any equipment, fixtures, furniture, furnishings and
other goods financed hereunder other than Imported FF&E.
     “Eligible Assignee” means (a) (i) a commercial bank organized under the
laws of the United States or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (iv) any other Person which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies; (b) any Approved Fund; and (c) any Lender and any Affiliate
of any Lender; provided that no Borrower, any Affiliate of the Borrowers,
Adelson and/or his Affiliates

16



--------------------------------------------------------------------------------



 



or Related Parties shall be an Eligible Assignee; provided further that so long
as no Event of Default shall have occurred and be continuing, no (i) Person that
owns or operates a casino located in Singapore, Macau, the United Kingdom,
Hungary, the States of Nevada, New Jersey, Pennsylvania or Michigan (or is an
Affiliate of such a Person) (provided that a passive investment constituting
less than 10% of the common stock of any such casino shall not constitute
ownership thereof for the purposes of this definition), (ii) Person that owns or
operates a convention, trade show, conference center or exhibition facility in
Singapore, Macau, the United Kingdom, Hungary, Las Vegas, Nevada or Clark
County, Nevada or the States of New Jersey, Pennsylvania or Michigan (or an
Affiliate of such a Person) (provided that a passive investment constituting
less than 10% of the common stock of any such convention or trade show facility
shall not constitute ownership for the purpose of this definition), or
(iii) union pension fund (provided that any intermingled fund or managed account
which has as part of its assets under management the assets of a union pension
fund shall not be disqualified from being an Eligible Assignee hereunder so long
as the manager of such fund is not controlled by a union), shall be an Eligible
Assignee, in each case which Person shall not have been denied an approval or a
license, or found unsuitable under the Nevada Gaming Laws applicable to Lenders.
     “Eligible FF&E” means all of the equipment, fixtures, furniture,
furnishings and goods that are (a) Designated FF&E (or such other equipment,
fixtures, furniture, furnishings and goods as may be reasonably acceptable to
Administrative Agent), (b) owned by a Borrower (or to be owned by a Borrower
upon or immediately following funding of the related Term Delayed Draw Loan
hereunder) and (c) reflected in the most recent Borrowing Base Certificate
delivered to Administrative Agent in connection with a Term Delayed Draw Loan
pursuant to subsection 2.1, except any equipment, fixtures, furniture,
furnishings and goods to which any of the exclusionary criteria set forth below
applies (which may not be included in the Borrowing Base Certificate).
Administrative Agent shall have the right, in consultation with the Borrowers,
to establish, modify or eliminate Reserves against Eligible FF&E from time to
time in its reasonable credit judgment. Eligible FF&E funded by any Term Delayed
Draw Loan shall not include any equipment, fixtures, furniture, furnishings and
goods of any Borrower, as the case may be, that:
     (i) has not been inspected by the Construction Consultant and found to
conform, in all material respects, to its description in Schedule A unless
otherwise approved by Administrative Agent;
     (ii) the invoice for such equipment, fixtures, furniture, furnishings and
goods is not reasonably acceptable to Administrative Agent in form and
substance;
     (iii) is purchased from an Affiliate of any Loan Party (except, in each
case, to the extent that the circumstances and purchase details have been
disclosed in writing to, and such purchase is at fair market value and on
arms-length terms or is otherwise reasonably approved by, the Administrative
Agent);
     (iv) is not owned (or will not be owned upon or immediately following
funding of the related Term Delayed Draw Loan) by such Borrower free and clear
of all Liens and rights of any other Person, except for the Liens in favor of
(A) Administrative Agent, on behalf of the Secured Parties, (B) Liens in favor
of any Bank Agent or any other Person which Liens shall be released on or prior
to the date the applicable Term

17



--------------------------------------------------------------------------------



 



Delayed Draw Loan is made with respect thereto and (C) other Permitted Liens
that are either (x) subordinate to the Liens in favor of the Administrative
Agent on behalf of the Secured Parties or (y) otherwise acceptable to the
Administrative Agent);
     (v) is located outside of the United States;
     (vi) as to which Administrative Agent’s Lien, on behalf of itself and
Lenders, therein is not a First Priority perfected Lien;
     (vii) is (A) to be used solely in the development or operation of the Phase
II Mall or (B) otherwise not to be used in the development or operation of the
Phase II Hotel/Casino or the Existing Facility;
     (viii) has not been delivered to or is not physically located at the site
of the Phase II Hotel/Casino or the Existing Facility and installed or able to
be installed in a reasonable period of time (to the extent installation is
required), or is not held in safe custody pending such delivery and/or
installation;
     (ix) fails to meet all of the following criteria: (i) is located on
premises owned by a Borrower or leased by a Borrower, or is stored with a
bailee, warehouseman or similar Person, and (ii) (w) if located on any premises
owned by a Borrower and subject to any mortgage or deed of trust (other than any
mortgage or deed of trust in favor of the Bank Agent and/or the Bank Lenders
existing on the Closing Date), a satisfactory mortgagee waiver or other
agreement has been delivered to Administrative Agent (it being understood that
in connection with any refinancing of the Bank Credit Facility provisions
substantially similar to the provisions in paragraph 3(f) of the Intercreditor
Agreement will satisfy this subclause (w)), (x) if located on any premises
leased by a Borrower, a satisfactory landlord waiver or other agreement has been
delivered to the Administrative Agent or (y) if stored with a bailee,
warehouseman or similar Person, a satisfactory bailee letter or other agreement,
has been delivered to the Administrative Agent or, in the case of clauses (w),
(x) and (y) Reserves satisfactory to Administrative Agent have been established
with respect thereto;
     (x) was not acquired by a Borrower within six months (or, in the case of
the initial Funding Date, 18 months) before the requested Funding Date therefor,
was not new when acquired by such Borrower, is obsolete or, in Administrative
Agent’s reasonable credit judgment, is damaged or is not fully assembled or able
to be assembled in a reasonable period of time, in reasonably good working order
and condition for its intended purpose;
     (xi) is not covered by applicable manufacturers’ warranties or casualty
insurance reasonably acceptable to Administrative Agent;
     (xii) has failed to pass inspections or tests required by any Governmental
Instrumentality, or failed to have any licenses, registrations or permits
required by any Governmental Instrumentality as of the applicable date of such
requirement, except, that any license, registration or permit that is not
material may be obtained within five (5) Business Days of such requirement;

18



--------------------------------------------------------------------------------



 



     (xiii) as to which any of the representations or warranties pertaining
thereto set forth in the Loan Documents is untrue or incorrect in any material
respect;
     (xiv) is (A) carpet, (B) tile or other floor covering, (C) wallpaper or
other wall-covering, (D) eating utensils, dinnerware, glassware or other
breakable kitchen-related items used in a kitchen, (E) curtains, (F) mattresses,
linens or other items related to bedding, (G) a motor vehicle or (H) is a base
for a slot machine or a stool to be used in conjunction with a slot machine
unless, in each case, the related slot machine is also being financed with the
proceeds of the Term Loans; or
     (xx) has intellectual property affixed thereto, embedded therein, or
necessary to the operation thereof, and the transfer or assignment of any rights
to such intellectual property will impede Administrative Agent in the exercise
of its remedies, unless the inclusion of such equipment, fixture, furniture,
furnishing and good is otherwise consented to by Administrative Agent.
     “Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by the
Borrowers, any of their Subsidiaries or any of their respective ERISA
Affiliates.
     “Employee Repurchase Notes” is defined in subsection 7.1(ix).
     “Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any governmental authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
     “Environmental Laws” means any and all current or future statutes,
ordinances, orders, rules, regulations, guidance documents, judgments, Permits,
or any other requirements of governmental authorities relating to
(a) environmental matters, including those relating to any Hazardous Materials
Activity, (b) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (c) occupational safety and health, industrial hygiene,
land use or the protection of human, plant or animal health or welfare, in any
manner applicable to the Borrowers or any of their Subsidiaries or any of their
Facilities, including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Nevada Hazardous Materials
law (NRS Chapter 459), the Nevada Solid Waste/Disposal of Garbage or Sewage law
(NRS 444.440 to 444.650, inclusive), the Nevada Water Controls/Pollution law
(NRS Chapter 445A), the Nevada Air Pollution law (NRS

19



--------------------------------------------------------------------------------



 



Chapter 445B), the Nevada Cleanup of Discharged Petroleum law (NRS 590.700 to
590.920, inclusive), the Nevada Control of Asbestos law (NRS 618.750 to
618.850), the Nevada Appropriation of Public Waters law (NRS 533.324 to
533.4385, inclusive), the Nevada Artificial Water Body Development Permit law
(NRS 502.390), the Nevada Protection of Endangered Species, Endangered Wildlife
Permit (NRS 503.585), Endangered Flora Permit law (NRS 527.270), the Atomic
Energy Act of 1954 (42 U.S.C. Section 2011 et seq.), the Safe Drinking Water Act
(42 U.S.C. Sections 300f et seq.), the Surface Mining Control and Reclamation
Act of 1974 (30 U.S.C. Sections 1201 et seq.), and the Uranium Mill Tailings
Radiation Control Act of 1978 (42 U.S.C. Section 7901 et seq.), each as amended
or supplemented, any analogous present or future state or local statutes or
laws, and any regulations promulgated pursuant to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
     “ERISA Affiliate” means, as applied to any Person, (a) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of the
Borrowers or any of their Subsidiaries shall continue to be considered an ERISA
Affiliate of the Borrowers or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Borrowers or such Subsidiary and with respect to liabilities arising after such
period for which Borrowers or such Subsidiary could be liable under the Code or
ERISA.
     “ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (b) the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(d) of the Code) or the failure to make
by its due date a required installment under Section 412(m) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability
pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (f) the imposition
of liability on Borrowers, any of their Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) the withdrawal of the
Borrowers, any of their Subsidiaries or any of their respective ERISA Affiliates
in a complete or partial withdrawal (within the meaning of

20



--------------------------------------------------------------------------------



 



Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by the Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission
which could give rise to the imposition on Borrowers, any of their Subsidiaries
or any of their respective ERISA Affiliates of fines, penalties, taxes or
related charges under Chapter 43 of the Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (i) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against Borrowers, any of their Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(j) receipt from the PBGC of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (k) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Code or pursuant to ERISA with respect to
any Pension Plan.
     “Estimation Period” means the period for which a shareholder, partner or
member, who is an individual is required to estimate for federal income tax
purposes his allocation of taxable income from a Subchapter S corporation or any
entity that is treated as a partnership for federal income tax purposes in
connection with determining his estimated federal income tax liability for such
period.
     “Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Adjusted Eurodollar Rate as provided in subsection 2.2A.
     “Event of Default” is defined in Section 8.
     “Event of Force Majeure” has the meaning given in the form of Disbursement
Agreement.
     “Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal) constituting Collateral or any property or asset
securing any Bank Credit Facility, any of the following: (a) any loss,
destruction or damage of such property or asset; (b) any actual condemnation,
seizure or taking by exercise of the power of eminent domain or otherwise of
such property or asset, or confiscation of such property or asset or the
requisition of the use of such property or asset; or (c) any settlement in lieu
of clause (b) above.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.
     “Excluded Subsidiary” means (a) Lido Casino Resort Holding Company, LLC,
Interface, Phase II Mall Subsidiary, Phase II Mall Subsidiary Holdings, Venetian
Interactive LLC, Sands Pennsylvania, Inc., Sands Bathworks Gaming, LLC and
Silver State Marble LLC, (b) Venetian Venture Development Intermediate I and its
Subsidiaries, Venetian Venture Development Intermediate II, Venetian Venture
Development Intermediate Limited, VML US

21



--------------------------------------------------------------------------------



 



Finance, LLC, Venetian Macau Finance Company, Venetian Macau Limited, Venetian
Cotai Limited, Venetian Global Holdings Limited and its Subsidiaries, Venetian
Orient Limited, World Sourcing Services Limited, Venetian Travel Limited,
Venetian Marketing Services, Limited, and all other foreign Subsidiaries of LVSI
(other than any foreign Subsidiaries designated as Non-Guarantor Restricted
Subsidiaries pursuant to subsection 7.3(iii), (viii) or (xii) and any foreign
Subsidiaries designated as Restricted Subsidiaries pursuant to subsection 7.18),
and (c) any domestic entities formed after the Closing Date, substantially all
of the operations of which are conducted outside the State of Nevada and that
are designated as Excluded Subsidiaries by the Borrowers under subsection
7.3(iii), (viii) or (xii).
     “Existing Facility” means The Venetian Resort Hotel Casino, a
Venetian-themed hotel, casino, retail, meeting and entertainment complex located
at 3355 Las Vegas Boulevard South, Las Vegas, Nevada 89109 (located in Clark
County, Nevada).
     “Existing FF&E Note” means that certain promissory note, dated as of
September 12, 2003, executed by Venetian and LVSI and in favor of General
Electric Capital Corporation.
     “Existing Site” means the land on which the Existing Facility is
constructed.
     “Facilities” means any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by the Borrowers or any of their Restricted
Subsidiaries.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.
     “FF&E Deposit Loans” means any Bank Credit Facility Loans the proceeds of
which are applied to fund advances or deposits with respect to Specified FF&E
pursuant to the terms of the Disbursement Agreement.
     “Final Completion” is defined in the Disbursement Agreement (as in effect
on the date hereof).
     “Final Completion Date” means the date on which Final Completion occurs.
     “Financial Plan” is defined in subsection 6.1(xiii).
     “First Priority” means, with respect to any Lien created in any Collateral
pursuant to any Collateral Document, that such Lien is the only Lien (other than
Permitted Liens arising solely by operation of law) to which such Collateral is
subject.

22



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
     “Fiscal Year” means the fiscal year of the Borrowers ending on December 31
of each calendar year.
     “Foreign Excluded Subsidiaries” means foreign subsidiaries that are
Excluded Subsidiaries.
     “Former Lender” is defined in subsection 10.7(a).
     “Funding and Payment Account” means (a) the following account of the
Administrative Agent:
ABA No. 021 001 033
Account Number 50279513
Deutsche Bank, New York, New York
Account Name: GECC CIF Collection Account
Reference: Las Vegas Sands/CFN8634
or (b) such other account of the Administrative Agent or of a third party or
sub-agent, as appropriate, as may from time to time hereafter be designated as
such in a written notice delivered by the Administrative Agent to the Borrower
Representative and each Lender.
     “Funding Date” means the date of the funding of a Loan.
     “GAAP” means, subject to the limitations on the application thereof set
forth in subsection 1.2, generally accepted accounting principles set forth in
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession in the United States of America, in each case as the same are
applicable to the circumstances as of the Closing Date.
     “Gaming License” means every license, franchise or other authorization to
own, lease, operate or otherwise conduct gaming activities of the Borrowers or
any of their Restricted Subsidiaries, including all such licenses granted under
the Nevada Gaming Laws, and other applicable federal, state, foreign or local
laws.
     “GE Capital” is defined in the preamble.
     “GGP” means GGP Limited Partnership, a Delaware limited partnership, and
any successor thereto by merger or by operation of law.
     “Gondola Lease” means the Lease between Venetian and Grand Canal, dated as
of May 17, 2004, with respect to the lease of the gondola amusement ride
concession and related retail space.
     “Governmental Acts” is defined in subsection 3.5A.

23



--------------------------------------------------------------------------------



 



     “Governmental Instrumentality” means any national, state or local
government (whether domestic or foreign), any political subdivision thereof or
any other governmental, quasi-governmental, judicial, public or statutory
instrumentality, authority, body, agency, bureau or entity, (including the
Nevada Gaming Authorities, any zoning authority, the FDIC, the Comptroller of
the Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party at law.
     “Grand Canal” means Grand Canal Shops II, LLC.
     “Hard Costs” means, with respect to any equipment, fixtures, furniture,
furnishings and other goods financed hereunder, an amount equal to the actual
invoiced purchase price thereof (net of any and all discounts, credits,
commissions, rebates and allowances) after excluding any installation costs,
sales taxes, freight, delivery charges and other soft costs.
     “Harrah’s Lease” means that certain Agreement of Lease dated January 24,
2005 between Harrah’s Las Vegas, Inc. as landlord and LCR, as tenant.
     “Harrah’s Shared Roadway Agreement” means the Agreement, dated as of
January 16, 1998, between Venetian and Harrah’s Casino Resort.
     “Hazardous Materials” means (a) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and
(j) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or which may or could pose a
hazard to the health and safety of the owners, occupants or any Persons in the
vicinity of any Facility or to the indoor or outdoor environment.
     “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

24



--------------------------------------------------------------------------------



 



     “Hedging Agreements” means (a) currency exchange or interest rate swap
agreements, currency exchange or interest rate cap agreements and currency
exchange or interest rate collar agreements and (b) other agreements or
arrangements designed to protect against fluctuations in currency exchange or
interest rates.
     “HVAC Component” means, collectively (a) the Central Plant and (b) the
“Other Facilities”, as defined in each HVAC Services Agreement (as in effect on
the date hereof or, at a Borrower’s request, with the consent of the
Administrative Agent, as amended, amended and restated, supplemented, replaced,
refinanced or otherwise modified with respect to each such defined term).
     “HVAC Ground Lease” means the Ground Lease made effective as of
November 14, 1997, between Venetian and the HVAC Provider.
     “HVAC Provider” means Sempra Energy Solutions, a California corporation
(successor to Atlantic-Pacific, Las Vegas LLC, a Delaware limited liability
company) or its permitted successors under the HVAC Services Agreements.
     “HVAC Services Agreements” means collectively (a) the Energy Services
Agreement, dated as of November 14, 1997, as amended on July 1, 1999, between
Venetian and the HVAC Provider as modified by that certain settlement agreement
dated as of April 25, 2005 and as further amended by an amendment dated as of
July 1, 2006, (b) the HVAC Ground Lease, and (c) all other agreements between
the HVAC Provider and the Borrowers or their Restricted Subsidiaries (and any
amendments of such other agreements or the agreements described in clauses
(a) or (b) above), as approved by the Administrative Agent, in its reasonable
discretion.
     “IEL” means Interface Employee Leasing, LLC, a Nevada limited liability
company.
     “Imported FF&E” means any equipment, furniture, fixtures, furnishings,
goods or other items of personal property manufactured or assembled in, or
sourced from, Asia and acquired (or to be acquired) by a Borrower directly from
the manufacturer or assembler or indirectly through a supplier or other vendor.
     “Improvement Phasing Agreement” means the Improvement Phasing Agreement,
dated on or about August 11, 2004, between Clark County, Nevada and LCR.
     “In Balance” has the meaning given in the Disbursement Agreement (as in
effect on the date hereof or, at a Borrower’s request, with the consent of the
Administrative Agent, as amended, amended and restated, supplemented, replaced,
refinanced or otherwise modified with respect to such defined term).
     “Included Taxes” is defined in subsection 2.7B(i).
     “Indebtedness”, as applied to any Person, means (a) all indebtedness for
borrowed money, (b) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (c) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (d) any obligation
owed for all or any part of the deferred purchase price of property or services

25



--------------------------------------------------------------------------------



 



(excluding any such obligations incurred under ERISA and trade payables and
accruals incurred in the ordinary course of business), and (e) all indebtedness
secured by any Lien on any property or asset owned or held and under contracts
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person.
Obligations under Hedging Agreements constitute Contingent Obligations and not
Indebtedness. Obligations under the HVAC Services Agreements shall be treated as
service contracts or operating leases and not as Indebtedness. Additionally,
Indebtedness shall not include (i) any amount of the liability in respect of an
operating lease that at such time would not be required to be capitalized and
reflected as a liability on the balance sheet in accordance with GAAP or (ii)
any surety bonds for claims underlying mechanics liens and any reimbursement
obligations with respect thereto so long as such reimbursement obligations are
not then due, or are promptly paid when due or (iii) any indebtedness that has
been either satisfied or discharged or defeased through covenant defeasance or
legal defeasance.
     “Indemnified Liabilities” is defined in subsection 10.3.
     “Indemnitees” is defined in subsection 10.3.
     “Independent Financial Advisor” means an accounting, appraisal or
investment banking or financial advisory firm of nationally or internationally
recognized standing that is not an Affiliate of LVSI and Adelson and his Related
Parties.
     “Intercompany Mall Note” means that certain intercompany note made by Phase
II Mall Subsidiary in favor of Venetian evidencing loans to finance the
development and construction of the Phase II Mall, which note has been pledged
as collateral pursuant to the Security Agreement (as defined in the Bank Credit
Agreement).
     “Intercreditor Agreement” means the Agreement Among Creditors, dated as of
the Closing Date, between the Administrative Agent and Bank Administrative Agent
attached hereto as Exhibit G.
     “Interest Payment Date” means (a) with respect to any Loan that is a Base
Rate Loan, each Quarterly Payment Date, and (b) with respect to any Loan that is
a Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, however, that in the case of each Interest Period of longer than
three months “Interest Payment Date” shall also include each Quarterly Payment
Date.
     “Interest Period” is defined in subsection 2.2B.
     “Interest Rate Determination Date” means, with respect to any Interest
Period, two Business Days prior to the first day of such Interest Period.
     “Interface” means Interface Group-Nevada, Inc., a Nevada corporation.
     “Interface Holding” means Interface Group Holding Company, Inc., a Nevada
corporation.
     “Interface Parent” means Interface Group–Nevada Parent, Inc., a Nevada
corporation.

26



--------------------------------------------------------------------------------



 



     “Investment” means, relative to any Person, (a) any direct or indirect
purchase or other acquisition by such Person of, or of a beneficial interest in,
any Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from any
Person, of any equity Securities of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements required or permitted
hereunder to hedge against fluctuations of interest rates or currency exchange
risk. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less all returns of principal or equity thereon or repayments
thereof.
     “Joint Venture” means a Supplier Joint Venture or any other joint venture,
partnership or other similar arrangement, whether in corporate, partnership,
limited liability company or other legal form; provided that in no event shall
any Subsidiary of any Person be considered to be a Joint Venture to which such
Person is a party.
     “LCR” is defined in the preamble.
     “LCR Holdings’’ means Lido Intermediate Holding Company, LLC, a Delaware
limited liability company, and a wholly-owned Subsidiary of Venetian.
     “Legal Requirements” means all laws, statutes, orders, decrees,
injunctions, licenses, permits, approvals, agreements and regulations of any
Governmental Instrumentality having jurisdiction over the matter in question.
     “Lender” and “Lenders” is defined in the preamble, together with their
successors and permitted assigns pursuant to subsection 10.1; provided that the
term “Lenders”, when used in the context of a particular Commitment, shall mean
Lenders having that Commitment.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement or any lease
in the nature thereof).
     “Lien Protection Account” has the meaning given in the Disbursement
Agreement (as in effect on the date hereof).
     “Loan” or “Loans” means one or more of the Term Loans or any combination
thereof.
     “Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty,
the Collateral Documents and each other agreement that expressly states by its
terms that it is a Loan Document.

27



--------------------------------------------------------------------------------



 



     “Loan Party” means each Borrower, Subsidiary Guarantor and Restricted
Subsidiary which hereafter executes and delivers a supplement to the Subsidiary
Guaranty and the Security Agreement in accordance with subsection 6.11A, which
may hereafter become a party to any Loan Document and “Loan Parties” means all
such Persons, collectively.
     “LVSC” means Las Vegas Sands Corp., a Nevada corporation and its
successors.
     “LVSC Corporate Services Agreement” means the Services Agreement, dated as
of February 17, 2005, between LVSC and LVSI.
     “LVSC Notes” means (x) $250.0 million in principal amount of 6.375% Senior
Notes issued by LVSC due 2015 and (y) Indebtedness issued in exchange for, or
the proceeds of which are used to repay, refinance, renew, substitute, refund or
defease the Indebtedness evidenced by the LVSC Notes; provided that with respect
to the Indebtedness referred to in clause (y), (a) no Potential Event of Default
or Event of Default shall be caused by the incurrence thereof (including the use
of the proceeds thereof to refinance, replace, substitute or refund the LVSC
Notes), (b) the principal amount of such Indebtedness shall not exceed the
principal amount of LVSC Notes so refinanced, renewed, replaced, substituted or
refunded (plus Refinancing Fees), (c) there shall be no scheduled amortization
of principal on any portion of such Indebtedness until a date six months
following the final maturity date of the Loans and (d) the applicable final
maturity date of any tranche of such Indebtedness shall not be earlier than the
date six months following the final maturity date of the Loans.
     “LVSC Notes Documents” means the LVSC Notes, the LVSC Notes Indenture and
the guarantees thereof.
     “LVSC Notes Indenture” means the Indenture dated as of February 10, 2005
between LVSC and the LVSC Notes Indenture Trustee as supplemented by a
Supplemental Indenture, dated as of February 22, 2005, among LVSC, the
subsidiary guarantors party thereto and the LVSC Notes Indenture Trustee.
     “LVSC Notes Indenture Trustee” means U.S. Bank National Association in its
capacity as the trustee under the LVSC Notes Indenture and its successors in
such capacity.
     “LVSC Permitted Indebtedness” shall mean Indebtedness of LVSC; provided
that (a) no Potential Event of Default or Event of Default shall be caused by
the incurrence thereof or of any related guarantees; (b) there shall be no
scheduled amortization of principal on any portion of such LVSC Permitted
Indebtedness until a date six months following the final maturity date of the
Loans; (c) the applicable final maturity date of such LVSC Permitted
Indebtedness shall be a date not earlier than six months following the final
maturity date of the Loans; (d) the covenants, defaults (and events of default),
redemption and other prepayment events, remedies, acceleration rights,
subordination provisions and other material terms applicable to such LVSC
Permitted Indebtedness shall be no more restrictive to the Borrowers, taken as a
whole, than such provisions contained in either (i) any Bank Credit Agreement or
(ii) this Agreement, as reasonably determined by the Board of Directors of LVSC;
and (e) such Indebtedness, any related guarantees or any related Contingent
Obligations shall not be secured by any assets or property of the Borrowers or
any Restricted Subsidiary; provided, further, that up to $50.0

28



--------------------------------------------------------------------------------



 



million of LVSC Permitted Indebtedness shall not be subject to the provisions of
subsections (b), (c) and (d) hereof.
     “LVSC Permitted Credit Facility Refinancing Indebtedness” means LVSC
Permitted Indebtedness issued in exchange for, or the proceeds of which are used
to permanently repay, refinance, substitute or refund the “Term B Loans” under
the Bank Credit Agreement; provided that the principal amount of such LVSC
Permitted Credit Facility Refinancing Indebtedness shall not exceed the
principal amount of such “Term B Loans”, as refinanced, substituted or refunded
(plus Refinancing Fees).
     “LVSI” is defined in the preamble.
     “Macau” means the Macau Special Administrative Region of the People’s
Republic of China.
     “Macau Excluded Subsidiaries” means Venetian Macau Finance Company,
Venetian Macau, Limited, Venetian Cotai Limited, Venetian Venture Development
Intermediate Limited, Venetian Venture Development Intermediate II, Venetian
Venture Development Intermediate I, Venetian Global Holdings Limited, Venetian
Resort Development Limited, VML US Finance, LLC, Venetian Orient Limited,
Venetian Travel Limited, and any other Person in which Borrower or any
Subsidiary Guarantor has at any time, directly or indirectly, an Investment,
whose purpose is to own, manage, develop, construct, maintain or operate the
Macau Project or any other project in the People’s Republic of China or assist
in any of the foregoing, or any Person which owns any such Person, in each case
which is an Excluded Subsidiary.
     “Macau Project” means one or more hotels, casinos, conference centers and
retail and entertainment complexes owned and operated by certain Affiliates of
the Borrowers in Macau pursuant to a sub-concession approved by the Government
of Macau.
     “MAI Appraisal” means an appraisal conducted by a member of the Appraisal
Institute in accordance with the standards of the Appraisal Institute.
     “Mall Financing Agreement” means the Construction Loan Agreement dated
September 30, 2004 among the Phase II Mall Borrowers, The Bank of Nova Scotia as
administrative agent, and the lenders party thereto, pursuant to which the
lenders thereunder have agreed to provide certain loans to the Phase II Mall
Borrowers, together with all related agreements, instruments and documents
executed or delivered pursuant thereto at any time (including all mortgages,
guarantees, security agreements and all other collateral and security
documents), in each case as such agreements, instruments and documents may be
amended (including any amendment and restatement thereof) or otherwise modified
from time to time.
     “Mall Permitted Refinancing Indebtedness” means Indebtedness issued in
exchange for, or the proceeds of which are used to extend, refinance, renew,
replace, substitute or refund, Indebtedness evidenced by the Mall Financing
Agreement; provided that (a) the principal amount of such Mall Permitted
Refinancing Indebtedness shall not exceed the principal amount of Indebtedness
under the Mall Financing Agreement so extended, refinanced, renewed, replaced,
substituted or refunded (plus Refinancing Fees), and (b) the terms of such Mall
Permitted Refinancing Indebtedness shall not be (in the good faith judgment of
the Borrowers),

29



--------------------------------------------------------------------------------



 



taken as a whole, materially worse for the Phase II Mall Borrowers or the
Lenders than the terms of the Mall Financing Agreement as then in effect.
     “Margin Stock” is defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
     “Master Lease” is defined in the Disbursement Agreement (as in effect on
the date hereof or, at a Borrower’s request, with the consent of the
Administrative Agent, as amended, amended and restated, supplemented, replaced,
refinanced or otherwise modified with respect to such defined term).
     “Material Adverse Effect” means (a) a material adverse effect upon the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of either (i) Borrowers and their Restricted Subsidiaries, taken as a
whole or (ii) the Borrowers and their Subsidiaries, taken as a whole or (b) the
material impairment of the ability of any Loan Party to observe or perform, or
of the Administrative Agent or Lenders to enforce, the Obligations; or (c) a
material adverse effect on the Collateral taken as a whole.
     “Material Contract” means any Contract or other arrangement to which any
Borrower(s) or any of their Restricted Subsidiaries are a party (other than the
Loan Documents) for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.
     “Maturity Date” means June 15, 2011.
     “Maximum Consolidated Capital Expenditures Amount” is defined in subsection
7.14.
     “Moody’s” means Moody’s Investor Services, Inc., or any successor thereto,
and if such Person shall for any reason no longer perform the function of a
securities rating agency, Moody’s shall be deemed to refer to any other rating
agency designated by the Borrowers with the written consent of the
Administrative Agent (such consent not to be unreasonably withheld).
     “Mortgage Policy” is defined in subsection 4.1D(ii) of the Bank Credit
Agreement (as in effect on the date hereof or, at a Borrower’s request, with the
consent of the Administrative Agent, as amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified with respect to such
defined term).
     “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
     “Net Collateral Sale Proceeds” means the aggregate cash proceeds received
by any Borrower or any of its Restricted Subsidiaries in respect of any
Collateral Sale, net of (a) the direct costs relating to such Collateral Sale
(including legal, accounting and investment banking fees and expenses, or
similar liabilities related to the assets sold and required to be paid by the
seller as a result thereof and sales, finders’ or broker’s commission), and any
relocation expenses incurred as a result thereof and taxes paid or payable as
result thereof (including any such taxes paid or payable by an owner of any
Borrower or any of its Restricted Subsidiaries), and (b) any

30



--------------------------------------------------------------------------------



 



reserve for adjustment in respect of the sale price of the Collateral disposed
of or any liabilities associated with such Collateral in such Collateral Sale
and the deduction of appropriate amounts provided by the seller as a reserve in
accordance with GAAP against any liabilities associated with the Collateral
disposed of in the Collateral Sale and retained by a Borrower or any Restricted
Subsidiary.
     “Net Loss Proceeds” means the aggregate cash proceeds received by any
Borrower or any of its Restricted Subsidiaries in respect of any Event of Loss,
including insurance proceeds and proceeds from condemnation awards or damages
awarded by any judgment, net of the direct costs in recovery of such Net Loss
Proceeds (including legal, accounting, appraisal and insurance adjuster fees and
expenses) and any taxes paid or payable as a result thereof (including any such
taxes paid or payable by an owner of any Borrower or any of its Restricted
Subsidiaries), and any amounts required to be reinvested in other assets or
expended or applied to restore or replace any property or assets, pursuant to
the Cooperation Agreement to the extent so reinvested, expended or applied and,
if derived from assets other than the Collateral, amounts required to be applied
to the repayment of any Indebtedness secured by a Lien (or amounts permitted by
the terms of such Indebtedness to be otherwise reinvested in other assets of
such Borrower or such Restricted Subsidiary to the extent so reinvested) which
is prior to the Liens securing the Bank Credit Facility on the asset or assets
that are the subject of the Event of Loss. Notwithstanding the foregoing, all
proceeds of so-called “liquidated damages”, “subguard” and “business
interruption” insurance policies shall not be Net Loss Proceeds.
     “Net Pension Proceeds” is defined in subsection 2.4B(iii)(c).
     “Net Proceeds” is defined in subsection 2.4B(iii)(d).
     “Net Proceeds Amount” is defined in subsection 2.4B(iii)(e).
     “Nevada Gaming Authorities” shall mean, collectively, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and the Clark County Liquor
and Gaming Licensing Board.
     “Nevada Gaming Laws” shall mean the Nevada Gaming Control Act, as modified
in Chapter 463 of the Nevada Revised Statutes, as amended from time to time, and
the regulations of the Nevada Gaming Commission promulgated thereunder, as
amended from time to time.
     “Non-Guarantor Restricted Subsidiary” means: (i) certain foreign
subsidiaries designated as such by the Borrowers pursuant to the terms hereof
(which shall on the Closing Date include Venetian Far East Limited); and
(ii) Grand Canal Shops Mall MM Subsidiary, Inc. and its Subsidiaries.
     “Non-Recourse Financing” means Indebtedness incurred in connection with the
construction, installation, purchase or lease of personal or real property or
equipment or Specified FF&E (a) as to which the lender upon default may seek
recourse or payment against a Borrower or any of its Restricted Subsidiaries
only through the return or foreclosure or sale of the property or equipment or
the Specified FF&E so constructed, purchased or leased and to any proceeds of
such property and Indebtedness and the related collateral account in which such
proceeds are held and (b) may not otherwise assert a valid claim for payment on
such

31



--------------------------------------------------------------------------------



 



Indebtedness against a Borrower or any of its Restricted Subsidiaries or any
other property of a Borrower or any of its Restricted Subsidiaries, except, in
each of the foregoing clauses (a) and (b), in the case of customary non-recourse
exceptions, including fraud and environmental indemnities.
     “Non-US Lender” is defined in subsection 2.7B(iii)(a).
     “Notes” means one or more of the Term Notes, or any combination thereof.
     “Obligations” means all obligations of every nature of each Loan Party from
time to time owed to the Agents and/or Lenders under the Loan Documents, whether
for principal, interest, premium, if any, fees, expenses, indemnification or
otherwise including interest accruing on the Loans during the pendency of any
proceeding of the type described in subsections 8.6 or 8.7, whether or not
allowed in such proceeding.
     “Office Space Lease” means the Lease between Venetian and Grand Canal,
dated as of May 17, 2004, with respect to the lease of certain office space to
Venetian.
     “Officers’ Certificate” means, as applied to any corporation or other
entity, a certificate executed on behalf of such corporation or other entity by
its chairman of the board (if an officer) or its president or one of its vice
presidents and by its chief financial officer, Vice President - Finance or its
treasurer (in each case in their capacity as such officer) or, if such entity
does not have any such officer, any such officer of its managing member or
managing partner, as applicable.
     “Operating Lease” means, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) that is not a Capital Lease other than any
such lease under which that Person is the lessor.
     “Operative Documents” means the Loan Documents, the LVSC Notes Documents as
to which the Borrowers or any of the Restricted Subsidiaries are a party,
documents related to LVSC Permitted Indebtedness guaranteed by the Borrowers or
their Restricted Subsidiaries as to which the Borrowers or any of their
Restricted Subsidiaries are a party, the Bank Credit Facility Documents, the
Resort Complex Operative Documents and the Project Documents.
     “Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation and its bylaws, (b) with respect to any
limited partnership, its certificate of limited partnership and its partnership
agreement, (c) with respect to any general partnership, its partnership
agreement, (d) with respect to any limited liability company, its articles or
certificate of organization and its operating agreement and (e) with respect to
any other entity, its equivalent organizational, governing documents.
     “Other FF&E Facility” means any credit facility, vendor financing, mortgage
financing, purchase money obligation, capital lease or similar arrangement
incurred to finance or refinance construction, purchase or lease of furniture,
fixtures, equipment (including Specified FF&E) or other real or personal
property acquired after February 22, 2005 pursuant to subsections 7.1(vii),
(xi) or (xviii) (but in each case excluding any Collateral).

32



--------------------------------------------------------------------------------



 



     “Other Indebtedness” means the Indebtedness of any Borrower or any of its
Restricted Subsidiaries incurred under any Employee Repurchase Note.
     “Outside Completion Deadline” means March 1, 2008, as the same may be from
time to time extended pursuant to Section 6.3 of the Disbursement Agreement (as
in effect on the date hereof).
     “Patriot Act” is defined in subsection 10.22.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to Section 412 of the Code or Section 302 of ERISA.
     “Percentage” means, as the context may require, any Lender’s Term Delayed
Draw Percentage or Term Funded Percentage.
     “Permits” means all material authorizations, consents, decrees, permits,
waivers, privileges, approvals from and filings with all Governmental
Instrumentalities necessary for the realization of the Phase II Project in
accordance with the Project Documents and the Resort Complex Operative
Documents, the Plans and Specifications, the Project Budget, and any other
material building, construction, land use, environmental or other material
permit, license, franchise, approval, consent and authorization (including
planning board approvals from applicable Governmental Instrumentalities and
approvals required under the Nevada Gaming Laws) required for or in connection
with the construction, ownership, use, occupation and operation of the Phase II
Project and the transactions provided for in this Agreement and the other
Operative Documents.
     “Permitted Employee Repurchases” is defined in subsection 7.1(ix).
     “Permitted Liens” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Code or by ERISA,
any such Lien relating to or imposed in connection with any Environmental Claim,
and any such Lien expressly prohibited by any applicable terms of any of the
Collateral Documents):
     (i) Liens on Collateral granted pursuant to the Collateral Documents;
     (ii) Liens on assets other than Collateral securing Indebtedness permitted
under subsection 7.1(vii), provided that such Liens extend only to the real
property or personal property and any related assets that are constructed,
purchased or leased with the proceeds of such Non-Recourse Financing and to any
proceeds of such property or Indebtedness and related collateral accounts in
which such proceeds are held, and such property is constructed, leased or
acquired within 180 days of the incurrence of such Indebtedness or the drawing
of such funds;
     (iii) Liens on assets other than Collateral securing Indebtedness and
Contingent Liabilities permitted under subsections 7.1 (x) or (xvi) and
Contingent Obligations relating thereto permitted under subsection 7.4;

33



--------------------------------------------------------------------------------



 



     (iv) Liens on assets other than Collateral existing on the Closing Date and
described in Schedule 7.2 annexed hereto;
     (v) other Liens on assets other than Collateral securing Indebtedness in an
aggregate amount not to exceed $15,000,000 at any time outstanding;
     (vi) Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3;
     (vii) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business or in connection with the construction of the
Resort Complex (a) for amounts not yet overdue, (b) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of
5 days) are being contested in good faith by appropriate proceedings, so long as
(1) such reserves (including through funds on deposit in the Lien Protection
Account which, in the aggregate with all amounts on deposit therein shall not
exceed $20,000,000) or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts, and (2) in
the case of a Lien with respect to any portion of the Collateral or any property
or assets securing any Bank Credit Facility, such contest proceedings
conclusively operate to stay the sale of any portion of such collateral on
account of such Lien or (c) with respect to Liens of mechanics, repairmen,
workmen and materialmen, with respect to which the Borrowers have obtained a
title insurance endorsement insuring against losses arising therewith or if such
Lien arises in the ordinary course of business or in the construction of the
Resort Complex, the Borrowers have bonded such Lien within a reasonable time
after becoming aware of the existence thereof (provided that in connection with
any Lien on Collateral, such title insurance or bonding is reasonably acceptable
to the Administrative Agent);
     (viii) Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money), incurred in the
ordinary course of business or in connection with the construction of the Resort
Complex (a) for amounts not yet overdue, (b) for amounts that are overdue and
that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
(1) such reserves or other appropriate provisions, if any, as shall be required
by GAAP shall have been made for any such contested amounts and (2) in the case
of a Lien with respect to any portion of the Collateral or any property or
assets securing any Bank Credit Facility, such contest proceedings conclusively
operate to stay the sale of any portion of such collateral on account of such
Lien or (c) with respect to Liens of mechanics, repairmen, workmen and
materialmen, with respect to which the Borrowers have obtained a title insurance
endorsement insuring against losses arising therewith or if such Lien arises in
the ordinary course of business or in the construction of

34



--------------------------------------------------------------------------------



 



the Resort Complex, the Borrowers have bonded such Lien within a reasonable time
after becoming aware of the existence thereof (provided that in connection with
any Collateral, such title insurance or bonding is reasonably acceptable to the
Administrative Agent);
     (ix) (a) Liens on assets other than Collateral to secure a stay of process
in proceedings to enforce a contested liability, or required in connection with
the institution of legal proceedings or in connection with any other order or
decree in any such proceeding or in connection with any contest of any tax or
other governmental charge, or deposits with a governmental agency entitling the
Borrowers or a Restricted Subsidiary to maintain self-insurance or to
participate in other specified insurance arrangements, or (b) any attachment or
judgment Lien not constituting an Event of Default under subsection 8.8;
provided that such Liens referred to in this clause (ix) to the extent such
liens secure Indebtedness, shall not exceed the amounts specified in subsection
7.1(viii);
     (x) leases or subleases with respect to assets other than Collateral
granted to third parties in accordance with any applicable terms of this
Agreement and the Collateral Documents and not interfering in any material
respect with the ordinary conduct of the business of a Borrower or any of its
Restricted Subsidiaries;
     (xi) (a) easements, rights-of-way, avagational servitudes, restrictions,
encroachments, and other minor defects or irregularities in title and other
similar charges or encumbrances, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of a
Borrower or any of its Restricted Subsidiaries or result in a material
diminution in the value of any Collateral as security for the Obligations and
(b) any Liens or other exceptions to title that appear in the Mortgage Policy,
as the same may be updated from time to time in accordance with subsection 4.2D
of the Bank Credit Agreement;
     (xii) leases with respect to assets other than Collateral permitted under
subsection 7.7(vii), (x), (xx), (xxi) and (xxv) and any leasehold mortgage in
favor of any party financing the lessee under any lease permitted under
subsection 7.7(vii), (x), (xx) and (xxi), provided that none of the Borrowers
nor any of their Restricted Subsidiaries is liable for the payment of any
principal of, or interest, premiums or fees on, such financing;
     (xiii) Liens on real property of Borrowers (other than Collateral) arising
pursuant to the Harrah’s Shared Roadway Agreement and any similar Liens arising
pursuant to any amendments thereto or required under a lease or other
transaction relating to the construction of a parking garage on real property
owned by Harrah’s Casino Resort adjacent to the Existing Site;
     (xiv) Liens arising from filing UCC financing statements relating solely to
leases of assets other than Collateral permitted by this Agreement;
     (xv) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

35



--------------------------------------------------------------------------------



 



     (xvi) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
     (xvii) licenses of patents, trademarks and other intellectual property
rights granted by a Borrower or any of its Restricted Subsidiaries in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of such Borrower or such Restricted Subsidiary;
     (xviii) (a) Liens on assets other than Collateral created under the HVAC
Services Agreements and (b) easements, access rights, licenses-to-use or similar
agreements with respect to the Collateral provided for under the HVAC Services
Agreements, in each case, as in effect on the date hereof or substantially
similar in nature to those so in effect;
     (xix) Liens on assets other than Collateral created under the
Predevelopment Agreement and the Improvement Phasing Agreement;
     (xx) Liens on assets other than Collateral incurred in connection with
Hedging Agreements in respect of any Indebtedness; provided that such Liens only
extend to the collateral securing such Indebtedness with the same priority
thereto;
     (xxi) Liens on assets (other than Collateral) securing any obligations
under any Bank Credit Facility; provided, that (i) in the case of the Bank
Credit Facility existing on the Closing Date, the Administrative Agent and the
Bank Administrative Agent shall have entered into the Intercreditor Agreement
and (ii) in the case of any other Bank Credit Facility, the Administrative Agent
shall have entered into an intercreditor agreement (in substantially the same
form as the Intercreditor Agreement or otherwise reasonably satisfactory to the
Administrative Agent) or an amendment to the Intercreditor Agreement with the
Bank Administrative Agent reasonably satisfactory to the Administrative Agent
for such other Bank Credit Facility and all other relevant parties thereto;
     (xxii) Liens contemplated by the Cooperation Agreement;
     (xxiii) Liens on assets other than Collateral securing Indebtedness
permitted pursuant to (a) subsections 7.1(v), (vi), (viii) and (xvii) and
(b) subsections 7.1(xi) and (xiv);
     (xxiv) Liens on property other than Collateral of a Person existing at the
time such Person became a Restricted Subsidiary, is merged into or consolidated
with or into, or wound up into, one of the Borrowers or any Restricted
Subsidiary of the Borrowers; provided, that such Liens were in existence prior
to the consummation of, and were not entered into in contemplation of, such
acquisition, merger or consolidation or winding up and do not extend to any
other assets other than those of the Person acquired by, merged into or
consolidated with one of the Borrowers or such Restricted Subsidiary;
     (xxv) Liens on property other than Collateral existing at the time of
acquisition thereof by the Borrowers or any Restricted Subsidiary of the
Borrowers;

36



--------------------------------------------------------------------------------



 



provided that such Liens were in existence prior to the consummation of, and
were not entered into in contemplation of, such acquisition and do not extend to
any other assets other than those so acquired;
     (xxvi) Liens on assets other than Collateral incurred in connection with
the construction of a pedestrian bridge over Las Vegas Boulevard and Sands
Avenue provided that such Liens will not (i) materially interfere with, impair
or detract from the operation of the business of Borrower and their Subsidiaries
or the construction or operation of the Resort Complex and (ii) cause a material
decrease in the value of the Collateral;
     (xxvii) easements, restrictions, rights of way, encroachments and other
minor defects or irregularities in title incurred in connection with the traffic
study relating to increased traffic on Las Vegas Boulevard and Sands Avenue as a
result of completion of the Resort Complex;
     (xxviii) [Intentionally Omitted];
     (xxix) Liens on assets other than Collateral incurred in connection with
the exchange of or other transaction with respect to the Central Park West Site
in accordance with the terms of subsection 7.7(xxiv); and
     (xxx) Liens incurred in the ordinary course of business in favor of
entities acting as agent on behalf of a Loan Party for the purposes of
performing duties in connection with the entry and release of goods, post entry
services and other dealings with U.S. Customs and Border Protection pursuant to
a customs power of attorney or similar arrangement; provided that such Liens
shall be limited to assets in the actual or constructive possession or control
of such agent;
provided that other than with respect to Liens of the type set forth under
clauses (i) through (iv), (v), (ix), (xii), (xx), (xxi), and (xxiii) through
(xxv), (xxviii) and (xxx) above, such Liens do not secure Indebtedness for
borrowed money.
     “Permitted Subordinated Indebtedness” means any Indebtedness of the
Borrowers or any Subsidiary Guarantor (a) for which no installment of principal
matures earlier than twelve months after the Maturity Date and (b) for which the
payment of principal and interest is subordinated in right of payment to the
Obligations pursuant to documentation containing redemption and other prepayment
events, maturities, amortization schedules, covenants, events of default,
remedies, acceleration rights, subordination provisions and other material terms
reasonably satisfactory to the Administrative Agent.
     “Person” means natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint
stock companies, Joint Ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and governments (whether federal, state or local, domestic or
foreign, and including political subdivisions thereof) and agencies or other
administrative or regulatory bodies thereof.

37



--------------------------------------------------------------------------------



 



     “Phase I Mall Operative Documents” means the Office Space Lease, the
Gondola Lease, the Theater Lease, and the Casino Level Mall Lease.
     “Phase II Hotel/Casino” means the portion of the Phase II Project which
consists of an approximately 3,000-room hotel, casino and meeting complex
(commonly known as the “Palazzo”) owned by LCR, to be designed, developed,
constructed and operated by LCR, excluding the Phase II Mall and certain space
leased by LCR to the Phase II Mall Subsidiary pursuant to the terms of the
Master Lease.
     “Phase II Hotel/Casino Equity Account” has the meaning given in the
Disbursement Agreement.
     “Phase II Mall’’ means a commercial mall facility to be built in connection
with the Phase II Project to be located within certain airspace within the Phase
II Project a portion of which (i) has been leased by Phase II Mall Subsidiary
from LCR pursuant to the Phase II Mall Lease and which shall eventually be
transferred from LCR to the Phase II Mall Subsidiary upon its designation as a
separate legal parcel in accordance with the Disbursement Agreement, (ii) has
been leased by Phase II Mall Subsidiary pursuant to the Walgreens Lease, and
(iii) shall be leased by Phase II Mall Subsidiary from LCR pursuant to the
Master Lease.
     “Phase II Mall Air Parcel” has the meaning given in the Disbursement
Agreement.
     “Phase II Mall Borrower Taxes” is defined in subsection 6.3C.
     “Phase II Mall Borrowers” means the Phase II Mall Subsidiary and Phase II
Mall Subsidiary Holdings.
     “Phase II Mall Lease” means that certain Indenture of Lease, dated
September 30, 2004 by and between LCR and the Phase II Mall Subsidiary.
     “Phase II Mall Outside Substantial Completion Date” means the “Outside
Substantial Completion Date” as defined in Section 7.1(a) of the Phase II Mall
Sale Agreement (as in effect on the date hereof).
     “Phase II Mall Sale” means the sale of the equity interests in the Phase II
Mall Subsidiary pursuant to the terms of the Phase II Mall Sale Agreement.
     “Phase II Mall Sale Agreement” means that certain Agreement, dated as of
April 12, 2004, as amended, between LCR and GGP, as amended and assigned by LCR
to Phase II Mall Subsidiary Holdings pursuant to the terms of that certain
Assignment and Assumption Agreement and First Amendment to Agreement, dated as
of September 30, 2004, among LCR, as the assignor, Phase II Mall Subsidiary
Holdings, as the assignee, and GGP.
     “Phase II Mall Sale Reimbursement Agreement” means that certain
Reimbursement Agreement, dated September 30, 2004 between LCR and Phase II Mall
Subsidiary Holdings.

38



--------------------------------------------------------------------------------



 



     “Phase II Mall Sale Reserve Account” means the reserve account to be
established by Phase II Mall Subsidiary Holdings pursuant to the terms of the
Phase II Mall Sale Reimbursement Agreement and pledged to LCR thereunder.
     “Phase II Mall Subsidiary” means Phase II Mall Subsidiary, LLC, a Delaware
limited liability company, and a wholly-owned direct Subsidiary of Phase II Mall
Subsidiary Holdings.
     “Phase II Mall Subsidiary Holdings” means Phase II Mall Holding, LLC, a
Nevada limited liability company, and a wholly-owned indirect Subsidiary of LCR
Holdings.
     “Phase II Mall Substantial Completion” is defined in the Disbursement
Agreement (as in effect on the date hereof).
     “Phase II Project” means an approximately 3,000 room hotel, casino, retail
and meeting complex (commonly known as The Palazzo Resort Hotel Casino) to be
integrated with the Existing Facility and located on approximately 14 acres of
land adjacent to the Existing Facility, which will include the Phase II Mall and
certain retail stores which will be leased by LCR to the Phase II Mall
Subsidiary pursuant to the terms of the Master Lease.
     “Phase II Project Costs” means costs related to the design, development,
construction, engineering, procurement and pre-opening of the Phase II Project
(other than such costs related or allocable to the Phase II Mall) incurred prior
to the Final Completion Date, in no event including operating costs of the Phase
II Project after the Substantial Completion Date.
     “Plans and Specifications” has the meaning given in the Disbursement
Agreement.
     “Potential Event of Default” means a condition or event that, after notice
or lapse of time or both, would constitute an Event of Default.
     “Predevelopment Agreement” means the Sands Resort Hotel Casino Agreement,
dated as of February 18, 1997, amended as of September 16, 1997, between Clark
County, Nevada and LVSI.
     “Pre-IPO Distribution” means the distribution by LVSI to its shareholders
that was declared on December 12, 2004 and paid on January 10, 2005.
     “Prime Rate” means the rate publicly quoted from time to time by The Wall
Street Journal as the “prime rate” (or, if The Wall Street Journal ceases
quoting a prime rate, the highest per annum rate of interest published by the
Federal Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent). The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer. The Administrative Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.
     “Prior Transactions” means:
     (i) 100% of the membership interests in Grand Canal were sold to GGP for
net cash proceeds at closing of at least $515,000,000;

39



--------------------------------------------------------------------------------



 



     (ii) Lido Casino Resort Holding Company distributed 100% of the membership
interests of LCR to LCR Holdings;
     (iii) Venetian established Phase II Mall Subsidiary Holdings and the Phase
II Mall Subsidiary;
     (iv) Adelson contributed 100% of the equity interests of Interface Holdings
Company, Inc, to LVSI, LVSI made an equity contribution of approximately
$27,000,000 to Interface, and Interface applied a portion of the proceeds of
such equity to the prepayment of pre-existing indebtedness of Interface; and
     (v) Interface repaid all of its remaining pre-existing indebtedness with
the proceeds of a commercial mortgage loan of $100,000,000.
     “Proceedings” is defined in subsection 6.1(x).
     “Procurement Services Agreement” means the Corporate Services Agreement
effective as of March 1, 2005 among LVSI, Venetian Macau Limited and World
Sourcing Services Limited.
     “Project Budget” is defined in the Disbursement Agreement (as in effect on
the date hereof or, at a Borrower’s request, with the consent of the
Administrative Agent, as amended, amended and restated, supplemented, replaced,
refinanced or otherwise modified with respect to such defined term).
     “Project Documents” means the Phase II Mall Lease, the Phase II Mall Sale
Agreement, the Construction Management Agreement, the COREA and any document or
agreement related to the design, development, construction or pre-opening of the
Phase II Project and entered into on, prior to or after the Closing Date, in
accordance with subsection 7.13.
     “Pro Rata Share” means (a) with respect to all payments, computations and
other matters relating to the Term Loan Commitment or the Term Loans of any
Lender, the percentage obtained by dividing (i) the Term Loan Exposure of that
Lender by (ii) the aggregate Term Loan Exposure of all Lenders, (b) with respect
to all payments, computations and other matters relating to the Term Delayed
Draw Loan Commitment or the Term Delayed Draw Loans of any Lender, the
percentage obtained by dividing (i) the Term Delayed Draw Loan Exposure of that
Lender by (ii) the aggregate Term Delayed Draw Loan Exposure of all Lenders,
(c) with respect to all payments, computations and other matters relating to the
Term Funded Loan Commitment or the Term Funded Loans of any Lender, the
percentage obtained by dividing (i) the Term Funded Loan Exposure of that Lender
by (ii) the aggregate Term Funded Loan Exposure of all Lenders, and (d) for all
other purposes with respect to each Lender, the percentage obtained by dividing
(i) the Term Loan Exposure of that Lender by (ii) the aggregate Term Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to subsection 10.1. The Pro Rata
Share of each Lender as of the Closing Date for purposes of each of clauses (a),
(b), (c) and (d) of the preceding sentence is set forth opposite the name of
that Lender in Schedule 2.1 annexed hereto.
     “Quarterly Date” means March 31, June 30, September 30 and December 31.

40



--------------------------------------------------------------------------------



 



     “Quarterly Payment Date” means each April 1, July 1, October 1, and January
1.
     “Rating Agencies” is defined in the definition of “Cash Equivalents”.
     “Refinancing” means the refinancing of the all amounts outstanding under
the Existing FF&E Note.
     “Refinancing Fees” means with respect to any extension, refinancing,
defeasance, renewal, replacement, substitution, refunding, repurchase, repayment
or redemption of Indebtedness, or any tender for or call of Indebtedness, any
reasonable fees, expenses, premiums, make-whole payments, and accrued and unpaid
interest refinanced or paid or incurred in connection therewith.
     “Register” is defined in subsection 2.1D(i).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Related Parties” means: (a) Family Members (defined below); (b) directors
of LVSC, LVSI or Venetian and employees of LVSC, LVSI or Venetian who are senior
managers or officers of LVSC, LVSI, Venetian, Interface or any of their
Affiliates; (c) any Person who receives an interest in LVSC, LVSI or Venetian
from any individual referenced in clauses (a)-(b) in a gratuitous transfer,
whether by gift, bequest or otherwise, to the extent of such interest; (d) the
estate of any individual referenced in clauses (a)-(c); (e) a trust for the
benefit of one or more of the individuals referenced in clauses (a)-(c); and/or
(f) an entity owned or controlled, directly or indirectly, by one or more of the
individuals, estates or trusts referenced in clauses (a)-(e). For the purpose of
this paragraph, a “Family Member” shall include: (a) Sheldon G. Adelson; (b)
Dr. Miriam Adelson; (c) any sibling of either of the foregoing; (d) any issue of
any one or more of the individuals referenced in the preceding clauses (a)-(c);
and (e) the spouse or issue of the spouse of one or more of the individuals
referenced in the preceding clauses (a)-(d).
     “Related Soft Costs” means, with respect to any equipment, fixtures,
furniture, furnishings and other goods financed hereunder, the invoiced price
(net of any and all discounts, credits, commissions, rebates and allowances) of
the installation costs, storage costs, insurance, sales, use, value added and
similar taxes, freight and delivery charges and (to the extent, specifically
disclosed to, and approved by, the Administrative Agent) administrative costs in
each case related to such equipment, fixtures, furniture, furnishings and other
goods.
     “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
     “Requisite Lenders” means (a) at any time that GE Capital as a Lender holds
more than 50% of the sum of the aggregate outstanding principal amount of all
Loans and unused amount of the Commitments of all Lenders (and provided that
there are then at least two other Lenders

41



--------------------------------------------------------------------------------



 



which are not Affiliates of each other), at least two Lenders then holding more
than 50% of the sum of the aggregate outstanding principal amount of all Loans
and unused amount of the Commitments of all Lenders and (b) at any other time,
one or more Lenders then holding more than 50% of the sum of the aggregate
outstanding principal amount of all Loans and unused amount of the Commitments
of all Lenders.
     “Reserves” means, with respect to any Borrowing Base, reserves established
by Administrative Agent from time to time in its reasonable discretion against
Eligible FF&E pursuant to this Agreement.
     “Resort Complex” means the Existing Facility and the Phase II Project.
     “Resort Complex Operative Documents” means the Cooperation Agreement, the
Harrah’s Shared Roadway Agreement, the HVAC Services Agreements, the Phase I
Mall Operative Documents, the Predevelopment Agreement, the Improvement Phasing
Agreement, the Services Agreement, the Site Easements, the Master Lease, and the
Walgreens’ Lease.
     “Replacement Collateral” has the meaning ascribed to it in subsection 6.4D.
     “Restricted Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of equity Securities of any
Borrower now or hereafter outstanding, except a dividend or distribution payable
solely in shares of that class of equity Securities to the holders of that class
(or the accretion of such dividends or distribution), (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of equity Securities of
any Borrower now or hereafter outstanding, (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of equity Securities of any Borrower now or
hereafter outstanding, and (d) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to the Employee Repurchase Notes and Permitted Subordinated
Indebtedness.
     “Restricted Subsidiary” means each Subsidiary of LVSI (other than Venetian)
that is not an Excluded Subsidiary.
     “SECC” means the exposition and meeting facilities commonly known as the
Sands Expo and Convention Center.
     “Secured Parties” means, collectively, the Agents and Lenders.
     “Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

42



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
     “Security Agreement” means the Security Agreement executed and delivered by
each Borrower and each Subsidiary Guarantor, dated as of the Closing Date, in
substantially the form attached hereto as Exhibit E.
     “Senior Management” means with respect to any Borrower, the President,
Chief Executive Officer, Chief Operating Officer, Chief Financial Officer or any
Executive Vice President or Senior Vice President of such Borrower.
     “Services Agreement” means the amended and restated Services Agreement,
dated as of November 14, 1997, among LVSI, Interface, Interface Group Holding
Company, Inc., and the parties stated on the schedule thereto, as assigned by
that certain Assignment and Assumption Agreement, dated as of November 8, 2004,
by and among LVSI, Interface Holding, Interface, the parties stated on the
schedule thereto and Interface Operations LLC.
     “Shareholder Subordinated Indebtedness” means Permitted Subordinated
Indebtedness held by Adelson, his Affiliates and/or his Related Parties that has
a maturity date after the Maturity Date of the Term Loans, that does not pay any
cash interest, that does not bind the obligor(s) thereon by the provisions of
any covenants other than customary affirmative covenants, and that does not
contain any cross-default provisions to any other Indebtedness of such
obligor(s).
     “Site” means the real property consisting of approximately 14 acres
adjoining the Existing Site and owned by LCR.
     “Site Easement” means any easement appurtenant, easement in gross, license
agreement and other right running for the benefit of the Borrowers, the Existing
Facility, the Phase II Project, the HVAC Component or appurtenant to the Site
and/or the Existing Site which benefits or burdens the Resort Complex, including
those certain easements and licenses described in the Title Insurance Policies.
     “Solvent” means, with respect to any Person, that as of the date of
determination both (a) (i) the then fair saleable value of the property of such
Person is (A) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (B) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (b) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

43



--------------------------------------------------------------------------------



 



     “Specified FF&E” means any furniture, fixtures, equipment and other
personal property that is acquired after the Closing Date and financed or
refinanced with the proceeds from an Other FF&E Facility and not with the
proceeds of any borrowings made under this Agreement (other than costs related
to transportation, installation and sales taxes), including each and every item
or unit of equipment acquired with the proceeds thereof, each and every item or
unit of equipment acquired by substitution or replacement thereof; all parts,
components and other items pertaining to such property; all documents (including
all warehouse receipts, dock receipts, bills of lading and the like); all
licenses (other than Gaming Licenses), warranties, guarantees, service contracts
and related rights and interests covering all or any portion of such property;
and to the extent not otherwise included, all proceeds (including insurance
proceeds) of any of the foregoing and all accessions to, substitutions and
replacements for, and the rents, profits and products of, each of the foregoing
(including collateral accounts) and such other collateral reasonably determined
by the Administrative Agent in its reasonable discretion; provided that
Specified FF&E shall not include the Collateral.
     “Stop Funding Notice” is defined in the Disbursement Agreement (as in
effect on the date hereof) and includes any substantially similar notice that
has the effect of stopping disbursements under the Disbursement Agreement.
     “Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, general or limited
partnership interests or membership interests are owned or controlled directly
or indirectly by such Person or one of more other Subsidiaries of that Person or
a combination thereof.
     “Subsidiary Guarantor” means each Restricted Subsidiary that is not a
Non-Guarantor Restricted Subsidiary.
     “Subsidiary Guaranty” means the Subsidiary Guaranty, dated as of the
Closing Date, executed and delivered by each Subsidiary Guarantor and attached
hereto as Exhibit F.
     “Substantial Completion” has the meaning given in the Disbursement
Agreement (as in effect on the date hereof or, at a Borrower’s request, with the
consent of the Administrative Agent, as amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified with respect to such
defined term).
     “Substantial Completion Date” means the date on which Substantial
Completion occurs.
     “Substitute Lender” is defined in subsection 10.7(a).
     “Supplemental Agent” is defined in subsection 9.1B.

44



--------------------------------------------------------------------------------



 



     “Supplier Joint Venture” means any Person that supplies or provides
materials or services to any Borrower or any contractor in the Resort Complex
and in which a Borrower or one of its Restricted Subsidiaries have Investments.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, or any successor thereto, and if such Person shall for any reason
no longer perform the function of a securities rating agency, S&P shall be
deemed to refer to any other rating agency designated by the Borrowers with the
written consent of the Administrative Agent (such consent not to be unreasonably
withheld).
     “Tax” or “Taxes” means any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided that “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s principal office (and/or, in the
case of a Lender, its lending office) is located or in which that Person
(and/or, in the case of a Lender, its lending office) is deemed to be doing
business on all or part of the net income, profits or gains (whether worldwide,
or only insofar as such income, profits or gains are considered to arise in or
to relate to a particular jurisdiction, or otherwise) of that Person (and/or, in
the case of a Lender, its lending office).
     “Term Delayed Draw Loan” is defined in subsection 2.1A(ii).
     “Tax Sharing Agreement” means the Tax Sharing Agreement to be entered into
among LVSC, LVSI, VCR, LCR and certain other subsidiaries of LVSI substantially
in the form attached hereto as Exhibit L.
     “Term Delayed Draw Loan Commitment” means the commitment of a Lender to
make a Term Delayed Draw Loan to the Borrowers pursuant to subsection 2.1A(ii)
of this Agreement, and “Term Delayed Draw Loan Commitments” means such
commitments of all Lenders in the aggregate.
     “Term Delayed Draw Loan Commitment Amount” means $135,000,000.
     “Term Delayed Draw Loan Commitment Termination Date” means the earlier of
(a) the occurrence of a Commitment Termination Event, (b) the date on which the
full amount of Term Loans available to be borrowed have been borrowed or
(c) December 31, 2007.
     “Term Delayed Draw Loan Exposure” means, with respect to any Lender as of
any date of determination, (a) prior to the Term Delayed Draw Loan Commitment
Termination Date, that Lender’s Term Delayed Draw Loan Commitment and the
aggregate outstanding principal amount of the Term Delayed Draw Loans made by
that Lender and (b) after the Term Delayed Draw Loan Commitment Termination
Date, the outstanding principal amount of the Term Delayed Draw Loans made by
that Lender.
     “Term Delayed Draw Loan Lender” is defined in subsection 2.1A(ii).

45



--------------------------------------------------------------------------------



 



     “Term Delayed Draw Percentage” means, relative to any Lender, the
applicable percentage relating to Term Delayed Draw Loans set forth opposite its
name on Schedule 2.1 hereto under the Term Delayed Draw Loan Commitment column
or set forth in a Assignment Agreement under the Term Delayed Draw Loan
Commitment column, as such percentage may be adjusted from time to time pursuant
to Assignment Agreements executed by such Lender and its assignee Lender and
delivered pursuant to subsection 10.1B. A Lender shall not have any Term Delayed
Draw Loan Commitment if its percentage under the Term Delayed Draw Loan
Commitment column is zero.
     “Term Funded Loan” means a Term Funded Loan made by a Lender to Borrowers
pursuant to subsection 2.1A(i).
     “Term Funded Loan Commitment” means the commitment of a Lender to make a
Term Funded Loan to the Borrowers pursuant to subsection 2.1A(i) of this
Agreement, and “Term Funded Loan Commitments” means such commitments of all
Lenders in the aggregate.
     “Term Funded Loan Commitment Amount” means the aggregate amount of each
Lender’s Term Funded Loan Commitment set forth in Schedule 2.1.
     “Term Funded Loan Exposure” means, with respect to any Lender as of any
date of determination, the outstanding principal amount of the Term Funded Loans
made by that Lender.
     “Term Funded Loan Lender” is defined in subsection 2.1A(i).
     “Term Funded Percentage” means, relative to any Lender, the applicable
percentage relating to Term Funded Loans set forth opposite its name on
Schedule 2.1 hereto under the Term Funded Loan Commitment column or set forth in
an Assignment Agreement under the Term Funded Loan Commitment column, as such
percentage may be adjusted from time to time pursuant to Assignment Agreements
executed by such Lender and its assignee Lender and delivered pursuant to
subsection 10.1B. A Lender shall not have any Term Funded Loan Commitment if its
percentage under the Term Funded Loan Commitment column is zero.
     “Term Loan Lender” or “Term Loan Lenders” means one or more of the Term
Delayed Draw Loan Lenders and/or Term Funded Loan Lenders.
     “Term Loan” or “Term Loans” means one or more of the Term Delayed Draw
Loans and/or Term Funded Loans made by Lenders to the Borrowers pursuant to
subsection 2.1A(ii) or (iii) of this Agreement.
     “Term Loan Commitment” means the Term Funded Loan Commitment and the Term
Delayed Draw Loan Commitment of a Lender.
     “Term Loan Exposure” means, with respect to any Lender as of any date of
determination, the Term Funded Loan Exposure and the Term Delayed Draw Loan
Exposure of such Lender on such date.
     “Term Note” means a joint and several promissory note of the Borrowers
payable to any Lender, in the form of Exhibit A annexed hereto (as such
promissory note may be amended,

46



--------------------------------------------------------------------------------



 



endorsed or otherwise modified from time to time), evidencing the aggregate
Indebtedness of the Borrowers to such Lender resulting from outstanding Term
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.
     “Termination Date” means the date on which all payment Obligations (other
than with respect to contingent obligations (including indemnity claims) (i) for
which no claim has been asserted as of such date or (ii) for which a claim has
been made and has been cash collateralized to the Administrative Agent’s
reasonable satisfaction) have been repaid in full in cash and all Commitments
shall have terminated.
     “Theater Lease” means the Lease between Venetian and Grand Canal, dated as
of May 17, 2004, with respect to the lease of certain showroom space to
Venetian.
     “Title Insurance Policies” means the A.L.T.A. policy of title insurance
issued to the Bank Administrative Agent pursuant to the Bank Credit Agreement,
including all amendments thereto, endorsements thereof and substitutions or
replacements therefor.
     “Total Permitted Costs” means, with respect to any equipment, fixtures,
furniture, furnishings and other goods financed hereunder, an amount equal to
the sum of its Hard Costs and Related Soft Costs; provided, that the aggregate
Related Soft Costs of all Domestic FF&E financed hereunder shall not exceed 25%
of the aggregate Total Permitted Costs of all such Domestic FF&E; and provided,
further, that the aggregate Related Soft Costs of all Imported FF&E financed
hereunder shall not exceed 30% of the aggregate Total Permitted Costs of all
such Imported FF&E.
     “Transactions” is defined in subsection 4.1I(iii).
     “Transaction Costs” means the fees, costs and expenses payable by the
Borrowers on or before the Closing Date in connection with this Agreement, the
other Loan Documents, and the initial Loan hereunder.
     “Unamortized Term Loan Balance” means, at any time with respect to any
units or items of Collateral, an amount as reasonably determined by
Administrative Agent equal to the product of (i) the then outstanding aggregate
principal balance of all Term Loans, multiplied by (ii) a fraction in which
(A) the numerator is an amount equal to the original Hard Costs of such units or
items of Collateral and (B) the denominator is an amount equal to the aggregate
original Hard Costs of all then existing units or items of Collateral (including
those units or items referenced in the numerator).
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that if, with respect to any UCC financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to the applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each Loan Document and any UCC financing statement relating to such perfection
or effect of perfection or non-perfection.

47



--------------------------------------------------------------------------------



 



     “United States” or “U.S.” means the United States, its fifty states and the
District of Columbia.
     “Venetian” is defined in the preamble.
     “Walgreens Lease” means that certain Commercial Lease dated as of
February 2004 between LCR and Cap II—Buccaneer, LLC, a New Mexico limited
liability company, as assigned in accordance with the terms of the Bank Credit
Agreement by LCR to the Phase II Mall Subsidiary.
     “Withdrawal Period” is defined in subsection 10.7(b).
     1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.
     Except as otherwise expressly provided in this Agreement (including the
last sentence of this subsection 1.2), all accounting terms not otherwise
defined herein shall have the meanings assigned to them in conformity with GAAP.
Financial statements and other information required to be delivered by the
Borrowers to Lenders pursuant to clauses (i), (ii), (iii), (iv) and (xiii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
accounting principles and policies in conformity with those used to prepare the
financial statements referred to in subsection 5.3. For the purposes of this
Agreement, “consolidated” with respect to any Person shall mean, unless
expressly stated to be otherwise, such Person consolidated with its Restricted
Subsidiaries and shall not include any Excluded Subsidiary; provided that the
parties acknowledge that such definition of “Consolidated” is not in accordance
with GAAP to the extent that Excluded Subsidiaries are not “consolidated” with
such Person.
     1.3 Other Definitional Provisions and Rules of Construction.
     A. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
     B. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.
     C. The use in any of the Loan Documents of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
     D. Except as may be otherwise expressly provided herein, any reference to
any agreement or instrument shall be deemed to include a reference to such
agreement or instrument

48



--------------------------------------------------------------------------------



 



as assigned, amended, supplemented or otherwise modified from time to time, but
only to the extent not in violation of any other provisions hereof.
     Section 2. Amounts and Terms of Commitments and Loans.
     2.1 Commitments; Making of Loans; the Register; Notes.
     A. Commitments. Subject to the terms and conditions of this Agreement, each
Lender hereby severally agrees to make the Loans described in this subsection
2.1A.
     (i) Term Funded Loans. In a single borrowing, on the Closing Date, each
Lender that has a Term Funded Loan Commitment (referred to as a “Term Funded
Loan Lender”), agrees that it will severally make loans (relative to such
Lender, its “Term Funded Loans”) to Borrowers equal to such Lender’s Term Funded
Percentage of the aggregate amount of the borrowing of the Term Funded Loans
requested by such Borrowers to be made on such day. No amounts paid or prepaid
with respect to Term Funded Loans may be reborrowed. No Term Funded Loan Lender
shall be permitted or required to make any Term Funded Loan if, after giving
effect thereto, the aggregate outstanding principal amount of all Term Funded
Loans of such Term Funded Loan Lender would exceed such Lender’s Term Funded
Percentage of the then existing Term Funded Loan Commitment Amount. Each
Lender’s Term Funded Loan Commitment shall expire following the making of the
Term Funded Loans on the Closing Date.
     (ii) Term Delayed Draw Loans. From time to time on any Business Day
occurring from and after the Closing Date but on or prior to the Term Delayed
Draw Loan Commitment Termination Date, each Lender that has a Term Delayed Draw
Loan Commitment (referred to as a “Term Delayed Draw Loan Lender”), agrees that
it will severally make loans (relative to such Lender, its “Term Delayed Draw
Loans”) to any Borrower equal to such Lender’s Term Delayed Draw Percentage of
the aggregate amount of each borrowing of the Term Delayed Draw Loans requested
by such Borrower to be made on such day. No amounts paid or prepaid with respect
to Term Delayed Draw Loans may be reborrowed. No Term Delayed Draw Loan Lender
shall be permitted or required to make any Term Delayed Draw Loan if, after
giving effect thereto, the aggregate original principal amount of all Term
Delayed Draw Loans of such Term Delayed Draw Loan Lender would exceed such
Lender’s Term Delayed Draw Percentage of the then existing Term Delayed Draw
Loan Commitment Amount. The amount of any Term Delayed Draw Loans to be made at
any time shall not exceed the Borrowing Availability at such time as determined
by reference to the applicable Borrowing Base Certificate. Each Lender’s Term
Delayed Draw Loan Commitment shall expire on the Term Delayed Draw Loan
Commitment Termination Date. Attached hereto as Schedule A is a list of
Designated FF&E that may be purchased by a Borrower with the proceeds of the
Term Delayed Draw Loans (which Schedule A may be amended from time to time with
the consent of the Administrative Agent).
     B. Borrowing Mechanics. Term Delayed Draw Loans made on any Funding Date
shall be in an aggregate minimum amount of $2,000,000.

49



--------------------------------------------------------------------------------



 



     Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Borrowing Notice for a Eurodollar Rate Loan shall be irrevocable on and after
the related Interest Rate Determination Date, and Borrowers shall be bound to
make a borrowing in accordance therewith.
     C. Lending of Funds. All Loans under this Agreement shall be made by the
Lenders simultaneously and proportionately to their respective Pro Rata Shares,
it being understood that no Lender shall be responsible for any default by any
other Lender in that other Lender’s obligation to make a Loan requested
hereunder nor shall the Commitment of any Lender to make the particular type of
Loan requested be increased or decreased as a result of a default by any other
Lender in that other Lender’s obligation to make a Loan requested hereunder.
Promptly after receipt by the Administrative Agent of a Borrowing Notice
pursuant to subsection 2.1D and, in the case of any Term Delayed Draw Loan, a
Borrowing Base Certificate (covering all then existing Eligible FF&E including
the Designated FF&E to be financed or refinanced with the proceeds of such Term
Delayed Draw Loans), the Administrative Agent shall notify each Lender of the
proposed borrowing. Each Lender shall make the amount of its Loan available to
the Administrative Agent not later than 12:00 Noon (New York City time) on the
applicable Funding Date (which in the case of Term Loans (other than the initial
Loans on the Closing Date) shall be the date specified in the applicable
Borrowing Notice), in same day funds in Dollars, via wire transfer to the
Funding and Payment Account, and the Administrative Agent shall make such funds
available to the Borrowers no later than 1:00 p.m. (New York City time) on the
applicable Funding Date.
     Any Borrowing Notice with respect to a Term Delayed Draw Loan must be given
no later than noon (New York time) five (5) Business Days (or such lesser number
of days as agreed to by Administrative Agent with respect to the Borrowing
Notice to be delivered on the Closing Date) prior to the proposed Funding Date
and shall include the information required in Exhibit B-1 and such other
information as may be reasonably required by Administrative Agent, including
identification of the units or items of Designated FF&E (or other equipment,
fixtures, furniture, furnishings and goods reasonably acceptable to
Administrative Agent) to be financed or refinanced with the proceeds of such
Term Delayed Draw Loans and the total cost thereof (including separate breakouts
of (i) the portion of such total cost which consists of Hard Costs, Related Soft
Costs and any other cost elements and (ii) with respect to each unit or item,
the Hard Costs thereof and, to the extent available to the Borrowers, the
Related Soft Costs and any other cost elements thereof). Each Borrower shall
notify Administrative Agent in writing, as soon as possible and in any event
immediately before the applicable Funding Date, if any of the matters certified
in such Borrowing Notice is no longer true and correct in all material respects
as of such Funding Date. In the case of any Term Delayed Draw Loan, each
Borrowing Notice shall be accompanied by a Borrowing Base Certificate (covering
all then existing Eligible FF&E including the Designated FF&E to be financed or
refinanced with the proceeds of such Term Delayed Draw Loans) together with such
supporting detail and documentation as shall be requested by Administrative
Agent in its reasonable discretion.
     Unless the Administrative Agent shall have been notified by any Lender
prior to the Funding Date for any Loans that such Lender does not intend to make
available to the Administrative Agent the amount of such Lender’s Loan requested
on such Funding Date, the Administrative Agent may assume that such Lender has
made such amount available to the

50



--------------------------------------------------------------------------------



 



Administrative Agent on such Funding Date and the Administrative Agent may, in
its sole discretion, but shall not be obligated to, make available to the
Borrowers a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender together with interest thereon, for each day from
such Funding Date until the date such amount is paid to the Administrative
Agent, at the customary rate set by the Administrative Agent for the correction
of errors among banks for three Business Days and thereafter at the Base Rate.
If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify Borrowers and Borrowers shall immediately pay such corresponding amount
to the Administrative Agent together with interest thereon, for each day from
such Funding Date until the date such amount is paid to the Administrative
Agent, at the rate payable under this Agreement for Base Rate Loans. Nothing in
this subsection 2.1C shall be deemed to relieve any Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.
     D. The Register.
     (i) The Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain, as agent for the Borrower, at its address referred to in
subsection 10.9, a register for the recordation of the names and addresses of
Lenders and the Commitments and Loans of each Lender from time to time (the
“Register”). The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
     (ii) The Administrative Agent shall record, or shall cause to be recorded,
in the Register the Commitment and the Loans (in accordance with the provisions
of subsection 10.1) from time to time of each Lender, and each repayment or
prepayment in respect of the principal amount of the Loans of each Lender. Any
such recordation shall be conclusive and binding on Borrowers and each Lender,
absent manifest error; provided that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Commitments or the
Obligations of any Loan Party in respect of any applicable Loans.
     (iii) Each Lender shall record on its internal records (including the Notes
held by such Lender) the amount of each Loan made by it and each payment in
respect thereof. Any such recordation shall be conclusive and binding on
Borrowers, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or the Obligations of any Loan Party in respect of any applicable
Loans; and provided, further that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
     (iv) The Administrative Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding

51



--------------------------------------------------------------------------------



 



Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case
unless and until an Assignment Agreement effecting the assignment or transfer
thereof shall have been accepted by the Administrative Agent and recorded in the
Register as provided in subsection 10.1B(ii). Prior to such recordation, all
amounts owed with respect to the applicable Commitment or Loan shall be owed to
the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.
     E. Notes. The Borrowers agree that, upon request to the Administrative
Agent by any Lender, the Borrowers will execute and deliver to such Lender a
Note evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment. Each Borrower hereby irrevocably authorizes each Lender
to make (or cause to be made) appropriate notations on the grid attached to such
Lender’s Note (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal amount of,
and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, be conclusive and binding on
each Obligor absent manifest error; provided, however, that the failure of any
Lender to make any such notations shall not limit or otherwise affect any
Obligations of any Loan Party.
     2.2 Interest on the Loans.
     A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7,
each Loan shall bear interest on the unpaid principal amount thereof from the
date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate or the Adjusted Eurodollar Rate. The
applicable basis for determining the rate of interest with respect to any Loan
shall be selected by the Borrowers initially at the time a Borrowing Notice is
given with respect to such Loan pursuant to subsection 2.1C, and the basis for
determining the interest rate with respect to any Loan may be changed from time
to time pursuant to subsection 2.2D. If on any day a Loan is outstanding with
respect to which notice has not been delivered to the Administrative Agent in
accordance with the terms of this Agreement specifying the applicable basis for
determining the rate of interest, then for that day that Loan shall bear
interest determined by reference to the Base Rate. Subject to the provisions of
subsections 2.2E and 2.7, the Loans shall bear interest at a rate per annum as
follows:
     (a) if a Base Rate Loan, then from the date of funding of such Loan at the
sum of the Base Rate plus the Applicable Margin for such Loans; or
     (b) if a Eurodollar Rate Loan, then from the date of funding of such Loan
at the sum of the Adjusted Eurodollar Rate plus the Applicable Margin for such
Loans.
All Eurodollar Rate Loans shall bear interest from and including the first day
of the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such Eurodollar
Rate Loan.

52



--------------------------------------------------------------------------------



 



     B. Interest Periods. In connection with each Eurodollar Rate Loan, the
Borrowers may, pursuant to the applicable Borrowing Notice or
Conversion/Continuation Notice, as the case may be, select an interest period
(each an “Interest Period”) to be applicable to such Loan, which Interest Period
shall be, at Borrowers’ option, either a one, two, three or six month period;
provided that:
     (i) the initial Interest Period for any Eurodollar Rate Loan shall commence
on the Funding Date in respect of such Loan, in the case of a Loan initially
made as a Eurodollar Rate Loan, or on the date specified in the applicable
Conversion/Continuation Notice, in the case of a Loan converted to a Eurodollar
Rate Loan;
     (ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Conversion/Continuation
Notice, each successive Interest Period shall commence on the day on which the
next preceding Interest Period expires;
     (iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
     (iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to subsection
2.2B(v), end on the last Business Day of a calendar month;
     (v) no Interest Period with respect to any portion of the Loans shall
extend beyond the Maturity Date for such Loans;
     (vi) no Interest Period shall extend beyond a date on which Borrowers are
required to make a scheduled payment of principal of the Loans is scheduled to
occur unless the sum of (a) the aggregate principal amount of Loans that are
Base Rate Loans plus (b) the aggregate principal amount of Loans that are
Eurodollar Rate Loans with Interest Periods expiring on or before such date plus
(c) the excess of the Commitments then in effect over the aggregate principal
amount of the Loans then outstanding equals or exceeds the principal amount
required to be paid on the Loans or the permanent reduction of the Commitments
that is scheduled to occur, on such date;
     (vii) there shall be no more than nine (9) Interest Periods outstanding at
any time;
     (viii) in the event Borrowers fail to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Borrowing Notice or
Conversion/Continuation Notice, the Borrowers shall be deemed to have selected
an Interest Period of one month; and

53



--------------------------------------------------------------------------------



 



     (ix) the Borrowers may not select an Interest Period of greater than one
month until sixty days after the Closing Date (unless prior thereto the
Administrative Agent provides written notice that the syndication has been
completed).
     C. Interest Payments. Subject to the provisions of subsection 2.2E,
interest on each Loan shall be payable in arrears on each Interest Payment Date
with respect to such Loan, shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid, and shall be payable in arrears at maturity of the Loans,
including final maturity of the Loans; provided, however, with respect to any
voluntary prepayment of a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.
     D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
the Borrowers shall have the option (i) to convert at any time all or any part
of its outstanding Loans equal to $2,000,000 and integral multiples of $500,000
in excess of that amount from Loans bearing interest at a rate determined by
reference to one basis to Loans bearing interest at a rate determined by
reference to an alternative basis or (ii) upon the expiration of any Interest
Period applicable to a Eurodollar Rate Loan, to continue all or any portion of
such Loan equal to $2,000,000 and integral multiples of $500,000 in excess of
that amount as a Eurodollar Rate Loan; provided, however, that a Eurodollar Rate
Loan may only be converted into a Base Rate Loan on the expiration date of an
Interest Period applicable thereto.
     Borrowers shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). A Conversion/Continuation Notice shall
specify (i) the proposed conversion/continuation date (which shall be a Business
Day), (ii) the amount and type of the Loan to be converted/continued, (iii) the
nature of the proposed conversion/continuation, (iv) in the case of a conversion
to, or a continuation of, a Eurodollar Rate Loan, the requested Interest Period,
and (v) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, that no Potential Event of Default or Event of Default has occurred and is
continuing. In lieu of delivering the above-described Conversion/Continuation
Notice, the Borrowers may give the Administrative Agent telephonic notice by the
required time of any proposed conversion/continuation under this subsection
2.2D; provided that such notice shall be promptly confirmed in writing by
delivery of a Conversion/Continuation Notice to the Administrative Agent on or
before the proposed conversion/continuation date. Upon receipt of written or
telephonic notice of any proposed conversion/continuation under this subsection
2.2D, the Administrative Agent shall promptly transmit such notice by
telefacsimile or telephone to each Lender.
     Neither the Administrative Agent nor any Lender shall incur any liability
to the Borrowers in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other Person authorized to act on behalf of the Borrowers
or for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such

54



--------------------------------------------------------------------------------



 



telephonic notice Borrowers shall have effected a conversion or continuation, as
the case may be, hereunder.
     Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Conversion/Continuation Notice for conversion to, or continuation of, a
Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall be irrevocable
on and after the related Interest Rate Determination Date, and Borrowers shall
be bound to effect a conversion or continuation in accordance therewith.
     E. Default Rate. Upon the occurrence and during the continuation of any
Event of Default, the outstanding principal amount of all Loans and, to the
extent permitted by applicable law, any interest payments thereon not paid when
due and any fees and other amounts then due and payable hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable upon
demand at a rate that is 2% per annum in excess of the interest rate otherwise
payable under this Agreement with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable under this Agreement for Base Rate
Loans); provided that, in the case of Eurodollar Rate Loans, upon the expiration
of the Interest Period in effect at the time any such increase in the interest
rate is effective such Eurodollar Rate Loans shall thereupon become Base Rate
Loans and shall thereafter bear interest payable upon demand at a rate which is
2% per annum in excess of the interest rate otherwise payable under this
Agreement for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this subsection 2.2E is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent
or any Lender.
     F. Computation of Interest. Interest on the Loans shall be computed on the
basis of (i) a 360-day year, in the case of Eurodollar Rate Loans and (ii) a 365
or 366 day year, in respect of Base Rate Loans, in each case for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, (i) the date of the making of such Loan or the first day
of an Interest Period applicable to such Loan or, with respect to a Base Rate
Loan being converted from a Eurodollar Rate Loan, the date of conversion of such
Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and (ii) the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.
     2.3 Fees.
     A. Commitment Fees. The Borrowers agree to pay to the Administrative Agent,
for distribution to each Term Delayed Draw Loan Lender in proportion to that
Lender’s Pro Rata Share, commitment fees for the period from and including the
Closing Date to and excluding the Term Delayed Draw Loan Commitment Termination
Date equal to the average of the daily unused Term Delayed Draw Loan Commitments
multiplied by 0.75% per annum, in each case such commitment fees to be
calculated on the basis of a 360-day year and the actual number of

55



--------------------------------------------------------------------------------



 



days elapsed and to be payable quarterly in arrears on each Quarterly Payment
Date, commencing on the first such date to occur after the Closing Date, and on
the Term Delayed Draw Loan Commitment Termination Date, as applicable.
     B. Annual Administrative Fee. The Borrowers agree to pay to the
Administrative Agent an annual administrative fee in the amount and at the times
set forth in the Administrative Agent’s Fee Letter.
     C. Prepayment Fee. Except as otherwise provided in the last sentence of
this subsection 2.3C, if Borrowers pay after acceleration or prepay all or any
portion of the Term Loans, whether voluntarily or involuntarily and whether (in
the case of a prepayment) before or after acceleration of the Obligations, or if
any of the Term Delayed Draw Loan Commitments are otherwise terminated or
partially reduced by Borrowers, Borrowers shall pay to Administrative Agent (for
the ratable benefit of those Term Lenders whose Term Loans are being prepaid or
repaid) as liquidated damages and compensation for the costs of being prepared
to make funds available hereunder an amount equal to the Applicable Percentage
(as defined below) multiplied by the principal amount of the outstanding Term
Loans paid after acceleration or prepaid or, without duplication, Term Delayed
Draw Loan Commitments terminated or partially reduced by Borrowers. As used
herein, the term “Applicable Percentage” shall mean (x) one percent (1%) in the
case of a repayment, prepayment, termination or reduction on or prior to
December 31, 2007, (y) three-quarters of one percent (0.75%), in the case of a
repayment, prepayment , termination or reduction after December 31, 2007 but on
or prior to December 31, 2008, and (z) zero percent (0%), in the case of a
repayment, prepayment, termination or reduction after December 31, 2008. The
Borrowers agree that the Applicable Percentages are a reasonable calculation of
Term Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early prepayment of the Tem Loans
or early termination of the Term Loan Commitments. Notwithstanding the
foregoing, (i) no prepayment fee shall be payable by Borrowers upon (x) any
mandatory payments or prepayment made pursuant to subsection 2.4A or subsection
2.4B(iii) (except subsection 2.4B(iii)(d) with respect to debt incurred in
connection with the refinancing of the Obligations pursuant to a new credit
facility); provided that in the case of such mandatory prepayment the
transactions giving rise thereto are permitted hereunder, (y) any prepayment
required by any order of a Governmental Authority, or (z) any prepayment
pursuant to subsection 10.7B and (ii) if the Obligations are refinanced pursuant
to a new credit facility, each of those Term Lenders participating in such
refinancing shall not be entitled to any amounts payable under this subsection
2.3C arising out of such refinancing.
     D. Other Fees. The Borrowers agree to pay to the Administrative Agent such
other fees in the amounts and at the times as set forth in the Fee Letter or as
may be otherwise agreed by them in writing.
     2.4 Repayments, Prepayments and Reductions in Commitments; General
Provisions Regarding Payments.
     The Borrowers shall repay, in full, the unpaid principal amount of each
Loan upon the applicable Maturity Date therefor. Prior thereto, payments and
prepayments of the Loans shall or may be made as set forth below.

56



--------------------------------------------------------------------------------



 



     A. Scheduled Payments of Term Loans.
     (i) Term Funded Loans. Borrowers shall make principal payments on the Term
Funded Loans in eight (8) installments on each Quarterly Payment Date,
commencing January 1, 2007, in an amount equal to $600,000 each, except that the
final installment due on October 1, 2008 shall be in an amount sufficient to
repay all amounts owing by the Borrowers under this Agreement with respect to
the Term Funded Loans (as such amounts may be reduced in connection with any
voluntary or mandatory prepayments of the Term Funded Loans in accordance with
subsection 2.4B(iv)).
     (ii) Term Delayed Draw Loans. Borrowers shall make principal payments on
the Term Delayed Draw Loans in installments on each Quarterly Payment Date for
Term Delayed Draw Loans commencing April 1, 2008, in an amount equal to 5.00% of
the aggregate principal amount of the Term Delayed Draw Loans outstanding on
April 1, 2008, with the remainder due in four equal installments on the final
three Interest Payment Dates for Term Delayed Draw Loans preceding, and on, the
Maturity Date; provided further that the scheduled installments of principal of
the Term Delayed Draw Loans set forth above shall be reduced in connection with
any voluntary or mandatory prepayments of the Term Delayed Draw Loans in
accordance with subsection 2.4B(iv), and the final installment payable by the
Borrowers in respect of the Term Delayed Draw Loans on such date shall be in an
amount, if such amount is different from that specified above, sufficient to
repay all amounts owing by the Borrowers under this Agreement with respect to
the Term Delayed Draw Loans.
     B. Prepayments and Unscheduled Reductions in Commitments.
     (i) Voluntary Prepayments. The Borrowers may, upon not less than one
Business Day’s prior written or telephonic notice, in the case of Base Rate
Loans, and three Business Days’ prior written or telephonic notice, in the case
of Eurodollar Rate Loans, in each case given to the Administrative Agent by 1:00
p.m. (New York City time) on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each Lender), at any time and from time to time
prepay any Loans on any Business Day in whole or in part in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount; provided, however, that with respect to any Eurodollar Rate Loan not
prepaid on the expiration of the Interest Period applicable thereto the
Borrowers shall pay any amount payable pursuant to subsection 2.6D. Notice of
prepayment having been given as aforesaid, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein, unless such notice is in connection with a refinancing of the
Loans in which case such notice may be conditioned on consummation of such
refinancing. Any such voluntary prepayment shall be applied as specified in
subsection 2.4B(iv). Any such voluntary prepayment of the Loans must be
accompanied by the payment of any prepayment fee required by subsection 2.3C.

57



--------------------------------------------------------------------------------



 



     (ii) Voluntary Reductions of Commitments. The Borrowers may, upon not less
than three Business Days’ prior written or telephonic notice confirmed in
writing to the Administrative Agent (which original written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephone to
each Lender), at any time and from time to time terminate in whole or
permanently reduce in part any then remaining and unutilized Term Delayed Draw
Loan Commitments; provided that any such partial reduction of such Commitments
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess of that amount. The Borrowers’ notice to the Administrative
Agent shall designate the date (which shall be a Business Day) of such
termination or reduction and the amount of any partial reduction, and such
termination or reduction of such Commitments shall be effective on the date
specified in Borrowers’ notice (unless such notice is in connection with a
refinancing of the Loans in which case such notice may be conditioned on
consummation of such refinancing) and shall reduce such Commitment of each
Lender proportionately to its Pro Rata Share. Any such voluntary reduction of
the Commitments shall be applied as specified in subsection 2.4B(iv). Any such
voluntary termination or reduction of the Term Delayed Draw Loan Commitments
must be accompanied by the payment of any prepayment fee required by subsection
2.3(c).
     (iii) Mandatory Prepayments. The outstanding principal balance of the Loans
shall be prepaid in the amounts and under the circumstances set forth below, all
such prepayments to be applied as set forth below or as more specifically
provided in subsection 2.4B(iv):
     (a) Prepayments From Sale of Collateral. Promptly following (and in any
event within five (5) Business Days after) receipt by any Loan Party of any Net
Collateral Sale Proceeds in respect of any Collateral Sale, the Borrowers shall
prepay the Loans in an aggregate amount equal to the greater of (i) such Net
Collateral Sale Proceeds or (ii) the Unamortized Term Loan Balance associated
with the Collateral disposed of in such Collateral Sale.
     (b) Prepayments from Net Loss Proceeds of Collateral. Except as may be
otherwise expressly permitted by subsection 6.4D, promptly upon (and in any
event within five (5) Business Days after) receipt by any Loan Party of any Net
Loss Proceeds resulting from an Event of Loss with respect to any of the
Collateral, the Borrowers shall prepay the Loans in an amount equal to the
greater of (i) the amount of such Net Loss Proceeds or (ii) the Unamortized Term
Loan Balance associated with such Collateral.
     (c) Prepayments Due to Reversion of Surplus Assets of Pension Plans. To the
extent not applied to repay the Bank Credit Facilities in accordance with the
terms thereof, on the fifth Business Day following the date of return to the
Borrowers or any of their Restricted Subsidiaries of any surplus assets of any
pension plan of the Borrowers or any for their Restricted Subsidiaries, the
Borrowers shall prepay the Loans in an aggregate amount (such amount being the
“Net Pension Proceeds”) equal to 100% of such returned surplus assets, net of
transaction costs and expenses incurred in obtaining such return, including
incremental taxes payable as a result thereof.

58



--------------------------------------------------------------------------------



 



     (d) Prepayments Due to Incurrence of Debt. To the extent not applied to
repay the Bank Credit Facilities in accordance with the terms thereof, on the
fifth Business Day following the date of receipt by the Borrowers or any of
their Restricted Subsidiaries, of the proceeds (including Cash, real property or
other property) (any such proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses, being “Net Proceeds”) from the
incurrence of any debt of the Borrowers or any of their Restricted Subsidiaries
(other than any debt expressly permitted under subsection 7.1), the Borrowers
shall prepay the Loans in an aggregate amount equal to 100% of such Net
Proceeds.
     (e) Calculations of Net Proceeds Amounts; Additional Prepayments Based on
Subsequent Calculations. Concurrently with any prepayment of the Loans pursuant
to subsections 2.4B(iii)(a)-(d), the Borrowers shall deliver to the
Administrative Agent an Officers’ Certificate demonstrating the calculation of
the amount (the “Net Proceeds Amount”) of the applicable Net Collateral Sale
Proceeds, Net Loss Proceeds, Net Pension Proceeds or Net Proceeds, as the case
may be, that gave rise to such prepayment. In the event that the Borrowers shall
subsequently determine that the actual Net Proceeds Amount was greater than the
amount set forth in such Officers’ Certificate, the Borrowers shall promptly
make an additional prepayment of the Loans in an amount equal to the amount of
such excess, and Borrowers shall concurrently therewith deliver to the
Administrative Agent an Officers’ Certificate demonstrating the derivation of
the additional Net Proceeds Amount resulting in such excess.
     (f) Drawings on Conforming Adelson L/Cs. To the extent not applied to pay
or prepay the “Obligations” under any Bank Credit Agreement in accordance with
the terms thereof, on the fifth Business Day following the date of receipt by
any Bank Administrative Agent of any proceeds from any drawing on any Conforming
Adelson L/C, the Borrowers shall prepay the Loans in an aggregate amount equal
to 100% of such draw proceeds. Notwithstanding the foregoing, it is understood
and agreed that at the request of the Borrowers, the relevant Bank
Administrative Agent may release any Conforming Adelson L/C or a portion thereof
in its possession to the Borrowers provided that each of the following
conditions shall have been satisfied: (i) no Conforming Adelson L/C Draw Event
shall have occurred and be continuing, (ii) the Borrowers shall at such time be
in compliance with subsection 7.6 and shall have been in compliance therewith
for the preceding four consecutive quarters (without giving effect to any such
Conforming Adelson L/C or a portion thereof or any substitute cash equity
contribution by Adelson or his Affiliates), (iii) no Event of Default or
Potential Event of Default shall have occurred and be continuing and (iv) since
the last day of the preceding calendar year, no event or change shall have
occurred that caused, in any case or in the aggregate, a Material Adverse
Effect.
     (iv) Application of Prepayments.
     (a) Application of Voluntary Prepayments by Type of Loan and Order of
Maturity. Any voluntary prepayments pursuant to subsection 2.4B(i) shall be
applied to

59



--------------------------------------------------------------------------------



 



repay outstanding Term Loans on a pro rata basis (in accordance with subsection
2.4B(iv)(c)).
     (b) Application of Mandatory Prepayments by Type of Loans.
     (1) General Application. Any amount (the “Applied Amount”) required to be
applied as a mandatory prepayment of the Term Loans pursuant to subsection
2.4B(iii) shall be applied to prepay the Term Loans on a pro rata basis to the
full extent thereof.
     (2) Term Delayed Draw Loans. If, at any time prior to the Term Delayed Draw
Loan Commitment Termination Date, any mandatory prepayments of Loans are
required pursuant to subsection 2.4B(iii), the Applied Amount shall be applied
first to the prepayment of then outstanding Term Loans (until paid in full) and
if any excess remains, any then remaining and unutilized Term Delayed Draw Loan
Commitments shall be permanently reduced by the amount of such excess.
     (c) Application of Prepayments of Term Loans to the Scheduled Installments
of Principal Thereof. Any prepayments of a tranche of Term Loans pursuant to
subsection 2.4B(i) or subsection 2.4B(iii) shall be applied to reduce the
scheduled installments of principal of such tranche of Term Loans (as set forth
in subsection 2.4A) on a pro rata basis.
     (d) Application of Prepayments to Base Rate Loans and Eurodollar Rate
Loans. Considering Loans being prepaid separately, any prepayment thereof shall
be applied first to Base Rate Loans to the full extent thereof before
application to Eurodollar Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by the Borrowers pursuant to
subsection 2.6D.
     C. General Provisions Regarding Payments.
     (i) Manner and Time of Payment. All payments by the Borrowers of principal,
interest, fees and other Obligations hereunder and under the Notes shall be made
in Dollars in same day funds, without defense, setoff or counterclaim, free of
any restriction or condition, and delivered to the Administrative Agent not
later than 1:00 p.m. (New York City time) on the date due via wire transfer to
the Funding and Payment Account for the account of Lenders; for purposes of
computing interest and fees, funds received by the Administrative Agent after
that time on such due date shall be deemed to have been paid by the Borrowers on
the next succeeding Business Day.
     (ii) Application of Payments to Principal and Interest. All payments in
respect of the principal amount of any Loan shall include payment of accrued
interest on the principal amount being repaid or prepaid, and all such payments
shall be applied to the payment of interest before application to principal.
     (iii) Apportionment of Payments. Aggregate principal and interest payments
in respect of Loans shall be apportioned among all outstanding Loans

60



--------------------------------------------------------------------------------



 



proportionately to Lenders’ respective Pro Rata Shares. The Administrative Agent
(or its agent or sub-agent appointed by it) shall promptly distribute to each
Lender, at its primary address set forth on Schedule 2.1 or at such other
address as such Lender may request, its Pro Rata Share of all such payments
received by the Administrative Agent and the commitment fees of such Lender when
received by the Administrative Agent pursuant to subsection 2.3. Notwithstanding
the foregoing provisions of this subsection 2.4C(iii), if, pursuant to the
provisions of subsection 2.6C, any Conversion/Continuation Notice is withdrawn
as to any Affected Lender or if any Affected Lender makes Base Rate Loans in
lieu of its Pro Rata Share of any Eurodollar Rate Loans, the Administrative
Agent shall give effect thereto in apportioning payments received thereafter.
(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day.
(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of the Borrowers hereunder or under such Note
with respect to any Loan or any payments of principal or interest on such Note.
     2.5 Use of Proceeds.
     A. Term Funded Loans. The proceeds of the Term Funded Loans shall be
applied by the Borrowers to repay in full the then outstanding principal balance
of the Existing FF&E Note.
     B. Term Delayed Draw Loans. The proceeds of the Term Delayed Draw Loans
shall be applied by the Borrowers to finance or refinance the acquisition by a
Borrower of units or items of Designated FF&E.
     C. Margin Regulations. No portion of the proceeds of any borrowing under
this Agreement shall be used by the Borrowers or any of their Subsidiaries in
any manner that might cause the borrowing or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.
     2.6 Special Provisions Governing Eurodollar Rate Loans.
     Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

61



--------------------------------------------------------------------------------



 



     A. Determination of Applicable Interest Rate. As soon as practicable after
10:00 A.M. (New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to the
Borrowers and each Lender.
     B. Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, the
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to the Borrowers and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrowers
and Lenders that the circumstances giving rise to such notice no longer exist
and (ii) any Borrowing Notice or Conversion/Continuation Notice given by the
Borrowers with respect to the Loans in respect of which such determination was
made shall be deemed to be made with respect to Base Rate Loans.
     C. Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with Borrowers and the Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order not in effect on the date such
Person became a Lender (or would conflict with any such treaty, governmental
rule, regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) would cause such
Lender material financial hardship as a result of contingencies occurring after
the date of this Agreement which materially and adversely affect the interbank
Eurodollar market or the position of such Lender in that market, then, and in
any such event, such Lender shall be an “Affected Lender” and it shall on that
day give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrowers and the Administrative Agent of such determination (which notice
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(a) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender (which such Affected Lender shall do at the
earliest practicable date), (b) to the extent such determination by the Affected
Lender relates to a Eurodollar Rate Loan then being requested by the Borrowers
pursuant to a Borrowing Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or convert such Loan to, as the case may be) a
Base Rate Loan, (c) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (d) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Except as provided in the immediately preceding

62



--------------------------------------------------------------------------------



 



sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms of this Agreement.
     D. Compensation For Breakage or Non-Commencement of Interest Periods. The
Borrowers shall compensate each Lender, upon written request by that Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by that
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by that Lender in connection
with the liquidation or re-employment of such funds) which that Lender may
sustain: (i) if for any reason (other than a default by that Lender) a borrowing
of any Eurodollar Rate Loan does not occur on a date specified therefor in a
Borrowing Notice or a telephonic request for borrowing, as applicable, or a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation, (ii) if any prepayment (including any
prepayment pursuant to subsection 2.4B(i)) or other principal payment or any
conversion of any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan, (iii) if any prepayment
of any of its Eurodollar Rate Loans is not made on any date specified in a
notice of prepayment given by the Borrowers, or (iv) as a consequence of any
other default by the Borrowers in the repayment of its Eurodollar Rate Loans
when required by the terms of this Agreement.
     E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender.
     F. Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this subsection 2.6 and under subsection
2.7A shall be made as though that Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (a) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of that
Lender to a domestic office of that Lender in the United States; provided,
however, that each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this subsection 2.6 and under
subsection 2.7A.
     G. Eurodollar Rate Loans After Default. After the occurrence of and during
the continuation of a Potential Event of Default or an Event of Default,
(i) Borrowers may not elect to have a Loan be made or maintained as, or
converted to, a Eurodollar Rate Loan after the expiration of any Interest Period
then in effect for that Loan and (ii) subject to the provisions of subsection
2.6D, any Borrowing Notice or Conversion/Continuation Notice given by the
Borrowers with respect to a requested borrowing or conversion/continuation that
has not yet occurred shall be deemed made with respect to Base Rate Loans.
     2.7 Increased Costs; Taxes; Capital Adequacy.

63



--------------------------------------------------------------------------------



 



     A. Compensation for Increased Costs and Taxes. Subject to the provisions of
subsection 2.7B (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law):
     (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of its obligations hereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder;
     (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or
     (iii) imposes any other condition (other than with respect to a Tax matter)
on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the interbank Eurodollar market;
and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Borrowers shall promptly pay to
such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrowers (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
subsection 2.7A, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
     B. Withholding of Taxes.
     (i) Payments to Be Free and Clear. All sums payable by the Borrowers under
this Agreement and the other Loan Documents shall (except to the extent required
by law) be paid free and clear of, and without any deduction or withholding on
account

64



--------------------------------------------------------------------------------



 



of, any Tax (other than a Tax on the overall net income of any Lender) imposed,
levied, collected, withheld or assessed by or within the United States or any
political subdivision in or of the United States or any other jurisdiction from
or to which a payment is made by or on behalf of the Borrowers or by any
federation or organization of which the United States or any such jurisdiction
is a member at the time of payment, all such non-excluded Taxes being
hereinafter collectively referred to as “Included Taxes”.
     (ii) Grossing-up of Payments. If the Borrowers or any other Person is
required by law to make any deduction or withholding on account of any such
Included Tax from any sum paid or payable by the Borrowers to the Administrative
Agent or any Lender under any of the Loan Documents:
     (a) the Borrowers shall notify Administrative Agent of any such requirement
or any change in any such requirement as soon as the Borrowers become aware of
it;
     (b) the Borrowers shall pay any such Included Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on the Borrowers) for its own account or (if that liability is imposed
on Administrative Agent or such Lender, as the case may be) on behalf of and in
the name of the Administrative Agent or such Lender;
     (c) the sum payable by the Borrowers in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, the Administrative Agent or such Lender, as the case may be, receives
on the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and
     (d) within 30 days after paying any sum from which it is required by law to
make any deduction or withholding, and within 30 days after the due date of
payment of any Included Tax which it is required by clause (b) above to pay, the
Borrowers shall deliver to the Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority;
provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that any change after the
date hereof (in the case of each Lender listed on the signature pages hereof) or
after the date of the Assignment Agreement pursuant to which such Lender became
a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date of this Agreement or at the date of such Assignment
Agreement, as the case may be, in respect of payments to such Lender; provided
however that in the case of an assignment, if the assignor was entitled to
additional amounts pursuant to this subsection 2.7B, then such assignee shall be
entitled to such additional amounts.
     (iii) Evidence of Exemption from U.S. Withholding Tax.

65



--------------------------------------------------------------------------------



 



     (a) Each Lender that is organized under the laws of any jurisdiction other
than the United States or any state or other political subdivision thereof (a
“Non-US Lender”) shall deliver to the Administrative Agent for transmission to
the Borrowers, on or prior to the Closing Date (in the case of each Lender
listed on the signature pages hereof) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of the Borrowers or Administrative Agent (each in the reasonable exercise of its
discretion), (1) two original copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or any successor forms), properly completed and duly executed by such
Lender, together with any other certificate or statement of exemption required
under the Code or the regulations issued thereunder to establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Loan Documents or (2) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Code, a Certificate of Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN or W-8ECI (or any successor form), properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required under the Code or the regulations issued
thereunder to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Loan Documents. Notwithstanding
the foregoing, no Lender shall be obligated to provide any documentation
pursuant to this subsection 2.7B(iii)(a) if such Lender is not legally able to
do so.
     (b) Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to subsection 2.7B(iii)(a) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly (1) deliver to the Administrative Agent for
transmission to the Borrowers a Certificate of Non-Bank Status and two original
copies of Internal Revenue Service Form W-8BEN or W-8ECI, as the case may be,
properly completed and duly executed by such Lender, together with any other
certificate or statement of exemption required in order to confirm or establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to payments to such Lender under the Loan
Documents or (2) notify Administrative Agent and Borrowers of its inability to
deliver any such forms, certificates or other evidence.
     (c) Borrowers shall not be required to pay any additional amount to any
Non-US Lender under subsection 2.7B(ii)(c) if such Lender shall have failed to
satisfy the requirements of clause (a) or (b)(1) of this subsection 2.7B(iii);
provided that if such Lender shall have satisfied the requirements of subsection
2.7B(iii)(a) on the Closing Date (in the case of each Lender listed on the
signature pages hereof) or on the date of the Assignment Agreement pursuant to
which it became a Lender (in the case of each other Lender), nothing in this
subsection 2.7B(iii)(c) shall relieve Borrowers of their obligation to pay any
additional amounts pursuant to clause (c) of subsection 2.7B(ii) in the event

66



--------------------------------------------------------------------------------



 



that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described in subsection
2.7B(iii)(a).
     C. Capital Adequacy Adjustment. If any Lender shall have determined that
the adoption, effectiveness, phase-in or applicability after the date hereof of
any law, rule or regulation (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof after the date hereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender (or its applicable lending office) with any guideline,
request or directive regarding capital adequacy (whether or not having the force
of law) of any such governmental authority, central bank or comparable agency,
has or would have the effect of reducing the rate of return on the capital of
such Lender or any corporation controlling such Lender as a consequence of, or
with reference to, such Lender’s Loans or Commitments or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by the Borrowers from such Lender of the
statement referred to in the next sentence, the Borrowers shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to the Borrowers (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis of the
calculation of such additional amounts, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
     2.8 Obligation of Lenders to Mitigate.
     Each Lender agrees that, as promptly as practicable after the officer of
such Lender responsible for administering the Loans of such Lender becomes aware
of the occurrence of an event or the existence of a condition that would cause
such Lender to become an Affected Lender or that would entitle such Lender to
receive payments under subsection 2.7 or subsection 3.6 it will, to the extent
not inconsistent with the internal policies of such Lender and any applicable
legal or regulatory restrictions, use reasonable efforts (i) to make, issue,
fund or maintain the Commitments of such Lender or the affected Loans of such
Lender or (ii) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to subsection 2.7 would
be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Commitments or
Loans through such other lending office or in accordance with such other
measures, as the case may be, would not otherwise materially adversely affect
such Commitments or Loans or the interests of such Lender; provided that such
Lender will not be obligated to utilize such other lending office pursuant to
this subsection 2.8 if such Lender would incur incremental expenses as a result
of utilizing such other lending office as described in clause (i) above. A
certificate as to the amount

67



--------------------------------------------------------------------------------



 



of any such expenses payable by the Borrowers pursuant to this subsection 2.8
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrowers (with a copy to the Administrative
Agent) shall be conclusive absent manifest error. Each Lender agrees that it
will not request compensation under subsection 2.7 unless such Lender requests
compensation from borrowers under other lending arrangements with such Lender
who are similarly situated.
     2.9 Obligations Joint and Several.
     Anything herein to the contrary notwithstanding, each Borrower hereby
agrees and acknowledges that the obligation of each Borrower for payment of the
Obligations shall be joint and several with the obligations of each other
Borrower hereunder regardless of which Borrower actually receives the proceeds
or benefits of any borrowing hereunder. Each Borrower hereby agrees and
acknowledges that it will receive substantial benefits from the Loans and credit
facilities made available under this Agreement.
     Each Borrower agrees that its joint and several obligation to pay all
Obligations hereunder is irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than the indefeasible payment
in full of the Obligations, and the liability of each Borrower with respect to
the Obligations shall not be affected, reduced or impaired by (i) consideration
of the amount of proceeds of the Loans received by any Borrower relative to the
aggregate amount of the Loans, (ii) the dissolution or termination of or any
increase, decrease or change in personnel of, any Borrower, (iii) the insolvency
or business failure of, or any assignment for the benefit of creditors by, or
the commencement of any bankruptcy, reorganization, arrangement, moratorium or
other debtor relief proceedings by or against any other Borrower or (iv) the
appointment of a receiver for, or the attachment, restraint of or making or
levying of any order of court or legal process affecting, the property of any
other Borrower. Each Borrower agrees that a separate action or actions may be
brought and prosecuted against such Borrower whether or not action is brought
against any other Borrower and whether or not any other Borrower is joined in
any such action or actions. Any Borrower’s payment of a portion, but not all, of
the Obligations shall in no way limit, affect, modify or abridge such Borrower’s
liability for that portion of the Obligations which is not paid.
     Each Borrower hereby waives any right to require the Administrative Agent
or any Lender, as a condition of payment or performance of the Obligations by
such Borrower, to proceed against any other Borrower or any other Person, to
exhaust any security held from any Borrower, or pursue any other remedy in the
power of the Administrative Agent or any Lender. Each Borrower hereby waives any
defense arising by reason of incapacity, lack of authority or any disability or
other defense that may be available to any other Borrower and any defenses or
benefits that may be derived or afforded by law which would limit the liability
of or exonerate any guarantor or surety with respect to the Obligations, or
which may conflict with the terms and provisions of this Agreement, other than
the indefeasible payment in full of the Obligations.
     A. Any indebtedness of any Borrower, any Subsidiary Guarantor or any other
Restricted Subsidiary now or hereafter held by any Borrower is hereby
subordinated in right of payment to the Obligations.

68



--------------------------------------------------------------------------------



 



     2.10 Right of Financing. So long as (i) there is any remaining Borrowing
Availability, (ii) the applicable units or items of equipment, fixtures,
furniture, furnishings or goods qualify as Eligible FF&E, and (iii) the
conditions of subsections 4.1 and 4.2 are otherwise satisfied (except in the
case of any such failed condition that is in the reasonable control of the
Borrowers), the Term Delayed Draw Lenders shall have the right, unless otherwise
approved by the Administrative Agent, to finance on the terms and conditions set
forth in this Agreement and the other Loan Documents, to the extent the Term
Delayed Draw Lenders have theretofore made any Term Delayed Draw Loans to
purchase any units or items of a particular Category of Goods, all units and
items (other than slot machines and slot related equipment, such as cash
redemption machines) that otherwise fall within the same Category of Goods.
     2.11 Reliance on Notices; Appointment of Borrower Representative.
Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any Borrowing Notice, Borrowing Base Certificate,
Conversion/Continuation Notice, Compliance Certificate, Financial Condition
Certificate, Officer’s Certificate or other notice, certificate, instruction or
communication believed by Administrative Agent to be genuine. Administrative
Agent may assume that each Person executing and delivering any such notice,
certificate, instruction or communication in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Administrative
Agent has actual knowledge to the contrary. Each Borrower hereby designates LVSI
as its representative and agent on its behalf for the purposes of issuing any
and all of the foregoing notices, certificates, instructions or communications
(including instructions with respect to the disbursement of the proceeds of the
Loans and selecting interest rate options), giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Borrower or Borrowers under the Loan Documents (LVSI in such
capacity, the “Borrower Representative”). Borrower Representative hereby accepts
such appointment. Administrative Agent and each Lender may regard any notice or
other communication pursuant to any Loan Document from Borrower Representative
as a notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or Borrowers
hereunder to Borrower Representative on behalf of such Borrower or Borrowers.
Each Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
     Section 3. [Intentionally Omitted.]
     Section 4. Conditions to Loans.
     The obligations of Lenders to make Loans hereunder are subject to the
satisfaction (or waiver) of the following conditions.
     4.1 Conditions to the Occurrence of the Closing Date.
     The conditions to the occurrence of the Closing Date are:

69



--------------------------------------------------------------------------------



 



     A. Loan Parties’ Documents. The Borrowers shall have delivered to the
Administrative Agent the following with respect to each Loan Party, each, unless
otherwise noted, dated the Closing Date:
     (i) copies of the Organizational Documents of such Person, certified by the
Secretary of State of its jurisdiction of organization if such certification is
generally available dated a recent date prior to the Closing Date and in each
other case, by such Person’s secretary or assistant secretary;
     (ii) to the extent generally available, a good standing certificate from
the Secretary of State of its jurisdiction of organization and a certificate or
other evidence of good standing as to payment of any applicable franchise or
similar taxes from the appropriate taxing authority of such jurisdiction, each
dated a recent date prior to the Closing Date;
     (iii) resolutions of the Board of Directors of such Person approving and
authorizing the execution, delivery and performance of the Loan Documents being
executed on the Closing Date to which it is a party, certified as of the Closing
Date by the corporate secretary or an assistant secretary of such Person as
being in full force and effect without modification or amendment;
     (iv) signature and incumbency certificates of the officers of such Person
executing the Loan Documents being executed on the Closing Date to which it is a
party; and
     (v) such other documents as Administrative Agent may reasonably request,
all of which shall be reasonably satisfactory to the Administrative Agent.
     B. Notes. The Administrative Agent shall have received all Notes requested
by Lenders prior to the Closing Date executed by the Borrowers.
     C. No Material Adverse Change. Since December 31, 2005 there shall not have
been any adverse change, or any development involving a prospective adverse
change, in or affecting the general affairs, management, financial position,
liabilities (contingent or otherwise), member’s equity or results of operations
of the Borrowers and their Subsidiaries, taken as a whole, which the
Administrative Agent            or any Lender, in its reasonable judgment, deems
material.
     D. Subsidiary Guaranty. The Administrative Agent shall have received, with
counterparts for each Lender, the Subsidiary Guaranty for each Subsidiary
Guarantor, dated as of the Closing Date, duly executed and delivered by an
Authorized Officer of each Subsidiary Guarantor.
     E. Security Agreement. The Administrative Agent shall have received, with
counterparts for each Lender, the Security Agreement in the form attached hereto
as Exhibit E,

70



--------------------------------------------------------------------------------



 



dated as of the Closing Date, duly executed and delivered by an Authorized
Officer of each Loan Party.
     F. Security Interests in Personal and Mixed Property. The Administrative
Agent shall have received evidence reasonably satisfactory to it that the
Borrowers shall have taken or caused to be taken all such actions, executed and
delivered or caused to be executed and delivered all such agreements, documents
and instruments, and made or caused to be made all such filings and recordings
(other than the filing or recording of items described in clauses (iv) and
(v) below) that may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and (upon
such filing and recording) perfected First Priority security interest in the
Collateral. Such actions shall include the following:
     (i) Schedules to Collateral Documents. Delivery to the Administrative Agent
of accurate and complete schedules to all of the applicable Collateral
Documents;
     (ii) Instruments. Delivery to the Administrative Agent of any and all
documents or other instruments (duly endorsed, where appropriate, in a manner
satisfactory to the Administrative Agent) evidencing any Collateral;
     (iii) [Intentionally omitted];
     (iv) Lien Searches and UCC Termination Statements. Delivery to the
Administrative Agent of (a) the results of a recent search, by a Person
reasonably satisfactory to the Administrative Agent, of all effective UCC
financing statements and fixture filings and all judgment and tax lien filings
which may have been made with respect to any personal or mixed property of any
Loan Party, together with copies of all such filings disclosed by such search,
and (b) UCC termination statements duly executed by all applicable Persons for
filing in all applicable jurisdictions as may be necessary to terminate any
effective UCC financing statements or fixture filings disclosed in such search
(other than any such financing statements or fixture filings in respect of Liens
permitted to remain outstanding pursuant to the terms of this Agreement);
     (v) UCC Financing Statements and Fixture Filings. Delivery to the
Administrative Agent of UCC financing statements and, where appropriate, fixture
filings, duly executed by each applicable Loan Party with respect to all
personal and mixed property Collateral of such Loan Party, for filing in all
jurisdictions as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect the security interests created in
such Collateral pursuant to the Collateral Documents, including those listed on
Exhibit K.
     G. Solvency Assurances. On the Closing Date, the Lenders shall have
received a Financial Condition Certificate from the Borrowers dated the Closing
Date, substantially in the form of Exhibit H hereto and with appropriate
attachments and otherwise reasonably satisfactory to the Administrative Agent,
in each case demonstrating that, after giving effect to the transactions
contemplated by this Agreement including the borrowing of the full amount of

71



--------------------------------------------------------------------------------



 



Commitments as contemplated hereunder, and the other Loan Documents, the
Borrowers will be Solvent.
     H. Opinions of Counsel. The Lenders and their respective counsel shall have
received (i) originally executed copies of one or more favorable written
opinions of Paul, Weiss, Rifkind, Wharton & Garrison, counsel for the Loan
Parties, and (ii) originally executed copies of one or more favorable written
opinions of Lionel Sawyer & Collins, Nevada counsel for the Loan Parties, each
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel, dated as of the Closing Date and setting forth substantially the
matters in the opinions designated in Exhibits I-1 and I-2 hereto, respectively,
and as to such other matters as the Administrative Agent may reasonably request.
The Borrowers hereby acknowledge and confirm that they have requested such
counsel to deliver such opinions to Lenders.
     I. Consummation of Transactions.
     (i) The Administrative Agent shall have received evidence satisfactory to
it that all actions necessary to consummate the transactions contemplated hereby
(including the making of the initial Loans on the Closing Date) shall have been
taken in accordance with all Legal Requirements.
     (ii) The Bank Agents and Bank Lenders shall have provided all necessary
consents and approvals for this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.
     (iii) The following transactions (the “Transactions”) shall be consummated
by the Borrowers concurrently with the initial Loan hereunder:
     (a) The Existing FF&E Note shall have been paid in full with the proceeds
of the Term Funded Loans; and
     (b) Not less than Thirty Million ($30,000,000) of Term Delayed Draw Loans
shall be advanced on the Closing Date;
and the terms and documentation of the foregoing Transactions shall be
reasonably satisfactory in all respects to the Administrative Agent and its
counsel.
     J. Intercreditor Agreement. The Administrative Agent shall have received,
with counterparts for each Lender, the Intercreditor Agreement in the form
attached hereto as Exhibit G, dated as of the Closing Date, duly executed and
delivered by an Authorized Officer of each Loan Party, the Bank Administrative
Agent and each other party thereto.
     K. Fees and Costs. The Borrowers shall have paid to Administrative Agent
(i) for distribution (as appropriate) to Agents and Lenders, the fees payable on
the Closing Date and (ii) to the extent that invoices therefor have been
provided on or before the Closing Date, all costs and expenses of the
Administrative Agent to the extent reimbursable by the Borrowers under Section
10.2.

72



--------------------------------------------------------------------------------



 



     L. Completion of Proceedings. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found reasonably acceptable by the
Administrative Agent, acting on behalf of Lenders, and its counsel shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel, and the Administrative Agent and its counsel shall have received
all such counterpart originals or certified copies of such documents as
Administrative Agent may reasonably request.
     M. Service of Process. The Administrative Agent shall have received a
letter from Corporation Service Company, presently located at 80 State Street,
Albany, New York 12207 or any other Person reasonably satisfactory to the
Administrative Agent consenting to its appointment by each Loan Party in each
case in form and substance acceptable to Administrative Agent, as each such
Person’s agent to receive service of process in New York, New York.
     N. Litigation. There shall be no actions, suits, proceedings, arbitrations
or governmental investigations (whether or not purportedly on behalf of the
Borrowers or any of their Subsidiaries) at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign (including any
Environmental Claims) that are pending or, to the knowledge of the Borrowers,
threatened against or affecting Borrowers or any of their Subsidiaries or any
property of the Borrowers or any of their Subsidiaries that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
     O. Investment in Phase II Project. Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to Administrative Agent
that as of May 31, 2006 at least $500,000,000 of Cash has been invested by the
Borrowers in the Phase II Project.
     P. Cash on Hand. Administrative Agent shall have received evidence in form
and substance reasonably satisfactory to Administrative Agent that Borrowers and
their Subsidiaries had Cash on hand (including restricted cash) as of May 31,
2006 of at least $500,000,000.
     Q. Insurance. The Borrowers shall have insurance complying with the
requirement of subsection 6.4B in place and in full force and effect, and the
Administrative Agent shall have received a certificate from the Borrowers’
insurance broker reasonably satisfactory to them (i) stating that such insurance
is in place and in full force and effect, (ii) confirming that the
Administrative Agent has been named, on behalf of itself and the Lenders, as an
additional insured or, with respect to the Collateral, loss payee, as its
interests may appear, and (iii) otherwise in form and substance reasonably
satisfactory to the Administrative Agent.
     R. Financial Statements. The Administrative Agent shall have received all
financial statements required to be delivered by the Borrowers and their
Subsidiaries pursuant to clauses (i) and (ii) of subsection 5.3 of this
Agreement.
     S. Consents and Approvals. All necessary material governmental, shareholder
and third-party approvals and consents required to have been obtained by the
Closing Date in connection with the Transactions shall have either (a) been
received and shall be in full force and

73



--------------------------------------------------------------------------------



 



effect, and all applicable waiting periods shall have expired without any action
being taken by any applicable authority, or (b) been received pending the
expiration of any such applicable waiting period and shall be reasonably
expected to be obtained upon the termination of such waiting period, and all
further such approvals to be obtained between the Closing Date and the date upon
which the Phase II Hotel/Casino and the Phase II Mall are expected to be
substantially completed shall be obtainable without material difficulty prior to
the time that it becomes required.
     T. Customary Closing Documents. All documents required to be delivered
under and in connection with this Agreement, and other information including,
without limitation, corporate records, documents from public officials and
officers’ certificates and other information (including other information and
documentation required by customer identification programs pursuant to the
Patriot Act), shall have been delivered and shall be reasonably satisfactory to
the Administrative Agent. The definitive documentation evidencing the Loans
shall be in form and substance acceptable to the Administrative Agent and the
Lenders.
     U. Transaction Documents. The Administrative Agent shall have received
copies of the Bank Credit Agreement, the Bank Credit Facility Collateral
Documents and all other material Bank Credit Facility Documents (including the
Disbursement Agreement), the Mall Financing Agreement, the LVSC Notes Documents,
the Cooperation Agreement, the HVAC Services Agreement, and the Phase II Mall
Sale Agreement certified as true, correct and complete copies (as of the Closing
Date and, if and to the extent requested by the Administrative Agent, as of the
date hereof) by an Authorized Officer of the Borrower Representative.
     V. Real Estate. Administrative Agent shall have received copies of existing
title insurance policies setting forth the name of the legal owner of, and a
legal description for, each premises to which any fixtures to be financed or
refinanced hereunder are, or are expected to be, affixed.
     W. Subordinated Indebtedness. Administrative Agent shall have received
evidence that any Indebtedness of any Loan Party held by any other Loan Party,
any Restricted Subsidiary, Affiliate or any Related Party, including any
Shareholder Subordinated Indebtedness, and any other Permitted Subordinated
Indebtedness, shall be subordinated to the Obligations and the documentation
with respect thereto (including, without limitation, the maturity thereof, the
interest rate applicable thereto, the required payments with respect thereto,
and the covenants, events of default and subordination provisions with respect
thereto) shall be in form and substance, satisfactory to Administrative Agent.
     X. Fee Letter. Duly executed originals of the Administrative Agent’s Fee
Letter.
     Y. Officer’s Certificate. Administrative Agent shall have received duly
executed originals of one or more certificates of an Authorized Officer of each
Borrower, dated the Closing Date, stating (a) that, except as otherwise
disclosed in writing to the Administrative Agent, since December 31, 2005,
(i) no event or condition has occurred or is existing which could reasonably be
expected to have a Material Adverse Effect; (ii) no litigation has been
commenced which could reasonably be expected to have a Material Adverse Effect
or challenges any of the transactions contemplated by the Agreement and the
other Loan Documents; and (iii)

74



--------------------------------------------------------------------------------



 



except for liabilities under the Bank Credit Agreement and as otherwise
reflected in the financial statements delivered pursuant to this Agreement,
there has been no material increase in liabilities, liquidated or contingent,
and no material decrease in assets of any Borrower or any of its Restricted
Subsidiaries; and (b) that the Loans under this Agreement are permitted to be
incurred under the Bank Credit Agreement and the LVSC Notes Documents and the
Liens securing the Obligations are permitted thereunder.
     Z. Landlord and Other Waivers. Administrative Agent, on behalf of Term
Lenders, shall have received landlord waivers and consents, bailee letters and
mortgagee agreements in form and substance reasonably satisfactory to
Administrative Agent, in each case as required pursuant to subsection 6.15.
     AA. Construction Consultant Engagement Letter. Administrative Agent shall
have received an engagement letter (or an amendment to the existing engagement
letter) executed by the Construction Consultant, in form and substance
reasonably satisfactory to Administrative Agent
     BB. Flow of Funds. Administrative Agent shall have received a flow of funds
memorandum (including, payment direction authorization for the disbursement of
the Term Loan proceeds to be advanced on the initial Funding Date) in form and
substance reasonably satisfactory to Administrative Agent.
     CC. Project Certifications. The Borrowers shall have delivered to the
Administrative Agent an Officers’ Certificate certifying that (i) the Phase II
Project is In Balance on a pro forma basis after giving effect to the
transactions contemplated on the Closing Date and (ii) Substantial Completion is
expected to be completed on or before March 1, 2008.
     Each Lender by execution and delivery of a signature page hereto on the
Closing Date confirms that it is satisfied that each of the conditions set forth
above in this subsection 4.1 has been satisfied provided that neither such
confirmation nor any extension of credit hereunder shall preclude any Agent or
Lender from later asserting that (and enforcing any rights or remedies it may
have if), any representation, warranty or certification made or deemed made by
the Borrowers or any of their Affiliates in connection therewith was not true
and accurate in all material respects when made.
     4.2 Additional Conditions to Loans on or after the Closing Date.
     The obligations of Lenders to make Loans on or after the Closing Date on
any Funding Date are subject to the following further conditions precedent:
     A. Borrowing Notice; Borrowing Base Certificate; Construction Consultant
Certificate; Collateral Schedules and Releases. Administrative Agent shall have
received before that Funding Date, in accordance with the provisions hereof, the
following in form and substance reasonably satisfactory to Administrative Agent:
     (i) an originally executed Borrowing Notice signed by an Authorized Officer
of the Borrower Representative accompanied by, in the case of any Term Delayed
Draw Loan, (A) a list identifying the units or items of Designated FF&E (or
other

75



--------------------------------------------------------------------------------



 



equipment, fixtures, furniture, furnishings and goods reasonably acceptable to
Administrative Agent) to be financed or refinanced with the proceeds of such
Term Delayed Draw Loan (including the total cost thereof with separate breakouts
of (i) the portion of such total cost which consists of Hard Costs, Related Soft
Costs and any other cost elements and (ii) with respect to each unit or item,
the Hard Costs thereof and, to the extent available to the Borrowers, the
Related Soft Costs and any other cost elements thereof) and (B) copies of
invoices, any documents of title, and any other documentation related to such
units or items as required herein or as Administrative Agent may have otherwise
reasonably requested,
     (ii) in the case of any Term Delayed Draw Loan, an originally executed
Borrowing Base Certificate signed by an Authorized Officer of the Borrower
Representative,
     (iii) in the case of any Term Delayed Draw Loan, a Construction Consultant
Certificate with respect to such Loan duly executed by the Construction
Consultant, and
     (iv) a Collateral Schedule to the Security Agreement duly executed by an
Authorized Officer on behalf of each of the Borrowers that describes (a) in the
case of the Term Funded Loan, all collateral securing the Existing FF&E Note and
(b) in the case of any Term Delayed Draw Loan, the Eligible FF&E to be financed
or refinanced by such Term Delayed Draw Loan, in each case (both clauses (a) and
(b)), in a manner reasonably satisfactory to the Administrative Agent and
accompanied by all UCC-3 or other financing statement release forms or other
release documentation reasonably requested by Administrative Agent (including
such forms and documentation duly executed by the Bank Administrative Agent).
     B. Representations and Certain Other Matters. As of such Funding Date:
     (i) The representations and warranties contained herein and in the other
Loan Documents shall be true, correct and complete in all material respects on
and as of that Funding Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true, correct and complete in all material respects on and as of
such earlier date;
     (ii) No event shall have occurred and be continuing or would result from
the consummation of the borrowing contemplated by such Borrowing Notice that
would constitute an Event of Default or a Potential Event of Default;
     (iii) Each Loan Party shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before that Funding Date;
     (iv) No order, judgment or decree of any court, arbitrator or governmental
authority shall purport to enjoin or restrain any Lender from making the Loans
to be made by it on that Funding Date;

76



--------------------------------------------------------------------------------



 



     (v) The making of the Loans requested on such Funding Date shall not
violate any law including, Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System; and
     (vi) There shall not be pending or, to the knowledge of the Borrowers,
threatened, any action, suit, proceeding, governmental investigation or
arbitration against or affecting Borrowers or any of their Subsidiaries or any
property of the Borrowers or any of their Subsidiaries that is required to be
disclosed under, and has not been disclosed by the Borrowers in writing pursuant
to, subsection 5.6 or 6.1(x) prior to the making of the last preceding Loans
(or, in the case of the initial Loans, prior to the execution of this
Agreement), and there shall have occurred no development not so disclosed in any
such action, suit, proceeding, governmental investigation or arbitration so
disclosed, that, in either event, in the reasonable opinion of the
Administrative Agent, would have a Material Adverse Effect.
     C. Borrowing Availability. After giving effect to the funding of each Term
Delayed Draw Loan, (i) the then outstanding principal amount of the Term Delayed
Draw Loans shall not exceed the Borrowing Base as set forth in the most recently
delivered Borrowing Base Certificate and (ii) the original principal amount of
the Term Delayed Draw Loans advanced hereunder shall not exceed the aggregate
amount of the Term Delayed Draw Loan Commitments of all Lenders.
     D. Disbursement Agreement Conditions. Without limiting any other provision
hereof, all of the conditions precedent set forth in the Disbursement Agreement
to any advance or disbursement thereunder have been satisfied or waived with
respect to the most recent request for an advance or disbursement thereunder.
     E. Stop Funding Notice. No Stop Funding Notice has been issued and remains
outstanding under the Disbursement Agreement
     F. Events of Default under Disbursement Agreement. No Event of Default
shall have occurred under Section 7.1.2, 7.1.6(c) or 7.1.8(b) of the
Disbursement Agreement (i) as in effect on the date hereof or (ii) as the same
may be hereafter amended, supplemented or otherwise modified without giving
effect to any waiver by the applicable parties to the Disbursement Agreement of
any such Event of Default.
     Section 5. Borrowers’ Representations and Warranties.
     In order to induce Lenders to enter into this Agreement and to make Loans,
the Borrowers represent and warrant to each Lender that, on the Closing Date and
on each Funding Date, each of the following statements are true, correct and
complete.
     5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.
     A. Organization and Powers. Each Loan Party is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization as specified in Schedule 5.1A
annexed hereto. Each Loan Party has all requisite corporate or limited liability
company power and authority to own and operate its properties, to

77



--------------------------------------------------------------------------------



 



carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents and the other Operative Documents to which it is a party
and to carry out the transactions contemplated thereby.
     B. Qualification and Good Standing. Each Loan Party is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and would not reasonably be expected to have a Material Adverse Effect.
     C. Ownership of the Borrowers. The equity interests in each of the
Borrowers are duly authorized, validly issued and (if applicable) fully paid and
nonassessable and, as of the Closing Date, none of such equity interests
constitute Margin Stock. Schedule 5.1C, as it may be supplemented from time to
time, correctly sets forth the ownership of each Borrower.
     D. Subsidiaries. All of the Subsidiaries of the Borrowers are identified in
Schedule 5.1D annexed hereto, as said Schedule 5.1D may be supplemented from
time to time pursuant to the provisions of subsection 6.1(xvi). The equity
interests of each of the Subsidiaries of the Borrowers identified in
Schedule 5.1D annexed hereto (as so supplemented) are duly authorized, validly
issued and (if applicable), fully paid and nonassessable and none of such equity
interests constitutes Margin Stock. Each of the Subsidiaries of the Borrowers
identified in Schedule 5.1D annexed hereto (as so supplemented) is a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of organization set forth
therein, has all requisite corporate or limited liability company power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, and is qualified to do business and
in good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, in each case except where
failure to be so qualified or in good standing or a lack of such corporate power
and authority has not had and would not reasonably be expected to have a
Material Adverse Effect. Schedule 5.1D annexed hereto (as so supplemented)
correctly sets forth the percentage ownership interest of the Borrowers and each
of their Subsidiaries in each of the Subsidiaries of the Borrowers identified
therein. On the Closing Date, Grand Canal Shops Mall MM Subsidiary, Inc. has no
material assets or liabilities. Schedule 5.1D correctly identifies as of the
Closing Date whether each Subsidiary of a Borrower is a “Restricted Subsidiary”,
a “Subsidiary Guarantor”, a “Non-Guarantor Restricted Subsidiary”, an “Excluded
Subsidiary” and/or a “Supplier Joint Venture” hereunder.
     E. Rights to Acquire Equity. There are no options, warrants, convertible
securities or other rights to acquire any equity interests in any Borrower or
any of their Restricted Subsidiaries except as set forth as Schedule 5.1E.
     F. Conduct of Business. The Borrowers and their Restricted Subsidiaries are
engaged only in the businesses permitted to be engaged in pursuant to subsection
7.12.
     5.2 Authorization of Borrowing, etc.

78



--------------------------------------------------------------------------------



 



     A. Authorization of Documents. The execution, delivery and performance of
the Loan Documents and the Project Documents have been duly authorized by all
necessary corporate action on the part of each Loan Party that is a party
thereto.
     B. No Conflict. The execution, delivery and performance by Loan Parties of
the Loan Documents, the Project Documents and the Resort Complex Operative
Documents to which they are parties and the consummation of the transactions
contemplated by the Loan Documents, the Project Documents and the Resort Complex
Operative Documents do not and will not (i) violate any provision of (a) any
Legal Requirement applicable to the Borrowers or any of their Subsidiaries,
(b) the Certificate or Articles of Incorporation, Bylaws or operating agreements
of the Borrowers or any of their Subsidiaries or (c) any order, judgment or
decree of any Governmental Instrumentality binding on the Borrowers or any of
their Subsidiaries, (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of the Borrowers or any of their Subsidiaries, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of the Borrowers or any of their Subsidiaries (other than any Liens
created under any of the Loan Documents in favor of the Administrative Agent on
behalf of Lenders), or (iv) require any approval of any Person under any
Contractual Obligation of the Borrowers or any of their Subsidiaries except for
such approvals or consents which will be obtained on or before the Closing Date
and disclosed in writing to Lenders and except for such violations, conflicts,
approvals and consents the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect.
     C. Governmental Consents. Other than as set forth on Schedule 5.2, the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body.
     D. Binding Obligation. Each of the Loan Documents, the Project Documents
and the Resort Complex Operative Documents has been duly executed and delivered
by Loan Parties that are parties hereto or thereto, as applicable, and is the
legally valid and binding obligation of Loan Parties, enforceable against such
Loan Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability, whether brought in a proceeding in equity or at law.
     5.3 Financial Condition.
     The Borrowers have heretofore delivered to Lenders, at Lenders’ request,
the following financial statements and information: (i) the audited consolidated
balance sheets of LVSI and its Subsidiaries as at each of December 31, 2004, and
December 31, 2005, and the related consolidated statements of income,
stockholders’ or members’ equity and cash flows of LVSI and its Subsidiaries for
the Fiscal Years then ended; and (ii) the unaudited consolidated balance sheets
of LVSI and its Subsidiaries as at March 31, 2006, June 30, 2006 and
September 30, 2006 and the related unaudited consolidated statements of income
and cash flows of LVSI and its Subsidiaries for each such three-month period
then ended. The Borrowers have heretofore

79



--------------------------------------------------------------------------------



 



delivered the quarterly report on Form 10-Q for the quarter ending September 30,
2006, of LVSC filed with the Securities and Exchange Commission which includes a
condensed consolidating financial information note that contains a column
covering the Borrowers and the Subsidiary Guarantors under the title “Guarantor
Subsidiaries” set forth in the notes to the Financial Statements contained in
LVSC’s quarterly report on Form 10-Q). All such statements and schedules were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position (on a consolidated and, to the extent expressly provided
hereinabove, consolidating basis) of the entities described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows (on a consolidated and, to the extent expressly provided hereinabove,
consolidating basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. As of the date
hereof, except for obligations under the Operative Documents, and guarantees of
the LVSC Notes, the Borrowers do not (and will not following the funding of the
initial Loans) have any Contingent Obligation, contingent liability or liability
for taxes, long-term lease or forward or long-term commitment that is not
reflected in the foregoing financial statements or the notes thereto and which
in any such case is material in relation to the business, operations,
properties, assets, financial condition or prospects of the Borrowers and their
Subsidiaries taken as a whole.
     5.4 No Material Adverse Change.
     Since December 31, 2005, no event or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect.
     5.5 Title to Properties; Liens; Real Property.
     A. Title to Properties; Liens. The Borrowers and their Subsidiaries have
(i) good marketable and insurable fee simple title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property) and (iii) good title to (in
the case of all other personal property), all of their respective material
properties and assets reflected in the financial statements referred to in
subsection 5.3 or in the most recent financial statements delivered pursuant to
subsection 6.1, in each case except for assets disposed of since the date of
such financial statements in the ordinary course of business or as otherwise
permitted under subsection 7.7. Except as permitted by this Agreement, all such
properties and assets are held free and clear of Liens.
     B. Real Property. As of the Closing Date, Schedule 5.5 annexed hereto
contains a true, accurate and complete list of (i) all material real property
owned by the Borrowers or any of their Restricted Subsidiaries and (ii) all
material leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting real estate or real properties owned by the Borrowers or any of their
Restricted Subsidiaries (exclusive of any retail and restaurant leases)
regardless of whether a Borrower or such Subsidiary is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment. As of the Closing Date, each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect and
Borrowers do not have knowledge of any material default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable

80



--------------------------------------------------------------------------------



 



Borrower, enforceable against such Borrower in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles except to the extent that the failure of such
agreement to be in full force and effect could not reasonably be expected to
have a Material Adverse Effect.
     5.6 Litigation; Adverse Facts.
     Except as set forth in Schedule 5.6, there are no actions, suits,
proceedings, arbitrations or governmental investigations (whether or not
purportedly on behalf of the Borrowers or any of their Subsidiaries) at law or
in equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign (including any Environmental Claims) that are pending or, to the
knowledge of the Borrowers, threatened against or affecting Borrowers or any of
their Subsidiaries or any property of the Borrowers or any of their Subsidiaries
and that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the Borrowers nor any of their
Subsidiaries (i) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, or (ii) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
     5.7 Payment of Taxes.
     Except to the extent permitted by subsection 6.3, all tax returns and
reports of the Borrowers required to be filed by them have been timely filed,
and all taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon Borrowers and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. The Borrowers know of no
proposed tax assessment against Borrowers or any of their Subsidiaries which is
not being actively contested by the Borrowers or such Subsidiary in good faith
and by appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
     5.8 Performance of Agreements; Materially Adverse Agreements; Material
Contracts.
     A. None of the Borrowers nor any of their Restricted Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists that, with the giving of notice or the lapse of time or both,
would constitute such a default, except where the consequences of such default
or defaults, if any, would not reasonably be expected to have a Material Adverse
Effect.

81



--------------------------------------------------------------------------------



 



     B. Schedule 5.8 contains a true, correct and complete list of all the
Material Contracts in effect on the Closing Date. As of the Closing Date, all
such Material Contracts are, to the knowledge of the Borrowers, in full force
and effect and no material defaults currently exist thereunder.
     5.9 Governmental Regulation.
     None of the Borrowers nor any of their Subsidiaries is subject to
regulation under the Public Utility Holding Company Act of 2005, the Federal
Power Act, or the Interstate Commerce Act or registration under the Investment
Company Act of 1940 or under any other federal or state statute or regulation
which may limit its ability to incur Indebtedness other than the Nevada Gaming
Laws or which may otherwise render all or any portion of the Obligations
unenforceable. Incurrence of the Obligations under the Loan Documents complies
with all applicable provisions of the Nevada Gaming Laws.
     5.10 Securities Activities.
     A. None of the Borrowers nor any of their Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.
     B. Following the application of the proceeds of each Loan, not more than
25% of the value of the assets (either of the Borrowers only or of the Borrowers
and their Subsidiaries on a consolidated basis) subject to the provisions of
subsection 7.2 or 7.7 or subject to any restriction contained in any agreement
or instrument, between Borrowers and any Lender or any Affiliate of any Lender,
relating to Indebtedness and within the scope of subsection 8.2, will be Margin
Stock. None of the proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any Margin Stock or for any other purpose that would cause any of the
Loans to be considered a “purpose credit” within the meaning of Regulations U of
the Federal Reserve Board.
     5.11 Employee Benefit Plans.
     A. Borrowers, each of their Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the regulations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Code is so qualified.
     B. No ERISA Event has occurred or is reasonably expected to occur which has
resulted or would be reasonably likely to result in a liability in the aggregate
amount of $1,000,000 or more.
     C. Except to the extent required under Section 4980B of the Code or as set
forth in Schedule 5.11 annexed hereto, no Employee Benefit Plan provides health
or welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of the Borrowers, any of their Subsidiaries or any of
their respective ERISA Affiliates.

82



--------------------------------------------------------------------------------



 



     D. As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $1,000,000.
     E. As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of the
Borrowers, their Subsidiaries and their respective ERISA Affiliates for a
complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA, does not exceed $5,000,000.
     5.12 Certain Fees.
     No broker’s or finder’s fee or commission will be payable with respect to
this Agreement or any of the transactions contemplated hereby (other than fees
payable to Agents and Lenders under subsection 2.3), and each Borrower hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.
     5.13 Environmental Protection.
     Except as set forth in Schedule 5.13 annexed hereto or as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
     (i) none of the Borrowers nor any of their Subsidiaries nor any of their
respective Facilities or operations relating to the Resort Complex, the Existing
Site or the Site are subject to any outstanding written order, consent decree or
settlement agreement with any Person relating to (a) any Environmental Law,
(b) any Environmental Claim, or (c) any Hazardous Materials Activity;
     (ii) none of the Borrowers nor any of their Subsidiaries has received any
letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state law;
     (iii) there are, and to the Borrowers’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities on any of the Facilities which
could reasonably be expected to form the basis of an Environmental Claim against
Borrowers or any of their Subsidiaries;
     (iv) none of the Borrowers nor any of their Subsidiaries nor, to the
Borrowers’ knowledge, any predecessor of the Borrowers or any of their
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of the
Borrowers’ or any of their Subsidiaries’ operations involves the generation,
transportation, treatment, storage or

83



--------------------------------------------------------------------------------



 



disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent; and
     (v) compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws will not, individually or
in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect.
     Notwithstanding anything in this subsection 5.13 to the contrary, no event
or condition has occurred or is occurring with respect to the Borrowers or any
of their Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity, including any matter
disclosed on Schedule 5.13 annexed hereto, which individually or in the
aggregate has had or could reasonably be expected to have a Material Adverse
Effect.
     5.14 Employee Matters.
     There is no strike or work stoppage in existence or threatened involving
the Borrowers or their Restricted Subsidiaries that could reasonably be expected
to have a Material Adverse Effect.
     5.15 Solvency.
     Each Loan Party is and, upon the incurrence of any Obligations by such Loan
Party on any date on which this representation is made, will be, Solvent.
     5.16 Matters Relating to Collateral.
     A. Creation, Perfection and Priority of Liens. The execution and delivery
of the Collateral Documents by the Borrowers and their Restricted Subsidiaries,
together with the actions taken on or prior to the Closing Date pursuant to
subsection 4.1 are effective to create in favor of the Administrative Agent for
the benefit of the Secured Parties, as security for the Obligations, subject to
the exceptions contained in the Security Agreement, a valid and perfected First
Priority Lien on all of the Collateral, and all filings and other actions
necessary to perfect and maintain the perfection and priority status of such
Liens have been duly made or taken and remain in full force and effect, other
than the filing of any UCC financing statements delivered to the Administrative
Agent for filing (but not yet filed), and the periodic filing of UCC
continuation statements in respect of UCC financing statements filed by or on
behalf of the Administrative Agent. The fixture filings set forth on Schedule K
hereto cover each premises to which any fixtures to be financed or refinanced
hereunder are, or are expected to be, affixed and the name of the legal owner
of, and the legal description of, each such premises is accurately set forth in
the fixture filing therefor.
     B. Permits. No authorization, approval or other action by, and no notice to
or filing with, any Governmental Instrumentality is required for either (i) the
pledge or grant by the Borrowers and their Restricted Subsidiaries of the Liens
purported to be created in favor of the Administrative Agent pursuant to any of
the Collateral Documents or (ii) the exercise by the Administrative Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created pursuant to any of the Collateral Documents or created or provided for
by

84



--------------------------------------------------------------------------------



 



applicable law), except for filings or recordings contemplated by subsection
5.16A or as set forth in Schedule 5.16B.
     C. Absence of Third-Party Filings. Except such as may have been filed in
favor of the Administrative Agent as contemplated by subsection 5.16A, no
effective UCC financing statement, fixture filing or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office.
     D. Information Regarding Collateral. All information supplied to the
Administrative Agent by or on behalf of the Borrowers with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.
     5.17 [Intentionally Omitted].
     5.18 Accuracy of Information. None of the factual information (other than
projections and pro forma financial information as to which no representation is
made under this subsection), taken as a whole, furnished by or on behalf of the
Borrowers or any of other the Loan Parties in writing to the Arranger, the
Administrative Agent or any Lender for inclusion in the confidential information
memorandum delivered to the Lenders contains any untrue statement of a material
fact or omitted to state any material fact necessary to make such information,
taken as a whole, not misleading.
     5.19 Bank Credit Facility Documents; Advances under Disbursement Agreement.
The Borrowers have delivered to the Administrative Agent complete and correct
copies of the Bank Credit Agreement, the Bank Credit Facility Collateral
Documents and the other material Bank Credit Facility Documents (including the
Disbursement Agreement) as well as all exhibits and schedules thereto. No
Potential Event of Default or Event of Default as defined in the Bank Credit
Agreement has occurred and is continuing. The Disbursement Agreement is
effective and all of the conditions precedent set forth in Section 3.1 of the
Disbursement Agreement have been satisfied or permanently waived. The conditions
precedent set forth in Sections 3.2, 3.3 and 3.4 of the Disbursement Agreement
to the advances referred to in such Sections have been satisfied and such
advances have been made.
     Section 6. Borrowers’ Affirmative Covenants.
     The Borrowers covenant and agree with each Lender and each Agent that,
until the Termination Date, the Borrowers shall perform all covenants set forth
in this Section 6.
     6.1 Financial Statements and Other Reports.
     The Borrowers will maintain a system of accounting established and
administered in accordance with sound business practices to permit preparation
of financial statements in conformity with GAAP. The Borrowers will deliver to
the Administrative Agent (which will promptly deliver to the Lenders):
     (i) Monthly Financials: as soon as available and in any event within
45 days after the end of each month, the consolidated balance sheets of LVSI and
its

85



--------------------------------------------------------------------------------



 



Subsidiaries as at the end of such month and the related consolidated statements
of income and cash flows of LVSI and its Subsidiaries for such month and for the
period from the beginning of the then current Fiscal Year to the end of such
month, setting forth in each case, all in reasonable detail and certified by the
chief financial officer or Senior Vice President – Finance of LVSC, on behalf of
LVSI, that they fairly present, in all material respects, the financial
condition of LVSI and its Subsidiaries as at the dates indicated and the results
of their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments;
     (ii) Quarterly Financials: as soon as available and in any event within 45
days after the end of each Fiscal Quarter,
     (a) (x) the consolidated balance sheet of LVSI and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of income
and cash flows of LVSI and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail; (y) the quarterly report on Form 10-Q for such Fiscal Quarter
of LVSC filed with the Securities and Exchange Commission which includes a
condensed consolidating financial information note that contains a column
covering the Borrowers and the Subsidiary Guarantors under the title “Guarantor
Subsidiaries” contained in LVSC’s quarterly report on Form 10-Q so long as the
LVSC Notes or any refinancing or replacement thereof are outstanding requiring
such footnote disclosure under the rules and regulations of the Securities and
Exchange Commission (or, alternatively, if such disclosure is no longer required
by such rules and regulations, a separate schedule containing substantially the
same information as would have been contained in such disclosure); and (z) the
financial statements set forth in clause (x) shall be certified by the chief
financial officer or Senior Vice President – Finance of of LVSI or LVSC, on
behalf of LVSI, that they fairly present, in all material respects, the
financial condition of LVSI and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments;
     (b) [Intentionally Omitted];
     (c) a narrative report describing the operations of LVSI and its
Subsidiaries in the form prepared for presentation to senior management for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter (which for avoidance of doubt shall be
the Management’s Discussions and Analysis contained in LVSC’s quarterly report
on Form 10-Q);
     (iii) Year-End Financials: as soon as available and in any event within 90
days after the end of each Fiscal Year,
     (a) (x) the consolidated balance sheet of LVSI and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income
and cash flows of LVSI and its Subsidiaries for such Fiscal Year, setting forth
in each case in

86



--------------------------------------------------------------------------------



 



comparative form the corresponding figures for the previous Fiscal Year, all in
reasonable detail; (y) the annual report on Form 10-K for such Fiscal Year of
LVSC filed with the Securities and Exchange Commission which includes a
condensed consolidating financial information note that contains a column
covering the Borrowers and the Subsidiary Guarantors under the title “Guarantor
Subsidiaries” contained in LVSC’s annual report on Form 10-K so long as the LVSC
Notes or any refinancing or replacement thereof are outstanding requiring such
footnote disclosure under the rules and regulations of the Securities and
Exchange Commission (or, alternatively, if such disclosure is no longer required
by such rules and regulations, a separate schedule containing substantially the
same information as would have been contained in such disclosure); and (z) the
financial statements set forth in clause (x) shall be certified by the chief
financial officer or Senior Vice President – Finance of LVSI or LVSC, on behalf
of LVSI, that they fairly present, in all material respects, the financial
condition of LVSI and its Subsidiaries as at the dates indicated and the results
of their operations and their cash flows for the periods indicated;
     (b) [Intentionally Omitted];
     (c) a narrative report describing the operations of LVSI and its
Subsidiaries in the form prepared for presentation to senior management for such
Fiscal Year (which for avoidance of doubt shall be the Management’s Discussion
and Analysis contained in LVSC’s annual report on Form 10-K); and
     (d) in the case of such consolidated financial statements specified in
clause (a) above, a report thereon of PricewaterhouseCoopers or other
independent certified public accountants of recognized national standing
selected by the Borrowers and reasonably satisfactory to the Administrative
Agent, which report shall be unqualified as to scope of audit, shall express no
doubts about the ability of the Persons covered thereby to continue as a going
concern, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of LVSI
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP (except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;
     (iv) Officers’ and Compliance Certificates: together with each delivery of
financial statements of LVSI and its Subsidiaries pursuant to clauses (ii) and
(iii) above, (a) an Officers’ Certificate of LVSI stating that the signers, on
behalf of LVSI, have reviewed the terms of this Agreement and have made, or
caused to be made under their supervision, a review in reasonable detail of the
transactions and condition of LVSI and its Subsidiaries during the accounting
period covered by such financial statements and that such review has not
disclosed the existence during or at the end of such accounting period, and that
the signers do not have knowledge of the existence as at the date of such
Officers’ Certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Borrowers have taken, are

87



--------------------------------------------------------------------------------



 



taking and propose to take with respect thereto; and (b) a Compliance
Certificate (in the form of Exhibit C hereto) demonstrating in reasonable detail
compliance during and at the end of the applicable accounting periods with the
restrictions contained in Section 7;
     (v) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements delivered pursuant to clauses (i), (ii), (iii) or (xiii) of this
subsection 6.1 will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such clauses had
no such change in accounting principles and policies been made, then
(a) together with the first delivery of financial statements pursuant to clauses
(i), (ii), (iii) or (xiii) of this subsection 6.1 following such change,
consolidated financial statements of LVSI and its Subsidiaries for (y) the
current Fiscal Year to the effective date of such change and (z) the two full
Fiscal Years immediately preceding the Fiscal Year in which such change is made,
in each case prepared on a pro forma basis as if such change had been in effect
during such periods, and (b) together with each delivery of financial statements
for LVSI and its Subsidiaries pursuant to clauses (i), (ii), (iii) or (xiii) of
this subsection 6.1 following such change, a written statement of the chief
accounting officer or chief financial officer of LVSI setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in subsection 7.6) which would
have resulted if such financial statements had been prepared without giving
effect to such change;
     (vi) Accountants’ Certification: together with each delivery of
consolidated financial statements pursuant to clause (iii) above, a written
statement by the independent certified public accountants giving the report
thereon (a) stating, in connection with their audit examination, nothing has
come to their attention that would lead them to believe that any condition or
event that constitutes an Event of Default or Potential Event of Default insofar
as it relates to accounting matters, exists and if such a condition or event has
come to their attention, specifying the nature and period of existence thereof;
provided that such accountants shall not be liable, directly or indirectly, by
reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination, and (b) stating that based on their audit examination nothing
has come to their attention that causes them to believe either or both that the
information contained in the certificates delivered therewith pursuant to clause
(iv) above is not correct or that the matters set forth in the Compliance
Certificates delivered therewith pursuant to clause (iv)(b) above for the
applicable Fiscal Year are not stated in accordance with the terms of this
Agreement insofar as they relate to accounting matters provided that such
accountants shall not be liable directly or indirectly by reason of any failure
to obtain knowledge of any such Event of Default or Potential Event of Default
that would not be disclosed in the course of their audit examination;
     (vii) Accountants’ Reports: promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all final reports
submitted to the Borrowers by independent certified public accountants in
connection with each annual, interim or special audit of the financial
statements of LVSI and its Subsidiaries

88



--------------------------------------------------------------------------------



 



made by such accountants, including (unless specifically restricted by such
accountants or the terms of the letter) any comment letter submitted to
management in connection with their annual audit;
     (viii) SEC Filings, Press Releases and Other Financial Reports: promptly
upon their becoming available, copies of (a) all financial statements, reports,
notices and proxy statements sent or made available generally by the Borrowers
or any of their Subsidiaries to their security holders, (b) all material regular
and periodic reports and all registration statements (other than on Form S-8 or
a similar form) and prospectuses, if any, filed by the Borrowers or any of their
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any Governmental Instrumentality, (c) all press releases and other
statements made available generally by the Borrowers and any of their Restricted
Subsidiaries to the public concerning material developments in the business of
the Borrowers and their Subsidiaries and (d) to the extent prepared, any
financial statements and reports concerning any Subsidiaries of the Borrowers
not delivered pursuant to clauses (i), (ii) or (iii) above;
     (ix) Events of Default, etc.: promptly upon any officer of the Borrowers
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to the Administrative Agent) or taken any other
action with respect to a claimed Event of Default or Potential Event of Default,
(b) that any Person has given any notice to the Borrowers and their Restricted
Subsidiaries or taken any other action with respect to a claimed default or
event or condition of the type referred to in subsection 8.2, (c) of any
condition or event that would be required to be disclosed in a current report
filed by the Borrowers with the Securities and Exchange Commission on Form 8-K
(Items 2.01, 4.01, 5.01, 7.01 and 8.01 of such Form as in effect on the Closing
Date) if the Borrowers were required to file such reports under the Exchange
Act, or (d) of the occurrence of any event or change that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect, an
Officers’ Certificate specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such claimed Event of Default, Potential Event
of Default, default, event or condition, and what action Borrowers have taken,
are taking and propose to take with respect thereto;
     (x) Litigation or Other Proceedings: (a) promptly upon any officer of the
Borrowers obtaining knowledge of (X) the non-frivolous institution of, or threat
of, any action, suit, proceeding (whether administrative, judicial or
otherwise), governmental investigation or arbitration against or affecting
Borrowers and their Restricted Subsidiaries, or any property of the Borrowers
and their Restricted Subsidiaries (collectively, “Proceedings”) not previously
disclosed in writing by the Borrowers to Lenders or (Y) any material development
in any Proceeding that, in any case:
     (1) has a reasonable possibility of giving rise to a Material Adverse
Effect; or

89



--------------------------------------------------------------------------------



 



     (2) seeks to enjoin or otherwise prevent the consummation of, or to recover
any damages or obtain relief as a result of, the transactions contemplated
hereby;
written notice thereof together with such other information as may be reasonably
available to the Borrowers to enable Lenders and their counsel to evaluate such
matters; and (b) within twenty days after the end of each Fiscal Quarter, a
schedule of all Proceedings involving an alleged liability of, or claims against
or affecting, the Borrowers or any of their Subsidiaries equal to or greater
than $10,000,000, and promptly after request by the Administrative Agent such
other information as may be reasonably requested by the Administrative Agent to
enable Administrative Agent and its counsel to evaluate any of such Proceedings;
     (xi) ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrowers or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;
     (xii) ERISA Notices: with reasonable promptness, copies of (a) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrowers, any of their Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(b) all notices received by the Borrowers or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(c) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as Administrative Agent shall reasonably request;
     (xiii) Financial Plans: as soon as practicable and in any event no later
than 30 days prior to the beginning of each Fiscal Year, a plan and financial
forecast for such Fiscal Year for LVSI, VCR and LCR (the “Financial Plan” for
such Fiscal Year), including (a) a forecasted consolidated statement of income
and cash flows of LVSI and VCR for such Fiscal Year, (b) a forecasted
consolidated statement of income and cash flows of LCR for such Fiscal Year, and
(c) such other information and projections for such Fiscal Year as any Lender
may reasonably request;
     (xiv) Insurance: as soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance reasonably satisfactory to the
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by the Borrowers and their Restricted Subsidiaries and
all material insurance coverage planned to be maintained by the Borrowers and
their Restricted Subsidiaries in the immediately succeeding Fiscal Year;
     (xv) Board of Directors: with reasonable promptness, written notice of any
change in the members of the Board of Directors of LVSI or LVSC;

90



--------------------------------------------------------------------------------



 



     (xvi) New Subsidiaries: promptly upon any Person becoming a Subsidiary of
any of the Borrowers (other than a Subsidiary of an Excluded Subsidiary, in
which case (a) within 45 days of the close of the calendar quarter during which
such event occurs if such event occurs during any of the first three calendar
quarters of the given year or (b) within 90 days of the close of the fourth
calendar quarter of the given year if such event occurs during the fourth
calendar quarter of such year), a written notice setting forth with respect to
such Person (a) the date on which such Person became a Subsidiary of any of the
Borrowers and (b) all of the data required to be set forth in Schedule 5.1D with
respect to all Subsidiaries of any of the Borrowers (it being understood that
such written notice shall be deemed to supplement Schedule 5.1D for all purposes
of this Agreement);
     (xvii) Material Contracts: promptly, and in any event within ten Business
Days after any Material Contract of the Borrowers or any of their Restricted
Subsidiaries is terminated or amended in a manner that is materially adverse to
the Borrowers or any of their Restricted Subsidiaries or any new Material
Contract is entered into, or upon becoming aware of any material default by any
party under a Material Contract, a written statement describing such event with
copies of such material amendments or new contracts, and an explanation of any
actions being taken with respect thereto;
     (xviii) [Intentionally Omitted];
     (xix) Notices under Operative Documents: promptly upon receipt, copies of
all notices provided to the Borrowers or their Affiliates pursuant to any
Operative Documents relating to material defaults or material delays and
promptly upon execution and delivery thereof, copies of all amendments to any of
the Operative Documents;
     (xx) Exception Reports: promptly upon receipt, copies of all exception
reports provided to the Borrowers by the Nevada Gaming Authorities and the
equivalent authorities in Macau or any other relevant jurisdiction;
     (xxi) Notices of Phase II Project Status/Delays/Overruns: promptly after
Senior Management of any of the Borrowers has determined that it is probable
that any of the events described in (i)-(v) below will occur, a written notice
of any such event or circumstance: (i) the extension of the Outside Completion
Deadline beyond March 1, 2008, (ii) the Substantial Completion Date being
unlikely to occur on or before the Outside Completion Deadline, (iii) the Phase
II Project being unlikely to commence operations and open to the general public
within seventy-five (75) days after the Outside Completion Deadline, (iv) Phase
II Mall Substantial Completion being unlikely to occur on or before the Phase II
Mall Outside Substantial Completion Date, or (v) the Phase II Project not being
In Balance;
     (xxii) Collateral Reports: (A) upon Administrative Agent’s request (and in
any event no less frequently than fifteen (15) Business Days after the end of
each Fiscal Quarter and prepared by the Borrowers as of the last day of the
immediately preceding Fiscal Quarter), with respect to each Borrower, a summary
of Collateral by location and type, in each case in form and substance
reasonably acceptable to Administrative Agent

91



--------------------------------------------------------------------------------



 



and accompanied by such supporting detail and documentation as shall be
reasonably requested by Administrative Agent; (B) to the extent available to the
Borrowers, such certificates and reports from the Construction Consultant as may
be contemplated hereby or otherwise be requested by Administrative Agent in its
reasonable discretion from time to time; and (C) such other reports, statements
and reconciliations with respect to the Borrowing Base or Collateral as
Administrative Agent shall from time to time request in its reasonable
discretion; and
     (xxiii) Other Information: with reasonable promptness, such other
information and data with respect to the Borrowers or any of their Subsidiaries
as from time to time may be reasonably requested by any Lender.
     6.2 Corporate Existence, etc.
     The Borrowers will, and will cause each of their Restricted Subsidiaries
to, at all times preserve and keep in full force and effect their corporate or
limited liability company existence and all rights and franchises material to
its business; provided, however that the Borrowers and their Restricted
Subsidiaries may merge, consolidate or convert as permitted pursuant to
subsection 7.7 of this Agreement and provided, further, that no Borrower nor any
such Restricted Subsidiary shall be required to preserve any such right or
franchise if the Board of Directors of the applicable Borrower or Restricted
Subsidiary (or the managing member thereof, if applicable) shall determine (and
shall so notify the Administrative Agent), that the preservation thereof is no
longer desirable in the conduct of the business of such Borrower or Restricted
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrowers and their Restricted Subsidiaries or
Lenders.
     6.3 Payment of Taxes and Claims; Tax Consolidation.
     A. The Borrowers will, and will cause each of their Restricted Subsidiaries
to, pay all material Taxes, assessments and other governmental charges imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty accrues thereon, and all material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such charge or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (1) such reserve or
other appropriate provision, if any, as shall be required in conformity with
GAAP shall have been made therefor and (2) in the case of a charge or claim
which has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale or other disposition of any
portion of the Collateral to satisfy such charge or claim.
     B. The Borrowers will not, nor will they permit any of their Restricted
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Borrowers or any of their Restricted
Subsidiaries) unless the Borrowers and their Restricted Subsidiaries shall have
entered into the Tax Sharing Agreement or another tax sharing agreement with
such Person, in form and substance satisfactory to the Administrative Agent.

92



--------------------------------------------------------------------------------



 



     C. If and to the extent that any Borrower or Restricted Subsidiary makes a
payment or distribution to any direct or indirect shareholder or member other
than a Borrower or Restricted Subsidiary with respect to Taxes that are
attributable to either Phase II Mall Borrower or any Subsidiary of either Phase
II Mall Borrower (including in connection with the Phase II Mall Sale) (“Phase
II Mall Borrower Taxes”), then the Borrowers will promptly cause (i) such Phase
II Mall Borrower or Subsidiary thereof, (ii) any other Excluded Subsidiary, or
(iii) LVSC to reimburse such Borrower or Restricted Subsidiary for such Phase II
Mall Borrower Taxes; provided, however, that such reimbursement shall not be
required to the extent that the amount of such reimbursement is treated as an
Investment permitted under subsections 7.3 (vii), (viii), (xiii), (xiv), (xv) or
(xvi).
     6.4 Maintenance of Properties; Insurance; Application of Net Loss Proceeds.
     A. Maintenance of Properties. The Borrowers will, and will cause each of
their Restricted Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, the
Collateral and all other material properties used or useful in the business of
the Borrowers and their Restricted Subsidiaries and from time to time will make
or cause to be made all appropriate repairs, renewals and replacements thereof
except to the extent that the Borrowers determine in good faith not to maintain,
repair, renew or replace such property if such property is no longer desirable
in the conduct of their business and the failure to do so is not disadvantageous
in any material respect to the Borrowers and their Restricted Subsidiaries or
the Lenders. The Borrowers will operate the Existing Facility and, upon
Substantial Completion, the Phase II Project, at standards of operation at least
equivalent to the standards of operation of the Existing Facility on the Closing
Date.
     B. Insurance. The Borrowers will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Borrowers, and their Restricted
Subsidiaries as may from time to time customarily be carried or maintained under
similar circumstances by corporations of established reputation engaged in
similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for corporations similarly
situated in the industry; provided that the amounts described in the proviso to
the next sentence of this subsection 6.4B shall be deemed satisfactory to
fulfill the requirements of this sentence as to the types of insurance described
in such proviso, and deductibles in accordance with the Cooperation Agreement
shall be deemed customary for purposes of this sentence. Without limiting the
generality of the foregoing, the Borrowers will maintain or cause to be
maintained with regard to the Phase II Project prior to the amendment to the
Cooperation Agreement contemplated by Section 3.4.3 of the Disbursement
Agreement, the insurance coverages set forth on Exhibit J, and with regard to
the Existing Facility, and after such amendment to the Cooperation Agreement,
with regard to the Phase II Project, the insurance coverage required to be
maintained under the Cooperation Agreement, such insurance coverage to be
provided by such insurance provider, in such amounts with such deductibles and
covering such risks as are at all times required under the Cooperation Agreement
and to include, if the Bank Mortgaged Property is located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards, flood insurance in

93



--------------------------------------------------------------------------------



 



compliance with any applicable regulations of the Board of Governors of the
Federal Reserve System; provided that, notwithstanding the provisions of the
Cooperation Agreement, (i) the Borrowers will maintain or cause to be maintained
with respect to the Existing Facility, and after the amendment to the
Cooperation Agreement, with regard to the Phase II Project, (x) “all-risk”
property insurance, as such term is used in the insurance industry, on a
loss-limit basis in a minimum amount not less than $1,000,000,000 (provided that
such insurance may include coverage of the SECC and the retail portion of the
Existing Facility within said loss limit), (y) flood and earthquake property
insurance with a sub-limit for catastrophic perils in a minimum amount not less
than $250,000,000 per event (provided that such insurance coverage may include
coverage of the SECC and the retail portion of the Existing Facility within said
sub-limit), and (z) unless the Borrowers provide evidence reasonably
satisfactory to the Administrative Agent that an independent third-party
insurance consultant has confirmed such insurance is not available to the
Borrowers on commercially reasonable terms at such time, property insurance
covering terrorism and non-terrorist acts with no sub-limit for certified
terrorist acts and a sub-limit for non-certified terrorist acts in a minimum
amount not less than $200,000,000, and (ii) the Borrowers will use commercially
reasonable efforts to acquire and maintain or cause to be maintained, to the
extent available at commercially reasonable rates, with respect to the Existing
Facility, and after the amendment to the Cooperation Agreement, the Phase II
Project, excess liability insurance that specifically does not exclude terrorism
for losses that exceed $45,000,000 per event (it being understood that the
Borrowers do not have, and are not required to have, such insurance on the
Closing Date). Notwithstanding anything to the contrary contained herein, the
parties agree that the insurance requirements with respect to each of the
Existing Facility and the Phase II Project in the aforementioned amendment to
the Cooperation Agreement will be substantially similar to those set forth for
the Existing Facility in the Cooperation Agreement as of the date hereof. Such
insurance shall name the Administrative Agent on behalf of the Lenders as an
additional insured or, with respect to the Collateral, loss payee, as its
interests may appear, on terms reasonably satisfactory to the Administrative
Agent.
     C. Application of Net Loss Proceeds from Property Other than Collateral.
The Borrowers shall (i) subject to the terms of the Disbursement Agreement and
the Bank Credit Agreement, apply Net Loss Proceeds from property and assets
other than Collateral to restore, replace or rebuild the Resort Complex in
accordance with the Cooperation Agreement and (ii) otherwise apply any such Net
Loss Proceeds to prepay the Bank Loans.
     D. Reinvestment of Net Loss Proceeds from Collateral.
     Notwithstanding the provisions of subsection 2.4B(iii)(b), the Borrowers
may elect not to apply Net Loss Proceeds resulting from an Event of Loss with
respect to any of the Collateral to the prepayment of the Obligations to the
extent that:
     (i) the Borrowers intend to apply such Net Loss Proceeds within the earlier
of (A) 365 days following receipt of such Net Loss Proceeds or (B) 910 days
following such Event of Loss to repair or restore the affected Collateral
substantially to the condition that existed immediately prior to the Event of
Loss or replace the affected Collateral (with items of substantially the same
function and condition that existed immediately prior to such Event of Loss) for
use in connection with the Existing Facility and/or Phase II Hotel/Casino (as
the case may be) and the

94



--------------------------------------------------------------------------------



 



Administrative Agent will have a First Priority perfected security interest for
the benefit of the Secured Parties in such Collateral (including any
replacements thereof);
     (ii) if there has also been an Event of Loss which materially and adversely
affects the operations of the Existing Facility or Phase II Project (as the case
may be), the Borrowers intend to repair, restore or rebuild the affected
portions of the Existing Facility or Phase II Project (as the case may be)
within the earlier of (A) 700 days following receipt of the insurance proceeds
relating to such Event of Loss or (B) 910 days following such Event of Loss;
     (iii) if the Net Loss Proceeds which pertain to the affected Collateral at
any time exceed $3,000,000 in the aggregate, such Net Loss Proceeds in excess of
$3,000,000 shall be deposited, promptly (and in any event within five Business
Days) after received in a separate and segregated interest-bearing cash
collateral account maintained by the Administrative Agent and under its
exclusive dominion and control, subject to a First Priority perfected security
interest in favor of Administrative Agent for the benefit of itself and the
other Secured Parties (or, on or after the Insurance Modification Date, any such
account maintained by another party reasonably acceptable to Administrative
Agent or, prior to the Insurance Modification Date, any such account maintained
by the Bank Agent as trustee for the Administrative Agent in accordance with the
Cooperation Agreement) and, in any event, an amount not less than the full
replacement value of all such Collateral has been deposited into such cash
collateral account within 545 days following the Event of Loss to the extent
(but only to the extent) in excess of $3,000,000;
     (iv) there has not occurred any Event of Default or Potential Event of
Default which is then continuing; and
     (v) within 90 days after the Event of Loss the Borrowers have furnished to
the Administrative Agent a certificate of an Authorized Officer of the Borrower
Representative to the foregoing effect.
     In such event, the Administrative Agent shall, so long as the Borrowers
have provided a certificate evidencing compliance with the requirements of
clause (v) of the preceding sentence, hold all such Net Loss Proceeds with
respect to the Collateral paid to the Administrative Agent on behalf of the
Borrowers, and turn over such proceeds to the Borrowers when requested by the
Borrowers from time to time to enable the Borrowers to rebuild, restore or
replace such Collateral; provided that, (i) to the extent required under clause
(iii) of the immediately preceding sentence, amounts of Net Loss Proceeds in
excess of $3,000,000 (and the income and proceeds thereof) shall be held by the
Administrative Agent in a cash collateral account until delivered to the
Borrower as provided in this sentence, (ii) the Administrative Agent shall not
be required to turn over any such proceeds unless it has, or will have
contemporaneously with the use of such proceeds, for the benefit of itself and
of the Secured Parties a First Priority Perfected security interest in any
rebuilt, restored or Replacement Collateral (as defined below), and
(iii) Borrowers at the time of any such turn over of proceeds would have
satisfied the conditions set forth in Sections 4.2B, 4.2D, 4.2E and 4.2F.
     In addition, within 270 days after the date of any Event of Loss with
respect to any Collateral, the Borrower Representative shall deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
Representative specifying that the Borrowers either:

95



--------------------------------------------------------------------------------



 



     (A) have (i) determined to replace the affected Collateral or to repair or
restore such Collateral, (ii) obtained, or expect to obtain in a timely manner,
all required consents and approvals of all Existing Facility and/or Phase II
Project (as the case may be) lenders, and all required Permits of Governmental
Authorities, necessary to replace, repair or restore the affected Collateral
within 910 days following such Event of Loss and (iii) received from their
insurance, restoration and/or construction consultants (to the extent
applicable) reasonable assurances concerning the feasibility of the replacement,
repair or restoration of the Collateral in such time period; or
     (B) have elected not to replace, repair, restore or rebuild the Collateral
(as the case may be);
     provided, however, that if the total cost of replacing the Collateral or
repairing or restoring the damage or loss to the Collateral produced by the
Event of Loss is neither in excess of $6,000,000 nor, when added to the
corresponding costs with respect to all other Events of Loss relating to
Collateral occurring during the preceding twelve months, in excess of
$12,000,000 in the aggregate, then in lieu of including in such officers’
certificate evidence of compliance with the requirements specified in subclauses
(i), (ii) and (iii) of clause (A) of this sentence, the Borrower Representative
may in the officers’ certificate delivered pursuant to such clause (A) set forth
the evidence necessary to demonstrate that such costs are within such dollar
limits. If the Borrowers shall either (I) deliver an officers’ certificate to
the effect set forth in clause (B) of the immediately preceding sentence, or
(II) fail to deliver the officers’ certificate otherwise required under clause
(A) of the immediately preceding sentence within the 270-day time period
referred to in the preceding sentence, the Administrative Agent promptly
thereafter shall apply the balance in the cash collateral account referred to
above to the prepayment of the Obligations in the manner specified in subsection
2.4B(iii)(b).
     In connection with the replacement of any Collateral, the Borrowers shall
have delivered to the Administrative Agent a list of replacement units and items
of equipment, fixtures, furniture, furnishings and goods (of good quality,
substantially equal aggregate value with the aggregate value of the units and
items damaged or destroyed in the Event of Loss and otherwise reasonably
satisfactory to the Administrative Agent as collateral (collectively, the
“Replacement Collateral”).
     Upon the earlier of (i) the failure of the Borrower to apply the Net Loss
Proceeds to the replacement, repair or reconstruction of affected Collateral
(x) 365 days following receipt of such Net Loss Proceeds or (y) 910 days
following the related Event of Loss, (ii) the occurrence and continuation of any
Event of Default, (iii) completion of the repair, restoration or replacement of
all affected Collateral, or (iv) any failure to comply in any material respect
with the requirements of this subsection 6.4D, all amounts, if any, remaining in
the cash collateral account shall be applied to the prepayment of the
Obligations in the manner specified in subsection 2.4B(iii)(b).
     Notwithstanding anything to the contrary contained herein (including the
immediately preceding sentence), the Borrowers shall apply the proceeds
resulting from an Event of Loss

96



--------------------------------------------------------------------------------



 



with respect to Collateral to repair, replace or restore the affected Collateral
to the extent required by the Cooperation Agreement.
     6.5 Inspection; Lender Meeting.
     A. Inspection Rights.
     (i) The Borrowers shall, and shall cause each of their Restricted
Subsidiaries to, permit any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of the Borrowers
and their Restricted Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, if requested by the Administrative Agent (provided that any
designated representatives of the Borrowers may, if they so choose, be present
at or participate in any such discussion), all upon reasonable notice and at
such reasonable times during normal business hours and as often as may
reasonably be requested.
     (ii) The Borrowers shall, and shall cause each of their Restricted
Subsidiaries to, permit any authorized representatives designated by a Term
Lender to visit and inspect any of the properties of the Borrowers and their
Restricted Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, if
requested by such Term Lender (provided that any designated representatives of
the Borrowers may, if they so choose, be present at or participate in any such
discussion), all upon reasonable notice and at such reasonable times during
normal business hours, provided that (i) any such Term Lender shall be
responsible for all of the expenses it incurs as a result of such visit and
inspection and (ii) so long as no Default or Event of Default exists, no more
than two (2) such visits and inspections by the Term Lenders (other than the
Administrative Agent) may occur in any calendar quarter.
     B. Lender Meeting. The Borrowers will, upon the request of the
Administrative Agent or Requisite Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
Borrowers’ corporate offices (or at such other location as may be agreed to by
the Borrowers and the Administrative Agent) at such time as may be agreed to by
the Borrowers and the Administrative Agent.
     6.6 Compliance with Laws, etc.; Permits.
     A. The Borrowers shall and shall cause each of their Restricted
Subsidiaries and all other Persons on or occupying any Facilities to, comply
with the requirements of all applicable laws, rules, regulations and orders of
any governmental authority (including all Environmental Laws), noncompliance
with which could reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect. In addition, the Borrowers shall and shall
cause each of their Restricted Subsidiaries to (i) ensure that no person who,
directly or indirectly, owns a controlling interest in, or otherwise controls,
any Borrower or any of their Subsidiaries is or shall

97



--------------------------------------------------------------------------------



 



be (A) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation, or (B) a person designated
under Sections 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) comply in all material respects with all applicable Bank Secrecy Act
(“BSA”) laws, regulations and government guidance on BSA compliance and on the
prevention and detection of money laundering violations.
     B. The Borrowers shall, and shall cause each of their Restricted
Subsidiaries to, from time to time obtain, maintain, retain, observe, keep in
full force and effect and comply in all material respects with the terms,
conditions and provisions of all Permits as shall now or hereafter be necessary
under applicable laws except any thereof the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.
     6.7 Environmental Covenant.
     A. Environmental Review and Investigation. The Borrowers agree that the
Administrative Agent may, from time to time and in its reasonable discretion,
(i) retain, at Borrowers’ expense, an independent professional consultant to
review any environmental audits, investigations, analyses and reports relating
to Hazardous Materials in respect of the Existing Site, the Site, the Existing
Facility and the Phase II Project prepared by or for Borrowers and (ii) conduct
their own investigation of any Facility; provided that, in the case of any
Facility no longer owned, leased, operated or used by the Borrowers or any of
their Subsidiaries, the Borrowers shall only be obligated to use their best
efforts to obtain permission for the Administrative Agent’s professional
consultant to conduct an investigation of such Facility. For purposes of
conducting such a review and/or investigation, the Borrowers hereby grant to the
Administrative Agent and their respective agents, employees, consultants and
contractors the right to enter into or onto any Facilities currently owned,
leased, operated or used by the Borrowers or any of their Subsidiaries and to
perform such tests on such property (including taking samples of soil,
groundwater and suspected asbestos-containing materials) as are reasonably
necessary in connection therewith. Any such investigation of any Facility shall
be conducted, unless otherwise agreed to by the Borrowers and the Administrative
Agent, during normal business hours and, to the extent reasonably practicable,
shall be conducted so as not to interfere with the ongoing operations at such
Facility or to cause any damage or loss to any property at such Facility. The
Borrowers and the Administrative Agent hereby acknowledge and agree that any
report of any investigation conducted at the request of the Administrative Agent
pursuant to this subsection 6.7A will be obtained and shall be used by the
Administrative Agent and Lenders for the purposes of Lenders’ internal credit
decisions, to monitor and police the Loans and to protect Lenders’ security
interests created by the Loan Documents. The Administrative Agent agrees to
deliver a copy of any such report to the Borrowers with the understanding that
the Borrowers acknowledge and agree that (x) they will indemnify and hold
harmless the Administrative Agent and each Lender from any costs, losses or
liabilities relating to the Borrowers’ use of or reliance on such report, (y)
none of the Administrative Agent nor any Lender makes any representation or
warranty with respect to such report, and (z) by delivering such report to the
Borrowers, none of the Administrative Agent nor any Lender is requiring or

98



--------------------------------------------------------------------------------



 



recommending the implementation of any suggestions or recommendations contained
in such report.
     B. Environmental Disclosure. The Borrowers will deliver to the
Administrative Agent and Lenders:
     (i) Certain Pre-Closing and Post-Closing Deliveries. On or before the
Closing Date, a letter or letters from Converse Consultants in form and
substance reasonably satisfactory to the Administrative Agent, describing the
history and current status of the investigation, collection and treatment of
soil and ground water contaminated by Hazardous Materials at the Phase II
Hotel/Casino. After the Closing Date, within thirty (30) days of the Final
Completion Date of the Phase II Hotel/Casino, a Phase One environmental site
assessment (conforming to the standard E-1527-00 of the American Society for
Testing and Materials) of the Phase II Hotel/Casino, in form and substance
reasonably satisfactory to the Administrative Agent.
     (ii) Environmental Audits and Reports. As soon as practicable following
receipt thereof, copies of all environmental audits, investigations, analyses
and reports of any kind or character, whether prepared by personnel of the
Borrowers or any of their Subsidiaries or by independent consultants,
governmental authorities or any other Persons, with respect to significant
environmental matters at any Facility or with respect to any Environmental
Claims;
     (iii) Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, (b) any remedial
action taken by the Borrowers or any other Person in response to (1) any
Hazardous Materials Activities the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect.
     (iv) Written Communications Regarding Environmental Claims, Releases, Etc.
As soon as practicable following the sending or receipt thereof by the Borrowers
or any of their Subsidiaries, a copy of any and all written communications with
respect to (a) any Environmental Claims that, individually or in the aggregate,
have a reasonable possibility of giving rise to a Material Adverse Effect,
(b) any Release required to be reported to any federal, state or local
governmental or regulatory agency, and (c) any request for information from any
governmental agency that suggests such agency is investigating whether Borrowers
or any of their Subsidiaries may be potentially responsible for any Hazardous
Materials Activity.
     (v) Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by the Borrowers or any of their Subsidiaries that
could reasonably be expected to (1) expose Borrowers or any of their
Subsidiaries to, or result

99



--------------------------------------------------------------------------------



 



in, Environmental Claims that could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect or (2) affect the ability of the
Borrowers or any of their Subsidiaries to maintain full force and effect all
material Permits required under any Environmental Laws for their respective
operations and (b) any proposed action to be taken by the Borrowers or any of
their Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Borrowers or any of their Subsidiaries to any
material additional obligations or requirements under any Environmental Laws
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
     (vi) Other Information. With reasonable promptness, such other documents
and information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
subsection 6.7.
     C. Borrowers’ Actions Regarding Environmental Laws.
     (i) Remedial Actions Relating to Hazardous Materials Activities. The
Borrowers shall promptly undertake, and shall cause each of their Subsidiaries
promptly to undertake, any and all investigations, studies, sampling, testing,
abatement, cleanup, removal, remediation or other response actions necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity on, under
or about any Facility that is in violation of any Environmental Laws or that
presents a material risk of giving rise to an Environmental Claim (including
implementation of the recommendations set forth in the two Converse Consultants
reports dated February 17, 2004). In the event Borrowers or any of their
Subsidiaries undertake any such action with respect to any Hazardous Materials,
the Borrowers or such Subsidiary shall conduct and complete such action in
compliance with all applicable Environmental Laws and in accordance with the
policies, orders and directives of all Governmental Instrumentality except when,
and only to the extent that, the Borrowers’ or such Subsidiary’s liability with
respect to such Hazardous Materials Activity is being contested in good faith by
the Borrowers or such Subsidiary.
     (ii) Actions with Respect to Environmental Claims and Violations of
Environmental Laws. The Borrowers shall promptly take, and shall cause each of
their Subsidiaries promptly to take, any and all actions necessary to (a) cure
any material violation of applicable Environmental Laws by the Borrowers or
their Subsidiaries and (b) make an appropriate response to any Environmental
Claim against Borrowers or any of their Subsidiaries and discharge any
obligations it may have to any Person thereunder.
     6.8 Compliance with Material Contracts.
     The Borrowers shall, and shall cause each of their Restricted Subsidiaries
to, comply, duly and promptly, in all material respects with its respective
obligations and enforce all of its respective rights under all Material
Contracts and all Operative Documents except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect.
     6.9 Discharge of Liens.

100



--------------------------------------------------------------------------------



 



     A. Removal by the Borrowers. In the event that, notwithstanding the
covenants contained in subsection 7.2, a Lien which is not a Permitted Lien may
encumber any Collateral or any portion thereof, the Borrowers shall promptly
discharge or cause to be discharged by payment to the lienor or Lien claimant or
promptly secure removal by bonding or deposit with the county clerk or otherwise
or, at the Administrative Agent’s option, and if obtainable promptly obtain
title insurance against, any such Lien or mechanics’ or materialmen’s claims of
Lien filed or otherwise asserted against such Collateral or any portion thereof
within 60 days after the date of notice thereof; provided that, compliance with
the provisions of this subsection 6.9 shall not be deemed to constitute a waiver
of the provisions of subsection 7.2. The Borrowers shall exhibit to the
Administrative Agent upon request all receipts or other satisfactory evidence of
payment, bonding, deposit of taxes, assessments, Liens or any other item which
may cause any such Lien to be filed against any Collateral. Each Borrower and
each of its Restricted Subsidiaries shall fully preserve the Lien and the
priority of each Collateral Document without cost or expense to the
Administrative Agent or the Lenders.
     B. Removal by the Agent. If any Borrower or any of its Restricted
Subsidiaries fails to promptly discharge, remove or bond off any such Lien or
mechanics’ or materialmen’s claim of Lien as described above, which is not being
contested by any Borrower or any of its Restricted Subsidiaries in good faith by
appropriate proceedings promptly instituted and diligently conducted, within
30 days after the receipt of notice thereof, then the Administrative Agent may,
but shall not be required to, procure the release and discharge of such Lien,
mechanics’ or materialmen’s claim of Lien and any judgment or decree thereon,
and in furtherance thereof may, in its sole discretion, effect any settlement or
compromise with the lienor or Lien claimant or post any bond or furnish any
security or indemnity as the Administrative Agent, in its sole discretion, may
elect. In settling, compromising or arranging for the discharge of any Liens
under this subsection, the Administrative Agent shall not be required to
establish or confirm the validity or amount of the Lien. The Borrowers agree
that all costs and expenses expended or otherwise incurred pursuant to this
subsection 6.9 (including reasonable attorneys’ fees and disbursements) by the
Administrative Agent shall be paid by the Borrowers in accordance with the terms
hereof.
     6.10 Further Assurances.
     A. Assurances. Without expense or cost to the Administrative Agent or the
Lenders, each Borrower shall, and shall cause each Subsidiary Guarantor to, from
time to time hereafter, execute, acknowledge, file, record, do and deliver all
and any further acts, deeds, conveyances, mortgages, deeds of trust, deeds to
secure debt, security agreements, hypothecations, pledges, charges, assignments,
financing statements and continuations thereof, notices of assignment,
transfers, certificates, assurances and other instruments as the Administrative
Agent may from time to time reasonably require in order to carry out more
effectively the purposes of this Agreement or the other Loan Documents,
including to subject any items of Collateral, intended to now or hereafter be
covered, to the Liens created by the Collateral Documents, to perfect and
maintain such Liens, and to assure, convey, assign, transfer and confirm unto
the Administrative Agent the property and rights hereby conveyed and assigned or
intended to now or hereafter be conveyed or assigned or which any Loan Party may
be or may hereafter become bound to convey or to assign to the Administrative
Agent or for carrying out the intention of or facilitating the performance of
the terms of this Agreement, or

101



--------------------------------------------------------------------------------



 



any other Loan Documents or for filing, registering or recording this Agreement
or any other Loan Documents. Promptly upon a reasonable request each Borrower
shall, and shall cause each Subsidiary Guarantor to, execute and deliver, and
hereby authorizes the Administrative Agent to execute and file in the name of
such Loan Party, to the extent the Administrative Agent may lawfully do so, one
or more financing statements, chattel mortgages or comparable security
instruments to evidence more effectively the Liens of the Collateral Documents
upon the Collateral.
     B. Filing and Recording Obligations. The Borrowers shall pay or cause to be
paid all filing, registration and recording fees and all expenses incident to
the execution and acknowledgment of any Loan Document, including any instrument
of further assurance described in subsection 6.10A, and shall pay or cause to be
paid all transfer taxes, general intangibles taxes and governmental stamp and
other taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution, delivery, filing, recording or registration of
any Collateral Document or any other Loan Document (or any amendments thereto),
including any instrument of further assurance described in subsection 6.10A, or
by reason of its interest in, or measured by amounts payable under, the Notes,
any Collateral Document or any other Loan Document, including any instrument of
further assurance described in subsection 6.10A, and shall pay all stamp taxes
and other taxes required to be paid on the Notes or any other Loan Document, but
excluding in the case of each Lender and the Administrative Agent, Taxes imposed
on its income by a jurisdiction under the laws of which it is organized or in
which its principal executive office is located or in which its applicable
lender office for funding or booking its Loans hereunder is located. If any
Borrower fails to make or cause to be made any of the payments described in the
preceding sentence within 15 days after notice thereof from the Administrative
Agent (or such shorter period as is necessary to protect the loss of or
diminution in value of any Collateral by reason of tax foreclosure or otherwise,
as determined by the Administrative Agent, in its sole discretion) accompanied
by documentation verifying the nature and amount of such payments, the
Administrative Agent may (but shall not be obligated to) pay the amount due and
such Borrower shall reimburse all amounts in accordance with the terms hereof.
     C. Costs of Defending and Upholding the Lien. The Administrative Agent may,
upon at least five days’ prior notice to the Borrowers, (i) appear in and defend
any action or proceeding, in the name and on behalf of the Administrative Agent
or the Lenders in which the Administrative Agent or any Lender is named or which
the Administrative Agent in its sole discretion determines is reasonably likely
to materially adversely affect any Collateral, any Collateral Document, the Lien
thereof or any other Loan Document and (ii) institute any action or proceeding
which the Administrative Agent reasonably determines should be instituted to
protect the interest or rights of the Administrative Agent and the Lenders in
the Collateral or under any Loan Document. The Borrowers agree that all
reasonable costs and expenses expended or otherwise incurred pursuant to this
subsection (including reasonable attorneys’ fees and disbursements) by the
Administrative Agent shall be paid by the Borrowers or reimbursed to the
Administrative Agent, as the case may be, promptly after demand.
     D. Costs of Enforcement. The Borrowers agree to bear and shall pay or
reimburse the Administrative Agent and the Lenders in accordance with the terms
of subsection 10.2 for all reasonable sums, costs and expenses incurred by the
Administrative Agent and the Lenders

102



--------------------------------------------------------------------------------



 



(including reasonable attorneys’ fees and the expenses and fees of any receiver
or similar official) of or incidental to the collection of any of the
Obligations, any foreclosure (or transfer in lieu of foreclosure) of this
Agreement, any Collateral Document or any other Loan Document or any sale of all
or any portion of the Collateral.
     6.11 Future Subsidiaries or Restricted Subsidiaries.
     A. Execution of Subsidiary Guaranty and Collateral Documents. In the event
that on or after the Closing Date any Person becomes a Subsidiary, the Borrowers
will promptly notify Administrative Agent of that fact (provided that if such
Person is an Excluded Subsidiary, then Borrowers are required to notify the
Administrative Agent of such fact as follows: (a) if such fact occurs during any
of the first three calendar quarters of any given year, within 45 days of the
close of the calendar quarter during which such fact occurs; or (b) if such fact
occurs during the last calendar quarter of any given year, within 90 days of the
close of such calendar quarter), and (i) in such event (provided such Subsidiary
is not an Excluded Subsidiary or a Non-Guarantor Restricted Subsidiary) or
(ii) in the event that any Excluded Subsidiary or Non-Guarantor Restricted
Subsidiary becomes a Subsidiary Guarantor, the Borrowers will cause such
Restricted Subsidiary to execute and deliver to the Administrative Agent a
supplement to the Subsidiary Guaranty.
     B. Subsidiary Charter Documents, Legal Opinions, Etc. The Borrowers shall
deliver to the Administrative Agent, together with such Loan Documents,
(i) certified copies of such Subsidiary Guarantor’s Certificate or Articles of
Incorporation or equivalent limited liability company documents, together with a
good standing certificate from the Secretary of State of the jurisdiction of its
organization and each other state in which such Person is qualified as a foreign
corporation to do business and, to the extent generally available, a certificate
or other evidence of good standing as to payment of any applicable franchise or
similar taxes from the appropriate taxing authority of each of such
jurisdictions, each to be dated a recent date prior to their delivery to the
Administrative Agent, (ii) a copy of such Subsidiary Guarantor’s bylaws or
operating agreement, certified by its corporate secretary or an assistant
secretary (or their equivalent) as of a recent date prior to their delivery to
the Administrative Agent, (iii) a certificate executed by the secretary or an
assistant secretary of such Subsidiary Guarantor as to (a) the fact that the
attached resolutions of the Board of Directors or managing member of such
Subsidiary Guarantor approving and authorizing the execution, delivery and
performance of such Loan Documents are in full force and effect and have not
been modified or amended and (b) the incumbency and signatures of the officers
of such Subsidiary Guarantor executing such Loan Documents, and (iv) a favorable
opinion of counsel to such Subsidiary Guarantor, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, as to
(a) the due organization and good standing of such Subsidiary Guarantor, (b) the
due authorization, execution and delivery by such Subsidiary Guarantor of such
Loan Documents, (c) the enforceability of such Loan Documents against such
Subsidiary Guarantor, (d) such other matters as Administrative Agent may
reasonably request, all of the foregoing to be reasonably satisfactory in form
and substance to the Administrative Agent and its counsel.
     C. Non-Material Subsidiaries. If at any time after the Closing Date Grand
Canal Shops Mall MM Subsidiary, Inc. acquires any material assets, the Borrowers
will cause such

103



--------------------------------------------------------------------------------



 



Non-Guarantor Restricted Subsidiary to become a Subsidiary Guarantor pursuant to
the terms of subsections 6.11A and 6.11B.
     6.12 [Intentionally Omitted].
     6.13 Interest Rate Protection. The Borrowers shall enter into and maintain
in effect one or more interest rate protection agreements for a term of not less
than the lesser of (a) three years or (b) the remaining life to maturity of the
Term Loans, and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, with respect to a notational amount of Indebtedness such
that not less than 50% of the sum of (x) the total Indebtedness of the Borrowers
and their (other than Macau Excluded Subsidiaries) and (y) the LVSC Notes and
LVSC Permitted Indebtedness guaranteed by the Borrowers, in each case
outstanding at any time shall be either (i) subject to such interest rate
protection agreements for a period of not less than three years, or if shorter,
the remaining term of the Loans, or (ii) fixed rate Indebtedness.
     6.14 [Intentionally Omitted].
     6.15 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases. (a) If there are any mortgaged premises, leased premises or
bailment arrangements in existence on the Closing Date (other than any mortgage
or deed of trust to secure the obligations in connection with the Bank Credit
Facility existing on the Closing Date) with respect to the location or expected
location of any Collateral, each Borrower shall use commercially reasonable
efforts to obtain and deliver to the Administrative Agent a duly executed
mortgagee agreement, landlord’s agreement or bailee letter (as the case may be)
from the relevant mortgagee, landlord or bailee (as the case may be) which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the mortgagee, landlord or bailee may assert against the Collateral
(at that location), shall afford the Administrative Agent with reasonable access
to the Collateral (at that location) and shall be otherwise be reasonably
satisfactory in form and substance to Administrative Agent. If the
Administrative Agent has not received any such mortgagee agreement, landlord’s
agreement or bailee letter, the affected Collateral (at that location) may, in
Administrative Agent’s discretion, be excluded from the Borrowing Base or be
subject to such Reserves as the Administrative Agent may be deem necessary or
appropriate in its reasonable credit judgment. (b) After the Closing Date, no
real property where any of the Collateral is (or is expected to be) located
shall be mortgaged (other than any mortgage or deed of trust to secure
obligations in connection with the Bank Credit Facility existing on the Closing
Date) or leased, and no Collateral shall be the subject of any bailment, by any
Borrower unless and until such Borrower obtains and delivers to the
Administrative Agent a duly executed mortgagee agreement, landlord’s agreement
or bailee letter (as the case may be) from the relevant mortgagee, landlord or
bailee (as the case may be) in the form contemplated in clause (a) above or, in
connection with any refinancing of the Bank Credit Facility, in a form
substantially similar to the provisions in paragraph 3(f) of the Intercreditor
Agreement.
     6.16 Modification of Certain Agreements. On or prior to September 30, 2007,
Borrowers shall use their best efforts to amend the Cooperation Agreement (the
date that is the last date of such amendment, the “Insurance Modification
Date”), to allow proceeds resulting from an Event of Loss with respect to any of
the Collateral to be paid directly to Administrative

104



--------------------------------------------------------------------------------



 



Agent or otherwise to provide for the allocation of such proceeds in a manner
reasonably acceptable to the Administrative Agent. The parties hereto agree and
acknowledge that the preceding sentence (i) does not require the Borrowers to
pay any amounts (other than reasonable expenses in the ordinary course) in order
to effect such amendment to the Cooperation Agreement and (ii) does not require
Borrowers to make any material contractual concessions relating to the
Cooperation Agreement or any other agreements in order to obtain such amendment
to the Cooperation Agreement.
     Section 7. Borrowers’ Negative Covenants.
     The Borrowers covenant and agree with each Lender and each Agent that until
the Termination Date, the Borrowers shall perform all of the covenants set forth
in this Section 7.
     7.1 Indebtedness.
     The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
     (i) Indebtedness in respect of the Obligations;
     (ii) Indebtedness existing on the Closing Date and set forth on
Schedule 7.1 and refinancing of such Indebtedness in a principal amount not in
excess of that which is outstanding on the Closing Date (as such principal
amount has been permanently reduced following the Closing Date)(plus Refinancing
Fees);
     (iii) Borrowers and their Subsidiaries may become and remain liable with
respect to Contingent Obligations permitted by subsection 7.4 and upon any
matured obligations actually arising pursuant thereto, the Indebtedness
corresponding to the Contingent Obligations so extinguished;
     (iv) the Borrowers and the Subsidiary Guarantors may become and remain
liable for Indebtedness represented by a Bank Credit Facility;
     (v) any Loan Party may become and remain liable with respect to
Indebtedness owed to any Borrower or any Restricted Subsidiary; provided that
all such intercompany Indebtedness shall be subordinated in right of payment to
the payment in full of the Obligations in a manner reasonable acceptable to
Administrative Agent pursuant to the terms of the applicable promissory notes or
an intercompany subordination agreement;
     (vi) Non-Guarantor Restricted Subsidiaries may become liable for
Indebtedness owing to any Loan Party in an aggregate principal amount not to
exceed $12,000,000 at any time outstanding, and any Non-Guarantor Restricted
Subsidiary may become and remain liable with respect to Indebtedness owing to
any other Non-Guarantor Restricted Subsidiary;

105



--------------------------------------------------------------------------------



 



     (vii) the Borrowers and their Restricted Subsidiaries may become and remain
liable for Non-Recourse Financing used to finance the construction,
installation, purchase or lease of personal or real property (including
Specified FF&E) for use in the business of a Borrower or one of its Restricted
Subsidiaries provided that the Indebtedness incurred pursuant to this clause
(vii) (and any refinancings of such Indebtedness) shall not exceed $75,000,000
(plus Refinancing Fees) outstanding at any time;
     (viii) to the extent that such incurrence does not result in the incurrence
by the Borrowers or any of their Restricted Subsidiaries of any obligation for
the payment of borrowed money of others, Indebtedness of the Borrowers or a
Restricted Subsidiary incurred solely in respect of (x) performance bonds,
completion guarantees, standby letters of credit or bankers’ acceptances,
letters of credit in order to provide security for workers’ compensation claims,
payment obligations in connection with self insurance or similar requirements,
surety and similar bonds, statutory claims of lessors, licensees, contractors,
franchisees or customers, bonds securing the performance of judgments or a stay
of process in proceedings to enforce a contested liability or in connection with
any order or decree in any legal proceeding, provided, that such Indebtedness
was incurred in the ordinary course of business of the Borrowers or any of their
Restricted Subsidiaries and in an aggregate principal amount outstanding under
this clause (x) at any one time of less than $55,000,000 and (y) bonds securing
the performance of judgments or a stay of process in proceedings to enforce a
contested liability or in connection with any order or decree in any legal
proceeding, to the extent that such Indebtedness is in an aggregate principal
amount outstanding under this clause (y) at any one time of less than
$45,000,000;
     (ix) the Borrowers or any Subsidiary Guarantor may become and remain liable
for Indebtedness to employees, former employees, directors or former directors
of the Borrowers or permitted transferees of such individuals (“Employee
Repurchase Notes”) incurred in connection with any repurchase of employee
options or stock upon death, disability, termination or exercise of any
redemption or put of such option or stock of such employee in accordance with
employment agreements or option plans or agreements as in effect on the Closing
Date or approved by the Board of Directors of LVSI (“Permitted Employee
Repurchases”); provided that such Indebtedness shall be unsecured and
subordinated to the Obligations in a manner reasonable acceptable to
Administrative Agent and shall expressly provide that payments thereon shall be
required only to the extent not restricted by this Agreement;
     (x) the Borrowers and their Restricted Subsidiaries may become and remain
liable with respect to other Indebtedness in an aggregate principal amount not
to exceed, at any time outstanding $60,000,000;
     (xi) the incurrence by the Borrowers or any Restricted Subsidiary of
(a) Indebtedness (which may include Capital Lease obligations, mortgage
financings or purchase money obligations), in each case incurred for the purpose
of financing all or any part of the purchase price or cost of construction,
installation and/or improvement of property, plant or equipment used in the
business of the Borrowers or the construction,

106



--------------------------------------------------------------------------------



 



installation, purchase or lease of real or personal property or equipment
(including Specified FF&E) (including any refinancings thereof), in an aggregate
principal amount not to exceed, at any time outstanding, $50,000,000 (plus any
Refinancing Fees) and (b) Capital Lease obligations incurred in connection with
the leasing of gaming equipment (including Specified FF&E) to be used in
connection with the casino located at the Phase II Project in the aggregate
amount at any time outstanding (and any refinancing of such Capital Lease
obligations) not to exceed $15,000,000 (plus any Refinancing Fees);
     (xii) Indebtedness arising from any agreement entered into by any of the
Borrowers or any of their Restricted Subsidiaries providing for indemnification,
purchase price adjustment or similar obligations, in each case, incurred or
assumed in connection with an Asset Sale;
     (xiii) Indebtedness incurred to fund Investments in Excluded Subsidiaries
such that the aggregate amount of such Indebtedness incurred (including any
refinancings thereof) does not exceed $125,000,000 (plus any Refinancing Fees)
under this clause at any time outstanding;
     (xiv) to the extent it constitutes Indebtedness, obligations under Hedging
Agreements that are incurred (a) with respect to any Indebtedness that is
permitted by the terms of this Agreement to be outstanding, (b) for the purpose
of fixing or hedging currency exchange rate risk with respect to any currency
exchanges, or (c) for the purpose of fixing or hedging commodities risk in
connection with commodities to which a Borrower or a Restricted Subsidiary has
actual exposure in connection with Phase II Project Costs and not for
speculative purposes;
     (xv) so long as no Potential Event of Default (other than any such
Potential Event of Default that would be cured by the incurrence thereof) or
Event of Default has occurred and is continuing or would result therefrom, the
Borrowers or any Subsidiary Guarantor may incur Permitted Subordinated
Indebtedness;
     (xvi) so long as no Potential Event of Default or Event of Default has
occurred and is continuing or would result therefrom, Permitted Subordinated
Indebtedness or other Indebtedness; provided that at the time of incurrence,
(a) the Borrowers’ Consolidated Senior Leverage Ratio does not exceed 2.25:1.0
on a pro forma basis after giving effect to the incurrence of such Indebtedness
and the use of proceeds from such Indebtedness, (b) the Borrowers use the
proceeds of such Indebtedness to finance Investments permitted hereunder in
Excluded Subsidiaries or Non-Guarantor Restricted Subsidiaries and (c) such
Indebtedness is not secured by a Lien on any of the Collateral;
     (xvii) Indebtedness owed by any Restricted Subsidiary to any Borrower or
Restricted Subsidiary constituting an Investment permitted under subsections 7.3
(xiii), (xiv) or (xx); provided that all such intercompany Indebtedness due from
any Loan Party shall be subordinated in right of payment, in a manner reasonably
satisfactory to Administrative Agent, to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement; and

107



--------------------------------------------------------------------------------



 



     (xviii) the incurrence by the Borrowers or any Restricted Subsidiary of
Indebtedness incurred to finance the Borrowers’ or such Restricted Subsidiary’s
obligations under the HVAC Services Agreements or to expand, add to or extend
the Borrowers’ or any Restricted Subsidiary’s heating, ventilation, air
conditioning or energy systems (including the Specified FF&E), in an aggregate
amount at any time outstanding (including any refinancings thereof), not to
exceed $15,000,000 (plus any Refinancing Fees).
     7.2 Liens and Related Matters.
     A. Prohibition on Liens. The Borrowers shall not, and shall not permit any
of their Restricted Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of such Borrower or Restricted Subsidiary, whether now
owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the Uniform Commercial Code of any state or under any
similar recording or notice statute, except Permitted Liens.
     B. [Intentionally Omitted.]
     C. No Further Negative Pledges. Except with respect to capital stock of any
Macau Excluded Subsidiaries or specific property encumbered to secure payment of
particular Indebtedness or leases or to be sold pursuant to an executed
agreement with respect to an Asset Sale, none of the Borrowers nor any of their
Restricted Subsidiaries shall enter into any agreement prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired other than (i) as provided herein or in the other
Loan Documents, (ii) as provided in the Bank Credit Facility Documents, the LVSC
Note Documents, an Other FF&E Facility and the guarantees and collateral
documents relating thereto, or in any agreement relating to any LVSC Permitted
Indebtedness or to any other Indebtedness permitted to be secured by Permitted
Liens other than Indebtedness permitted to be incurred pursuant to subsections
7.1 (v), (vi) or (xvii) including any refinancing thereof permitted hereunder
provided that the provisions regarding the creation or assumption of Liens is
not less favorable to the Borrowers, such Restricted Subsidiary or the lenders
than those set forth in the documents evidencing the Indebtedness being
refinanced, or (iii) as required by applicable law or any applicable rule or
order of any Gaming Authority.
     D. No Restrictions on Subsidiary Distributions to the Borrowers or Other
Subsidiaries. The Borrowers will not, and will not permit any of their
Restricted Subsidiaries to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any of their Restricted Subsidiaries to (i) pay dividends or make any
other distributions on any of such Restricted Subsidiary’s capital stock owned
by the Borrowers or any other Restricted Subsidiary of the Borrowers, (ii) repay
or prepay any Indebtedness owed by any such Restricted Subsidiaries to the
Borrowers, (iii) make loans or advances to the Borrowers, or (iv) transfer any
of its property or assets to the Borrowers other than (a) as provided herein or
in the other Loan Documents, (b) as provided in the Bank Credit Facility
Documents or Other FF&E Facility (including any permitted refinancing thereof)
and

108



--------------------------------------------------------------------------------



 



any related collateral documents and guarantees, or in any agreement relating to
Permitted Subordinated Indebtedness or any other Indebtedness permitted to be
incurred pursuant to subsection 7.1(ii), (vii), (xi) or (xvii) including any
refinancing thereof permitted hereunder provided that the provisions regarding
dividends, distributions, repayments of Indebtedness, loans and advances and
transfers of assets are not less favorable to the Borrowers, such Restricted
Subsidiary or the lenders than those set forth in the documents evidencing the
Indebtedness being refinanced, (c) by reason of customary non-assignment
provisions in leases entered into the ordinary course of business and consistent
with past practices and any leases permitted hereunder, (d) purchase money
obligations for property or Capital Lease obligations for property or equipment,
including Specified FF&E, acquired or leased in the ordinary course of business
that impose restrictions of the nature set forth in clause (iv) above on the
property so acquired, (e) any instrument governing Indebtedness or Securities of
any Person that is an Excluded Subsidiary as in effect on the day that such
Person becomes a Restricted Subsidiary, which encumbrance or restriction is not
applicable to any Person or the properties or assets of any Person, other than
the Person and its Restricted Subsidiaries or the property or assets of the
Person and its Restricted Subsidiaries, (f) provisions with respect to the
disposition or distribution of assets or property in joint venture agreements
and other similar agreements relating to the assets or property of such Joint
Ventures or covered by such joint venture agreements, (g) restrictions on cash
or other deposits or net worth imposed by customers under contracts entered into
in the ordinary course of business, (h) any instrument governing Indebtedness or
equity Securities of a Person acquired by the Borrowers or any Restricted
Subsidiary as in effect at the time of such acquisition (except to the extent
such Indebtedness was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, (i) customary restrictions
imposed by asset sale or stock purchase agreements relating to the sale of
assets or by the Borrowers or any Restricted Subsidiary, (j) with respect to
restrictions of the type set forth in clause (iv) above, as set forth in any
agreement relating to Indebtedness permitted to be secured by Permitted Liens
other than Indebtedness permitted to be incurred pursuant to subsections 7.1 (v)
or (xvii) so long as such restrictions only extend to the assets secured by such
Permitted Liens, (k) any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, extensions,
refundings, replacements or refinancings in whole or in part of the contracts,
instruments or obligations referred to in clauses (a) through (j) above
(provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of LVSI’s Board of Directors, no more restrictive with
respect to such dividend and other payments restrictions than those contained in
the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, extension, refunding,
replacement or refinancing), or (l) as required by applicable law or any
applicable rule or order of any Gaming Authority.
     7.3 Investments; Joint Ventures; Formation of Subsidiaries.
     The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture or otherwise form or create any Restricted
Subsidiary, except:

109



--------------------------------------------------------------------------------



 



     (i) the Borrowers and their Restricted Subsidiaries may make and own
Investments in Cash Equivalents;
     (ii) Investments existing on the Closing Date and described in
Schedule 7.3;
     (iii) Investments (including the formation or creation of a Subsidiary) by
any Borrower in another Borrower or in any Restricted Subsidiaries or by any
Restricted Subsidiary in the Borrowers or other Restricted Subsidiaries;
provided, that the aggregate amount of such Investments made by any Loan Party
in or to Non-Guarantor Restricted Subsidiaries shall not exceed $12,000,000 at
any time;
     (iv) any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with this Agreement;
     (v) receivables owing to the Borrowers or any Restricted Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Borrowers or
any such Restricted Subsidiary deems reasonable under the circumstances;
     (vi) payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;
     (vii) the Borrowers and their Restricted Subsidiaries may invest in any
Non-Guarantor Restricted Subsidiary, in any Excluded Subsidiary or in any Joint
Venture any cash or other property contributed to the Borrowers either (x) in
exchange for common equity or (y) in the form of Shareholder Subordinated
Indebtedness, by Adelson or any of his Affiliates or Related Persons for such
purpose;
     (viii) so long as no Event of Default or Potential Event of Default shall
have occurred and be continuing or would result therefrom, the Borrowers or any
of their Restricted Subsidiaries may form and make Investments in new or
existing Non-Guarantor Restricted Subsidiaries, Excluded Subsidiaries and in
Joint Ventures; provided that (a) the aggregate amount of all such Investments
(exclusive of any such Investments existing on the Closing Date and described in
Schedule 7.3) shall not at any time exceed $25,000,000, (b) no Supplier Joint
Venture shall own or operate or possess any material license, franchise or right
used in connection with the ownership or operation of the Resort Complex or any
material Project assets, (c) in the case of any Investment in a Supplier Joint
Venture, LVSI shall have delivered an Officers’ Certificate which certifies that
in the reasonable judgment of such officer the Investment in such Supplier Joint
Venture will result in an economic benefit to the Borrowers (taking into account
such Investment) as a result of a reduction in the cost of the goods or services
being acquired from the Supplier Joint Venture over the life of the Investment
and (d) in the case of an Excluded Subsidiary or Joint Venture, unless otherwise
permitted by subsection 7.4, none

110



--------------------------------------------------------------------------------



 



of the Borrowers, nor any other Restricted Subsidiary of the Borrowers shall
incur any liabilities or Contingent Obligations in respect of the obligations of
such Excluded Subsidiary or Joint Venture;
     (ix) the Borrowers or any of their Restricted Subsidiaries may make
Consolidated Capital Expenditures permitted by subsection 7.14;
     (x) the Borrowers or any of their Restricted Subsidiaries may make loans or
advances to their employees or directors or former employees or directors (a) to
fund the exercise price of options granted under the Borrowers’ stock option
plans or agreements or employment agreements, in each case, as approved by
LVSI’s Board of Directors or (b) for other purposes in an amount not to exceed
$2,000,000 in the aggregate outstanding at any time;
     (xi) the Borrowers and their Restricted Subsidiaries may hold investments
consisting of securities or other obligations received in settlement of debt
created in the ordinary course of business and owing to the Borrowers or any
Restricted Subsidiary or in satisfaction of judgments;
     (xii) the Borrowers and their Restricted Subsidiaries may (x) create one or
more Subsidiaries for the purpose of establishing foreign or domestic offices
for marketing or to otherwise further the business of the Borrowers as described
in subsection 7.12 hereof (at their election, the Borrowers may designate any
such Subsidiary to be an Excluded Subsidiary) and (y) make Investments in any or
all of such Subsidiaries in an aggregate amount not to exceed at any time
$15,000,000;
     (xiii) the Borrowers and the Restricted Subsidiaries may make any
Investments in any of the Excluded Subsidiaries, Non-Guarantor Restricted
Subsidiaries or Joint Ventures, not to exceed at any time (a) $100,000,000 in
the aggregate for Cash and Cash Equivalents and (b) $200,000,000 in the
aggregate for any guarantee of Indebtedness of, or performance by, any Excluded
Subsidiaries or Non-Guarantor Restricted Subsidiaries by the Borrowers or any of
their Restricted Subsidiaries, which Contingent Obligation is permitted under
subsection 7.4; provided that, notwithstanding the foregoing, Borrowers and the
Restricted Subsidiaries may not make Investments in Joint Ventures in excess of
$50,000,000 in the aggregate.
     (xiv) the Borrowers and any of their Restricted Subsidiaries may make
Investments in any of the Excluded Subsidiaries or Non-Guarantor Restricted
Subsidiaries in an amount equal to the sum of (1) 50% of (A) the Consolidated
Net Income of the Borrowers and their Restricted Subsidiaries for the period
(taken as one accounting period) from July 1, 2004 to the end of the LVSI’s most
recently ended Fiscal Quarter for which internal financial statements are
available (or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit) less (B) the amount paid or to be paid in
respect of such period pursuant to subsection 7.5(v) to shareholders or members
other than the Borrowers, plus (2) without duplication, 100% of the aggregate
net cash proceeds received by the Borrowers since July 1, 2004 from capital
contributions (other than: (i) cash equity contributions made by Adelson or any
of

111



--------------------------------------------------------------------------------



 



his Affiliates to be included in Consolidated Adjusted EBITDA to meet the
financial covenants set forth in subsection 7.6 or (ii) cash equity
contributions funded from Indebtedness issued by LVSC which Indebtedness has
been guaranteed by Borrowers or any of their respective Restricted Subsidiaries)
or the issue or sale of equity Securities or debt Securities of the Borrowers
that have been converted into or exchanged for such equity Securities of the
Borrowers (other than equity Securities or such debt Securities of the Borrowers
sold to a Restricted Subsidiary of the Borrowers), plus (3) the Appraised Value
of the SECC if contributed, distributed or transferred without consideration
(other than the assumption of liability taken into consideration in calculating
the amount under this clause) to the Borrowers or any Subsidiary Guarantor,
minus the amount of any liability assumed in connection with the contribution,
distribution or transfer of such assets (which contribution, distribution or
transfer may be in the form of all of the Capital Stock of an entity whose only
material assets consist of the SECC) plus (4) to the extent not otherwise
included in the Borrowers and their Restricted Subsidiaries’ Consolidated Net
Income, 100% of the cash dividends or distributions or the amount of the cash
principal and interest payments received since July 1, 2004, by the Borrowers or
any Restricted Subsidiary from any Excluded Subsidiary or in respect of any
Joint Venture (other than dividends or distributions to pay obligations of or
with respect to such Excluded Subsidiary such as income taxes) until the entire
amount of the Investment in such Excluded Subsidiary has been received or the
entire amount of such Investment in a Joint Venture has been returned, as the
case may be, and 50% of such amounts thereafter; provided, however that in the
event that the Borrowers convert an Excluded Subsidiary to a Restricted
Subsidiary, the Borrowers may add back to this clause the aggregate amount of
any Investment in such Subsidiary that was an Investment made pursuant to
subsection 7.3(ix) at the time of such Investment;
     (xv) the Borrowers and any of their Restricted Subsidiaries may make
Investments out of the proceeds of the substantially concurrent sale or issuance
of equity Securities of the Borrowers (or, to the extent the proceeds of such
issuance are contributed to the Borrowers or their Restricted Subsidiaries,
LVSC); provided that the amount of any net cash proceeds from the sale of such
equity Securities shall be excluded from clause (xiv)(2) above;
     (xvi) the Borrowers and their Restricted Subsidiaries may make and own
other Investments in an aggregate amount not to exceed at any time $30,000,000;
and
     (xvii) the Borrowers and their Restricted Subsidiaries may incur any
Contingent Obligation permitted under subsection 7.4 to the extent such
Contingent Obligation constitutes an Investment; and
     (xviii) Venetian may own Investments in the Phase II Mall Subsidiary in the
form of the Intercompany Mall Note.
Notwithstanding anything to the contrary in this subsection 7.3, any cash
Investments made in either Phase II Mall Borrower shall be made in the form of
intercompany loans from Venetian to the Phase II Mall Subsidiary and shall
increase the principal amount of the Intercompany Mall Note by the amount of
such Investment.

112



--------------------------------------------------------------------------------



 



     7.4 Contingent Obligations.
     The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, directly or indirectly, create or become or remain liable with
respect to any Contingent Obligation, except:
     (i) the Borrowers and the Subsidiary Guarantors may become and remain
liable with respect to Contingent Obligations under “Rate Protection Agreements”
(as defined in the Bank Credit Agreement as in effect on the date hereof or, at
a Borrower’s request, with the consent of the Administrative Agent, as amended,
amended and restated, supplemented, replaced, refinanced or otherwise modified
with respect to such defined term) or other Hedging Agreements;
     (ii) the Borrowers and their Restricted Subsidiaries may become and remain
liable with respect to the Contingent Obligations (a) for Indebtedness permitted
under subsection 7.1 to the extent a Borrower or a Restricted Subsidiary is
permitted to incur such Indebtedness under subsection 7.1 or (b) for other
obligations of wholly-owned Restricted Subsidiaries;
     (iii) the Loan Parties may become and remain liable for customary
indemnities under the Project Documents;
     (iv) the Borrowers and their Restricted Subsidiaries may become and remain
liable with respect to other Contingent Obligations, provided that the maximum
aggregate liability, contingent or otherwise, of the Borrowers and their
Restricted Subsidiaries in respect of all such Contingent Obligations shall at
no time exceed $12,500,000;
     (v) the Borrowers and their Restricted Subsidiaries may become liable for
Contingent Obligations made on behalf of Excluded Subsidiaries, Non-Guarantor
Restricted Subsidiaries, Joint Ventures or LVSC (with respect to LVSC Permitted
Indebtedness, in which event the Contingent Obligations shall be unsecured) in
an amount, when aggregated (without duplication) with the amount of Investments
made in Cash and Cash Equivalents pursuant to subsection 7.3(xiii) and
Contingent Obligations incurred pursuant to this clause, not to exceed
$300,000,000 at any time, so long as both before and after giving effect to the
incurrence of such Contingent Obligations, no Potential Event of Default or
Event of Default has occurred or is continuing; provided that, notwithstanding
the foregoing, Borrowers and the Restricted Subsidiaries may not become liable
for Contingent Obligations made on behalf of Joint Ventures in excess of
$50,000,000 in the aggregate;
     (vi) the Borrowers and their Restricted Subsidiaries may become liable for
unsecured Contingent Obligations made on behalf of LVSC with respect to LVSC
Permitted Indebtedness in a principal amount, which, when aggregated together
(without duplication) with the amount of Investments made pursuant to
subsections 7.3(viii), (xiv) and (xvi), shall not exceed the aggregate amount of
Investments that are permitted under subsections 7.3(viii), (xiv) and (xvi), so
long as both before and after giving effect to the

113



--------------------------------------------------------------------------------



 



incurrence of such Contingent Obligations, no Potential Event of Default or
Event of Default has occurred or is continuing;
     (vii) the Borrowers and their Restricted Subsidiaries may become liable for
unsecured Contingent Obligations made on behalf of LVSC with respect to the LVSC
Permitted Credit Facility Refinancing Indebtedness, so long as both before and
after giving effect to the incurrence of such Contingent Obligations, no
Potential Event of Default or Event of Default has occurred or is continuing;
     (viii) the Borrowers and their Restricted Subsidiaries may become liable
for unsecured Contingent Obligations made on behalf of LVSC with respect to LVSC
Permitted Indebtedness so long as: (a) the Consolidated Leverage Ratio on the
date that such Contingent Obligations are incurred (after giving effect to such
guaranteed Indebtedness) is no greater than 3.0:1.0 and (b) so long as both
before and after giving effect to the incurrence of such Contingent Obligation,
no Potential Event of Default or Event of Default has occurred or is continuing;
     (ix) Investments permitted under subsection 7.3 to the extent they
constitute Contingent Obligations; and
     (x) the Borrowers and the Restricted Subsidiaries may become and remain
liable with respect to unsecured Contingent Obligations made on behalf of LVSC
in respect of the LVSC Notes.
     7.5 Restricted Payments.
     Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Payment, except:
     (i) the Borrowers may make regularly scheduled or required payments of
principal and interest in respect of any Other Indebtedness or Permitted
Subordinated Indebtedness of the Borrowers in accordance with the terms of, and
only to the extent required by the agreement pursuant to which such Other
Indebtedness or Permitted Subordinated Indebtedness was issued provided that
(a) any such payments in respect of any Employee Repurchase Note or Permitted
Subordinated Indebtedness may be made only to the extent no Event of Default or
Potential Event of Default shall then exist and be continuing or would result
therefrom and (b) any such payments in respect of any Employee Repurchase Note
may be made only to the extent that the Consolidated Interest Coverage Ratio
without giving effect to any Conforming Adelson L/C or substitute cash equity
contribution by Adelson or his Affiliates pursuant to the last sentence of the
definition of Consolidated Adjusted EBITDA for the four Fiscal Quarter period
ended on the most recent Quarterly Date preceding such payment or such shorter
period tested on such Quarterly Date under subsection 7.6A (determined on a pro
forma basis as though such payment on the Employee Repurchase Note had been made
during the period tested as of such Quarterly Date under subsection 7.6A) would
have been in compliance with the requirements of subsection 7.6A as certified to
the Administrative Agent by the chief

114



--------------------------------------------------------------------------------



 



financial officer of the Borrowers, on behalf of the Borrowers, at the time of
such payment;
     (ii) [Intentionally omitted];
     (iii) [Intentionally omitted];
     (iv) the Borrowers and their Subsidiaries may redeem or purchase any equity
interests in the Borrowers or their Subsidiaries or any Indebtedness of the
Borrowers or their Subsidiaries to the extent required by any Nevada Gaming
Authority or any other applicable gaming authority in order to preserve a
material Gaming License, provided that so long as such efforts do not jeopardize
any material Gaming License, the Borrowers shall have diligently tried to find a
third-party purchaser for such equity interests or Indebtedness and no
third-party purchaser acceptable to the Nevada Gaming Authority is willing to
purchase such equity interests or Indebtedness within a time period acceptable
to the Nevada Gaming Authority;
     (v) “catch up” cash distributions in an amount not to exceed $15,000,000 to
LVSC pursuant to subsection 7.5(v) of the Bank Credit Agreement in effect on the
date hereof relating to LVSC’s 2006 tax year;
     (vi) (a) the Loan Parties may make Restricted Payments to other Loan
Parties, (b) any Non-Guarantor Restricted Subsidiary may make Restricted
Payments to Loan Parties, and (c) any Non-Guarantor Restricted Subsidiary may
make Restricted Payments to any other Non-Guarantor Restricted Subsidiary;
     (vii) the Borrowers may make Permitted Employee Repurchases so long as
(a) no Event of Default or Potential Event of Default shall exist and be
continuing or would result therefrom and (b) the Consolidated Interest Coverage
Ratio (without giving effect to any Conforming Adelson L/C or substitute cash
equity contribution by Adelson or his Affiliates pursuant to the last sentence
of the definition of Consolidated Adjusted EBITDA) for the four Fiscal Quarter
period ended as of the most recent Quarterly Date prior to such repurchase or
such shorter period tested on such immediately preceding Quarterly Date under
subsection 7.6A (determined on a pro forma basis as though such Permitted
Employee Repurchase had been made during the period tested as of such Quarterly
Date under subsection 7.6A) would have been in compliance with the requirements
of subsection 7.6A as certified to the Administrative Agent by the chief
financial officer of the Borrowers, on behalf of the Borrowers, at the time of
such payment;
     (viii) the Borrowers may make repurchases of capital stock of any of the
Borrowers deemed to occur upon exercise of stock options to the extent such
capital stock represents a portion of the exercise price of such options;
     (ix) [Intentionally omitted];
     (x) the Borrowers and their Restricted Subsidiaries may make cash
Restricted Payments to LVSC to enable LVSC (A) to pay franchise taxes,
accounting,

115



--------------------------------------------------------------------------------



 



legal and other fees required to maintain its corporate existence and to provide
for any other reasonable and customary operating costs, and (B) to enable LVSC
to pay customary and reasonable costs and expenses of a proposed offering of
securities or incurrence of Indebtedness of LVSC that is not consummated;
     (xi) the Borrowers and their Restricted Subsidiaries shall be entitled to
make payments to LVSC pursuant to a tax sharing agreement described in
subsection 7.10;
     (xii) LVSI may make cash distributions to LVSC to enable LVSC to pay
dividends on its common stock; provided that (a) the Substantial Completion Date
has occurred, and (b) the Consolidated Leverage Ratio on the date of such
payment is no greater than 4.0:1.0; provided further that such payments shall
not exceed $25,000,000 in any twelve-month period unless the Consolidated
Leverage Ratio on each Quarterly Date and date of such payment occurring during
such twelve-month period is no greater than 3.0:1.0, in which case such payments
shall not exceed $50,000,000; provided further that, at any time when (1) the
Bank Credit Facilities are rated at least Baa3 (with at least a stable outlook)
from Moody’s and BBB- (with at least a stable outlook) from S&P (or any
equivalent rating by Moody’s or S&P), (2) the Consolidated Leverage Ratio is no
greater than 3.0:1.0, and (3) the Consolidated Interest Coverage Ratio is at
least 2.5:1.0, the foregoing restrictions on the amount of any such dividends or
distributions shall not apply;
     (xiii) the Borrowers may make other Restricted Payments in an amount not to
exceed $20,000,000; and
     (xiv) the Borrowers may pay dividends or make distributions to LVSC to
allow LVSC to make scheduled interest payments and pay liquidated damages on
(a) any LVSC Permitted Indebtedness guaranteed by the Borrowers and/or their
Restricted Subsidiaries in compliance with subsection 7.4(iv), (v), (vi),
(vii) or (viii), and (b) the LVSC Notes.
     7.6 Financial Covenants.
     A. Minimum Consolidated Interest Coverage Ratio. The Borrowers will not
permit the Consolidated Interest Coverage Ratio as of the last day of any Fiscal
Quarter occurring during any period set forth below to be less than the ratio
set forth opposite such period:

              Minimum     Consolidated     Interest Period   Coverage Ratio
From the Closing Date through (and including) the last day of the Fiscal Quarter
in which the Substantial Completion Date occurs
    1.4:1.0  
 
       
The first Fiscal Quarter after the Fiscal Quarter in which the Substantial
Completion Date occurs and thereafter
    1.6:1.0  

116



--------------------------------------------------------------------------------



 



     B. Maximum Consolidated Leverage Ratio. The Borrowers shall not permit the
Consolidated Leverage Ratio as of the last day of any Fiscal Quarter occurring
during any period set forth below to be greater than the ratio set forth
opposite such period:

              Maximum     Consolidated Period   Leverage Ratio
From the Closing Date through (and including) the last day of the Fiscal Quarter
in which the Substantial Completion Date occurs
    7.25:1.0  
 
       
The first two Fiscal Quarters after the Fiscal Quarter in which the Substantial
Completion Date occurs
    6.75:1.0  
 
       
The third and fourth Fiscal Quarters after the Fiscal Quarter in which the
Substantial Completion Date occurs
    6.25:1.0  
 
       
The fifth and sixth Fiscal Quarters after the Fiscal Quarter in which the
Substantial Completion Date occurs
    5.75:1.0  
 
       
The seventh Fiscal Quarter after the Fiscal Quarter in which the Substantial
Completion Date occurs and thereafter
    5.0:1.0  

     C. [Intentionally Omitted.]
     7.7 Restriction on Fundamental Changes; Asset Sales and Acquisitions.
     The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, alter the corporate, capital or legal structure (except with
respect to changes in capital structure to the extent a Change of Control does
not occur as a result thereof) of any Borrower, or any of its Restricted
Subsidiaries, or enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired (other than inventory in the ordinary course of
business), or acquire by purchase or otherwise all or substantially all the
business, property or fixed assets of, or stock or other

117



--------------------------------------------------------------------------------



 



evidence of beneficial ownership of, any Person or any division or line of
business of any Person, except:
     (i) as permitted under the terms of this Agreement or any other Loan
Document;
     (ii) the Borrowers and their Restricted Subsidiaries may dispose of
obsolete, worn out or surplus assets or assets no longer used or useful in the
business of the Borrowers and their Restricted Subsidiaries in each case to the
extent in the ordinary course of business, provided that either (A) such
disposal does not materially adversely affect the total value of either the
Collateral or the other assets of the Borrowers and Subsidiary Guarantors or
(B) prior to or promptly following such disposal any such property shall be
replaced with other property of substantially equal utility and a value at least
substantially equal to that of the replaced property when first acquired and
free from any Liens other than Permitted Liens;
     (iii) the Borrowers and their Restricted Subsidiaries may sell or otherwise
dispose of (A) assets (which are not Collateral) in transactions that do not
constitute Asset Sales and (B) Collateral in transactions that do not constitute
Collateral Sales;
     (iv) the Borrowers and their Restricted Subsidiaries may make Asset Sales
of assets (other than Collateral) having a fair market value not in excess of
$20,000,000; provided in each case that (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof in
the judgment of the Board of Directors of LVSI; (2) at least 75% of the
consideration received shall be cash or Cash Equivalents; and (3) the proceeds
of such Asset Sales shall be applied as required by the Bank Credit Agreement;
     (v) the Borrowers and their Restricted Subsidiaries may have an Event of
Loss;
     (vi) the Restricted Subsidiaries may issue equity Securities to any
Borrower or to any other Restricted Subsidiary or the Borrowers may issue equity
Securities to each other;
     (vii) the Borrowers and their Restricted Subsidiaries may (a) enter into
any leases with respect to any space on or within the Existing Facility or the
Phase II Project (including the Phase II Mall Lease (which Phase II Mall Lease
may be terminated in accordance with its terms upon conveyance of the parcels
covered thereby by LCR to Phase II Mall Subsidiary) and the Master Lease),
(b) be a party to any lease in effect on the Closing Date, each of which lease
of real property is set forth on Schedule 7.7 hereto (as such lease may be
amended, modified or supplemented in accordance with the terms of this
Agreement) or (c) enter into any other lease (other than a lease of Collateral)
in connection with the business of the Borrowers and their Restricted
Subsidiaries as may be permitted under subsection 7.12;
     (viii) (a) any Borrower may be merged with (or liquidated into) another
Borrower and any Subsidiary Guarantor may be merged with (or liquidated into)
any

118



--------------------------------------------------------------------------------



 



other Subsidiary Guarantor or any Borrower and (b) any Non-Guarantor Restricted
Subsidiary may be merged with (or liquidated into) any Restricted Subsidiary;
     (ix) [Intentionally Omitted];
     (x) (a) any Borrower may sell, lease or otherwise transfer assets to
another Borrower or, except with respect to Collateral, to a wholly-owned
Subsidiary Guarantor and any wholly-owned Subsidiary Guarantor may sell, lease
or otherwise transfer assets to any other wholly-owned Subsidiary Guarantor or
to a Borrower, and (b) the Borrowers and their Restricted Subsidiaries may sell,
lease or otherwise transfer assets (other than Collateral) to Excluded
Subsidiaries, Non-Guarantor Restricted Subsidiaries and Joint Ventures to the
extent constituting Investments permitted by subsection 7.3;
     (xi) the Borrowers may dedicate space for the purpose of constructing (i) a
mass transit system, (ii) a pedestrian bridge over Las Vegas Boulevard and Sands
Avenue or similar structures to facilitate pedestrians or traffic, (iii) a right
turn lane or other roadway dedication at or near the Resort Complex and
(iv) other improvements reasonably requested by a Governmental Instrumentality;
provided in each case that such dedication does not materially impair the use or
operations of any portion of the Resort Complex;
     (xii) the Borrowers may license trademarks and trade names in the ordinary
course of business;
     (xiii) the Borrowers and their Restricted Subsidiaries may transfer any
assets leased or acquired with proceeds of a Non-Recourse Financing permitted
under subsection 7.1 or any other financing permitted under subsection 7.1 and
secured by a Permitted Lien to the lender providing such financing upon default,
expiration or termination of such Non-Recourse Financing or other financing;
     (xiv) the Borrowers may sell receivables for fair market value in the
ordinary course of business;
     (xv) any Borrower may merge into a holding company in order to create a new
holding company parent, to change its place of organization or to convert LVSI
into a “C corporation” or a limited liability company or partnership, and LVSI
may convert into a limited liability company or partnership so long as it gives
the Administrative Agent at least forty five days’ notice (or thirty days’
notice in the case of a conversion of LVSI into a limited liability company or
partnership) before it changes its name, identity or corporate structure and
shall execute and deliver such instruments and documents as may reasonably be
required by the Administrative Agent to maintain a prior perfected security
interest in the Collateral;
     (xvi) the Borrowers and their Restricted Subsidiaries may incur Liens
permitted under subsection 7.2;

119



--------------------------------------------------------------------------------



 



     (xvii) the consummation of the Refinancing and the Transactions no later
than the Closing Date, and any other transactions contemplated thereby;
     (xviii) [Intentionally Omitted];
     (xix) the Borrowers may transfer two certain parcels of land, one located
on Sands Avenue and part of the Central Park West site and a second located
along Las Vegas Boulevard to Clark County, in exchange for a parcel of land
located at approximately the southeast corner of Las Vegas Boulevard and Sands
Avenue;
     (xx) the Borrowers may be a party to the HVAC Ground Lease;
     (xxi) LVSI may lease the casino within the Existing Facility from Venetian
pursuant to the Casino Lease;
     (xxii) [Intentionally Omitted];
     (xxiii) the consummation of one or more public offerings of the equity
Securities of LVSC;
     (xxiv) the transfer, exchange, subdivision or similar transaction with
respect to the Central Park West Site with an adjoining, adjacent or nearby
property owner under which a substantially equivalent amount (or more valuable
parcel) of land as comprises the Central Part West Site would be obtained or
retained, as the case may be, by a Borrower or a Restricted Subsidiary, which
substantially equivalent (or more valuable) property to be obtained or retained
by such Borrower or Restricted Subsidiary occupies a more favorable location
with respect to the Existing Site and the SECC; and
     (xxv) LVSI may lease the casino within the Phase II Project pursuant to a
lease with LCR in substantially the form of the Casino Lease or as otherwise
reasonably acceptable to the Administrative Agent.
     Notwithstanding the foregoing provisions of this subsection 7.7, clause
(vii) shall be subject to the additional provisos that: (a) no Event of Default
or Potential Event of Default shall exist and be continuing at the time of such
transaction or lease or would occur after or as a result of entering into such
transaction or lease (or immediately after any renewal or extension thereof at
the option of the Borrowers or one of their Restricted Subsidiaries), (b) such
transaction or lease will not materially interfere with, impair or detract from
the operation of the business of the Borrowers and their Restricted
Subsidiaries, (c) such transaction or lease is at a fair market rent or value
(in light of other similar or comparable prevailing commercial transactions) and
contains such other terms such that the lease, taken as a whole, is commercially
reasonable and fair to the Borrowers and their Restricted Subsidiaries in light
of prevailing or comparable transactions in other casinos, hotels, hotel
attractions or shopping venues or other applicable venues, (d) no gaming or
casino operations (other than the operation of arcades and games for children)
may be conducted on any space that is subject to such transaction or lease other
than by the Borrowers and their Restricted Subsidiaries, (e) no lease may
provide that the Borrowers or any of their Restricted Subsidiaries may
subordinate its fee, condominium or leasehold interest to any lessee or any
party financing any lessee (except as provided in the Casino Level Mall Lease),

120



--------------------------------------------------------------------------------



 



and (f) with respect to the Collateral, the tenant under such lease shall
provide Administrative Agent on behalf of the Lenders with a subordination and
access agreement in form and substance reasonably satisfactory to Administrative
Agent.
     Further notwithstanding the foregoing provisions of this subsection 7.7,
any sale, transfer, conveyance, assignment or other voluntary disposition of any
Collateral (other than in connection with sales or other dispositions that do
not constitute Collateral Sales) shall be subject to the further conditions that
(a) no Event of Default shall exist and be continuing at the time thereof,
(b) the consideration received for such sale, transfer, conveyance, assignment
or other disposition shall be in an amount at least equal to the fair market
value thereof in the judgment of the Senior Management of LVSI, (c) except as
permitted by subsections 7.7(ii), (v), (x) and (xvi), not less than 75% of the
consideration therefor shall be cash or Cash Equivalents and paid in full upon
such sale, transfer, conveyance, assignment or other disposition, (d) the Net
Collateral Sale Proceeds derived therefrom shall be applied as required by
subsection 2.4B(iii)(a), and (e) nothing herein shall permit any lease,
licensing or similar transaction by any Borrower as landlord, lessor, licensor
or similar party with respect to all or any part of the Collateral.
     7.8 Sales and Lease-Backs.
     The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease, whether an Operating
Lease or a Capital Lease, of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, (i) which Borrowers or any of their
Restricted Subsidiaries has sold or transferred or is to sell or transfer to any
other Person or (ii) which Borrowers or any of their Restricted Subsidiaries
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by the Borrowers or any of their
Restricted Subsidiaries to any Person in connection with such lease, except that
(a) the Borrowers and their Restricted Subsidiaries may enter into
sale-leaseback transactions in connection with any Non-Recourse Financing
permitted hereunder to the extent that the assets subject to such sale-leaseback
are acquired contemporaneously with, or within 180 days prior to, such
Non-Recourse Financing or such other financings and with the proceeds thereof
and no Borrower nor any of its Restricted Subsidiaries theretofore held any
interest in such asset, and (b) LCR may enter into and remain liable under the
Master Lease and Venetian may remain liable under the Phase I Mall Operative
Documents.
     7.9 Sale or Discount of Receivables.
     The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, directly or indirectly, sell with recourse, or discount or
otherwise sell for less than the face value thereof, any of its notes or
accounts receivable other than an assignment for purposes of collection in the
ordinary course of business.
     7.10 Transactions with Shareholders and Affiliates.
     The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale,

121



--------------------------------------------------------------------------------



 



lease or exchange of any property or the rendering of any service) with any
Borrower or with any Affiliate of a Borrower, except, that the Borrowers and
their Restricted Subsidiaries may enter into and permit to exist:
     (i) transactions that are on terms that are not less favorable to that
Borrower or Restricted Subsidiary, as the case may be, than those that might be
obtained at the time from Persons who are not such an Affiliate if (a) Borrowers
have delivered to the Administrative Agent (1) with respect to any transaction
involving an amount in excess of $1,000,000, an Officers Certificate certifying
that such transaction complies with this subsection 7.10, (2) with respect to
any transaction involving an amount in excess of $2,000,000, a resolution
adopted by a majority of the disinterested non-employee directors of the
applicable Borrower or Restricted Subsidiary approving such transaction and an
Officers Certificate certifying that such transaction complies with this
subsection 7.10, at the time such transaction is entered into and (c) with
respect to any such transaction that involves aggregate payments in excess of
$15,000,000 or that is a loan transaction involving a principal amount in excess
of $15,000,000, an opinion as to the fairness of the financial terms to the
applicable Borrower or Restricted Subsidiary from a financial point of view
issued by an Independent Financial Advisor at the time such transaction is
entered into,
     (ii) the Services Agreement, the LVSC Corporate Services Agreement and the
Procurement Services Agreement;
     (iii) purchases of materials or services from a Supplier Joint Venture by
the Borrowers or any of their Restricted Subsidiaries in the ordinary course of
business on arm’s length terms;
     (iv) any employment, compensation, indemnification, noncompetition or
confidentiality agreement or arrangement entered into by the Borrowers or any of
their Restricted Subsidiaries with their employees or directors or directors of
LVSC in the ordinary course of business or as approved by a majority of the
independent members of the board of directors of the Borrowers or any of their
Restricted Subsidiaries (or by a committee of such board, the majority of which
consists of independent directors) in its reasonable determination, including
the employment agreements referred to in subsection 6.14;
     (v) loans or advances to employees of the Borrowers or their Restricted
Subsidiaries permitted under subsection 7.3(vi) or (x);
     (vi) the payment of reasonable fees to directors of the Borrowers and their
Restricted Subsidiaries who are not employees of the Borrowers or their
Restricted Subsidiaries;
     (vii) the grant of restricted stock, stock options, performance based
incentive awards or similar rights to employees and directors of any of the
Borrowers or directors of LVSC pursuant to agreements or plans approved by the
Board of Directors of

122



--------------------------------------------------------------------------------



 



LVSI and any repurchases of stock or options of the Borrowers from such
employees or directors to the extent permitted by subsection 7.5;
     (viii) transactions between or among Borrowers and any of their
wholly-owned Restricted Subsidiaries;
     (ix) the transactions contemplated by each Project Document;
     (x) the transactions contemplated by the Cooperation Agreement;
     (xi) the transactions contemplated by the HVAC Services Agreements;
     (xii) the use of the Congress Center or the meeting space in the Existing
Facility by Interface; provided that Venetian receives fair market value for the
use of such property;
     (xiii) employees of Interface may participate in LVSI’s 401(k) Retirement
Plan if Interface reimburses the Borrowers for a pro rata portion of the
administrative expenses of such plan based on the number of employees of each of
Interface and LVSI participating in such plan;
     (xiv) the Borrowers may reimburse Yona Aviation Services, Inc., or its
successors for its operating and lease costs related to the use of its aircraft
by the Borrower’s employees (based on allocated costs);
     (xv) the preferred reservation system agreement, one or more meeting
services agreements, one or more agreements for the use of any space in the
SECC, and one or more management or operating agreements with respect to the
SECC;
     (xvi) (i) license agreements with a Macau Excluded Subsidiary and (ii) any
other agreements with a Macau Excluded Subsidiary, provided the terms of such
other agreement under clause (ii) or any amendment to such agreement are no less
favorable to the Borrowers or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrowers or such
Restricted Subsidiary with an unrelated Person;
     (xvii) [Intentionally omitted]; (xviii) Shareholder Subordinated
Indebtedness; (xix) issuances of Securities by the Borrowers;
     (xx) Investments in, and licenses and other agreements with, Joint Ventures
permitted hereunder;
     (xxi) the Master Lease, the Phase II Mall Lease, the Reimbursement
Agreement, the Intercompany Mall Note, the Disbursement Agreement and the

123



--------------------------------------------------------------------------------



 



transactions contemplated thereunder, and the transfer of the Phase II Air
Parcel to the Phase II Mall Subsidiary;
     (xxii) any agreement by an Excluded Subsidiary to pay Management Fees to
the Borrowers or a Restricted Subsidiary directly or indirectly;
     (xxiii) any registration rights agreement to provide for the registration
under the Securities Act of the capital stock interests held by Affiliates;
     (xxiv) transactions contemplated by the Casino Lease;
     (xxv) Investments permitted by subsection 7.3 and Restricted Payments
permitted by Subsection 7.5;
     (xxvi) transactions consummated on or prior to the Closing Date in
connection with the Refinancing, the Prior Transactions and the Transactions;
     (xxvii) [Intentionally Omitted];
     (xxviii) transactions permitted by subsection 7.7;
     (xxix) transactions contemplated by the Tax Sharing Agreement or another
tax sharing agreement with LVSC in form and substance reasonably satisfactory to
the Administrative Agent;
     (xxx) an agreement with Interface to provide audio visual,
telecommunications, electrical, janitorial and other related services to group
customers of the Existing Facility;
     (xxxi) transactions and agreements set forth on Schedule 7.10;
     (xxxii) one or more management or services agreements among the Borrowers,
LVSC and/or IEL providing for certain corporate, managerial, aviation and/or
hotel services and any amendments, modifications or supplements thereto, and the
transactions contemplated thereby, provided that such amendments or
modifications are approved by the Administrative Agent, such approval not to be
unreasonably withheld or delayed (it being agreed that any increase or decrease
to the allocation of indirect costs to LVSI of less than 10% shall be deemed to
be reasonable and shall not require any approval);
     (xxxiii) one or more leases by the Borrowers on fair market terms (as
reasonably determined by management of the Borrowers) of space in the Phase II
Mall prior to the sale of the Phase II Mall to GGP; and
     (xxxiv) the use of the SECC by the Borrowers; provided that the Borrowers
pay a fair market rate (as reasonably determined by management of the Borrowers)
for the use of such property.

124



--------------------------------------------------------------------------------



 



     7.11 Disposal of Subsidiary Stock.
     Except in connection with (i) a Restricted Payment permitted by subsection
7.5 (xiii) or (xv) or (ii) a transaction (including a liquidation, dissolution,
conveyance, sale, lease, transfer or other disposition) permitted by subsection
7.7 (iii), (iv), (viii), (ix), (x) or (xvii), the Borrowers shall not, and shall
not permit any of their Restricted Subsidiaries to, directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any shares of capital stock
or other equity Securities of Venetian or any of the Restricted Subsidiaries,
except (i) to qualify directors if required by applicable law and (ii) to the
extent required by any Nevada Gaming Authority or any other gaming authority in
order to preserve a material Gaming License; provided however, that the
valuation of such Restricted Subsidiary for purposes of determining whether such
sale, assignment, pledge or disposition is permitted under subsection 7.5(xiii)
or subsection 7.7 (iii), (iv) or (x) as the case may be, shall be the fair
market value of such Restricted Subsidiary as a going concern, as determined by
the board of directors of LVSC.
     7.12 Conduct of Business.
     The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, engage in any business activity except those business
activities engaged in on the Closing Date and any activity or business
incidental, related or similar thereto, or any business or activity that is a
reasonable extension, development or expansion thereof or ancillary thereto,
including any internet gaming, hotel, entertainment, recreation, convention,
trade show, meeting, retail sales, or other activity or business designated to
promote, market, support, develop, construct or enhance the casino gaming,
hotel, retail and entertainment mall and resort business operated by the
Borrowers and their Restricted Subsidiaries.
     7.13 Certain Restrictions on Changes to Certain Documents.
     A. Modifications of Certain Operative Documents and Permits; New Material
Contracts or Permits. The Borrowers shall not, and shall not permit any of their
Restricted Subsidiaries to, agree to any material amendment to, or waive any of
its material rights under, any Permit or Material Contract or enter into new
Material Contracts (other than Project Documents permitted by, and in accordance
with the terms of, the Disbursement Agreement and the Cooperation Agreement) or
Permits (it being understood that any Material Contracts which are covered by
clause B or C below shall also be subject to the restrictions set forth therein)
without in each case obtaining the prior written consent of Requisite Lenders if
in any such case, such amendment or waiver or new Material Contract or Permit
could reasonably be expected to have a Material Adverse Effect or otherwise
adversely affect Lenders in any material respect.
     B. Amendments of Documents Relating to Preferred Equity and Other
Indebtedness. Except in connection with the termination of the preferred equity
interests of any Borrower, the Borrowers shall not, and shall not permit any of
their Restricted Subsidiaries to, amend or otherwise change the terms of any
preferred equity interests of any Borrower (for so long as any such preferred
equity interests are outstanding) or any such Restricted Subsidiary or documents
governing Permitted Subordinated Indebtedness (except in connection with a
defeasance or permitted refinancing thereof) or permit the termination thereof
(other than in accordance with the terms thereof), or make any payment
consistent with an amendment thereof

125



--------------------------------------------------------------------------------



 



or change thereto (except in connection with a defeasance or permitted
refinancing thereof), if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
the Indebtedness or obligations evidenced thereby (or a trustee or other
representative on their behalf) which would be materially adverse to the
Borrowers, such Restricted Subsidiary or the Lenders.
     C. Certain Other Restrictions on Amendments. The Borrowers shall not, and
shall not permit any of their Subsidiaries to, agree to any material amendment
to, or waive any of its material rights under the Resort Complex Operative
Documents which would adversely affect the Lenders in connection with this
Agreement or the transactions contemplated hereby, including any material
amendment to, or any waiver of material rights under Article III, Sections 1 and
3, Article IV, Section A, Article IX(b)-(e), Articles X-XII and Article XIV,
Sections 1, 3, 5, 7, 8, 9, 15 and 27 of the Cooperation Agreement, without
obtaining the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed; provided, however, that no
consent of the Administrative Agent or any Lender shall be required to amend in
a commercially reasonable manner the Cooperation Agreement solely in respect of
the matters described on Schedule 7.13C hereto pursuant to the Fourth Amended
and Restated REA (as defined in the Cooperation Agreement on the date hereof).
     D. Consent to Certain Agreements. Notwithstanding the foregoing provisions
of this subsection 7.13, on or after the Closing Date, the Borrowers may enter
into amendments to the HVAC Services Agreement (to provide for the provision of
heating, ventilation and air conditioning to the Phase II Project) and the
Cooperation Agreement (to (i) cover the relationship between the Existing
Facility and the Phase II Project and/or the relationship between the Phase II
Project and the Phase II Mall, and to otherwise reflect the fact that the
integrated complex includes, or will include, the Existing Facility and the
Phase II Project, and (ii) replace the reference to “one (1) year” in the second
sentence of Section 13 of Article X with a reference to “three (3) years”), in
each case, pursuant to the terms of Section 6.1 of the Disbursement Agreement
(while still in effect), and in each case in form and substance reasonably
satisfactory to the Administrative Agent.
     E. Modifications of Disbursement Agreement. Prior to the Final Completion
Date, none of the Borrowers nor any of their Restricted Subsidiaries shall
permit (i) any provision of the Disbursement Agreement to be amended, waived or
otherwise modified if such amendments, waivers or other modifications,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or otherwise adversely affect Lenders in connection with
this Agreement or the transactions contemplated hereby in any material respect,
or (ii) the Disbursement Agreement to be terminated, cancelled or otherwise
revoked (except that it may be terminated, cancelled or revoked in connection
with a refinancing, replacement or repayment of the Bank Credit Agreement).
     F. Modification to Tax Sharing Agreement. The Borrowers shall not permit
any amendment or other modification to the Tax Sharing Agreement that would be
adverse in any material respect to the Lenders in connection with this Agreement
or the transactions contemplated hereby.

126



--------------------------------------------------------------------------------



 



     7.14 Consolidated Capital Expenditures.
     A. The Borrowers shall not, and shall not permit their Restricted
Subsidiaries to, make or incur Consolidated Capital Expenditures, in any period
indicated below, in an aggregate amount in excess of the corresponding amount
(the “Maximum Consolidated Capital Expenditures Amount”) set forth below
opposite such period; provided that any such amount referred to below, if not
expended in the period in which it is permitted, may be carried over for
expenditure in (but only in) the next succeeding such period; provided further
that the Maximum Consolidated Capital Expenditures Amount for any period
beginning January 1, 2005 or later and consisting of fewer than a full Fiscal
Year shall be pro rated for the number of days in such period:

              Maximum Four Fiscal Quarter   Consolidated Capital Period  
Expenditures Amount
The Fiscal Year beginning January 1, 2005 and ending December 31, 2005
  $ 120,000,000  
 
       
The Fiscal Year beginning January 1, 2006 and ending December 31, 2006
  $ 90,000,000  
 
       
Each subsequent Fiscal Year (or, in the case of the Fiscal Year in which the
Maturity Date occurs, portion thereof) through the Maturity Date
  $ 250,000,000  

     B. Notwithstanding the foregoing, the Borrowers and their Restricted
Subsidiaries may make or incur Consolidated Capital Expenditures (which
Consolidated Capital Expenditures will not be included in any determination of
Maximum Consolidated Capital Expenditures under the foregoing subsection 7.14A)
(i) with the proceeds of equity contributions to the Borrowers or any of their
Restricted Subsidiaries by any Person other than a Borrower or any Restricted
Subsidiary, provided that (x) no Event of Default or Potential Event of Default
shall have occurred and be continuing when such Consolidated Capital Expenditure
is made or incurred and (y) the applicable Borrower or Restricted Subsidiary
notifies the Administrative Agent in writing that such proceeds (or applicable
portion thereof) are to be used for Consolidated Capital Expenditures or
(ii) with insurance proceeds received by the Borrowers or any of their
Restricted Subsidiaries from any Event of Loss so long as such Consolidated
Capital Expenditures are to replace, repair or restore any properties or assets
in respect of which such proceeds were paid.
     7.15 Fiscal Year.
     No Borrower shall change its Fiscal Year-end from December 31.
     7.16 [Intentionally Omitted].
     7.17 [Intentionally Omitted].
     7.18 Declaration of Restricted Subsidiaries.

127



--------------------------------------------------------------------------------



 



     The Borrowers may designate any Excluded Subsidiary to be a “Restricted
Subsidiary” under this Agreement; provided that no Event of Default has occurred
or would occur as a result of such designation; provided further that, so long
as any Bank Credit Agreement is effective, each Subsidiary that is a “Restricted
Subsidiary” under such Bank Credit Agreement shall also be a Restricted
Subsidiary under this Agreement.
     7.19 Intentionally Omitted.
     7.20 Commonality of Obligors and Restricted Subsidiaries. No Subsidiary of
any Borrower that is not a Borrower or Subsidiary Guarantor hereunder shall be a
borrower or guarantor under any of the Bank Credit Facility Documents or shall
grant a Lien upon any of its assets to secure any of the obligations under any
of the Bank Credit Facility Documents.
     Section 8. Events of Default.
     If any of the following conditions or events set forth in this Section
shall occur (any such conditions or events collectively “Events of Default”):
     8.1 Failure to Make Payments When Due.
     Failure by the Borrowers to pay any installment of principal on any Loan
when due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or failure by the Borrowers to
pay any interest on any Loan or any fee or any other amount due under this
Agreement within five days after the date due; or
     8.2 Default under Other Indebtedness or Contingent Obligations.
     (i) Failure of any Borrower or any of its Restricted Subsidiaries (or any
of their respective Subsidiaries) to pay when due any principal of or interest
on or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in subsection 8.1) or Contingent
Obligations with an aggregate principal amount of $30,000,000 or more, in each
case beyond the end of any grace period provided therefor; (ii) breach or
default by any Borrower or any of its Restricted Subsidiaries with respect to
any other material term of (a) one or more items of Indebtedness or Contingent
Obligations in the individual or aggregate principal amounts referred to in
clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(in each case at the end of any grace period provided therefor); or (iii) any
breach or default by any party of the type referred to in subsections 8.2 (i) or
(ii) above of the LVSC Notes Documents or any documents related to the LVSC
Permitted Indebtedness, in each case that are guaranteed by the Borrowers or any
of their Restricted Subsidiaries; or
     8.3 Breach of Certain Covenants.
     Failure of Loan Parties to perform or comply with any term or condition
contained in:

128



--------------------------------------------------------------------------------



 



     (i) subsection 2.5, 6.2, 6.12 or Section 7 of this Agreement;
     (ii) Section 7.1.8(b) of the Disbursement Agreement (a) as in effect on the
date hereof or (b) as such section may be hereafter amended, supplemented or
otherwise modified;
     (iii) Section 7.1.2 of the Disbursement Agreement (a) as in effect on the
date hereof or (b) as such section may be hereafter amended, supplemented or
otherwise modified; or
     (iv) Section 7.1.6(c) of the Disbursement Agreement (a) as in effect on the
date hereof or (b) as such section may be hereafter amended, supplemented or
otherwise modified.
     8.4 Breach of Warranty.
     Any representation, warranty, certification or other statement made by the
Borrowers or any of their Restricted Subsidiaries in any Loan Document or in any
statement or certificate at any time given by the Borrowers or any of their
Restricted Subsidiaries in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made; or
     8.5 Other Defaults Under Loan Documents.
     (i) Any Loan Party shall default in the performance of or compliance with
any term contained in this Agreement or any of the other Loan Documents, other
than any such term referred to in any other subsection of this Section 8, and
such default shall not have been remedied or waived within 30 days after the
earlier of (x) an officer of the Borrowers or such Loan Party becoming aware of
such default or (y) receipt by the Borrowers and such Loan Party of notice from
Administrative Agent or any Lender of such default; or (ii) except as provided
in clauses (ii), (iii) and (iv) of subsection 8.3, an Event of Default shall
have occurred and be continuing under the Disbursement Agreement (it being
understood that if such Event of Default is cured (but not waived), then the
related Event of Default under this Section 8.5(ii) shall automatically be
deemed cured); or
     8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.
     (i) A court having jurisdiction in the premises shall enter a decree or
order for relief in respect of a Borrower or any of its Restricted Subsidiaries
or either Phase II Mall Borrower in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against a Borrower or any of its Restricted
Subsidiaries or either Phase II Mall Borrower, under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over a Borrower or any of its
Restricted Subsidiaries or either Phase II Mall Borrower, or over all or a
substantial part of its property,

129



--------------------------------------------------------------------------------



 



shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of a Borrower or
any of its Restricted Subsidiaries or either Phase II Mall Borrower, for all or
a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of a Borrower or any of its Restricted Subsidiaries or either Phase II
Mall Borrower, and any such event described in this clause (ii) shall continue
for 60 days unless dismissed, bonded or discharged; or
     8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.
     (i) A Borrower or any of its Restricted Subsidiaries or either Phase II
Mall Borrower shall have an order for relief entered with respect to it or
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or a
Borrower or any of its Restricted Subsidiaries or either Phase II Mall Borrower
shall make any assignment for the benefit of creditors; or (ii) a Borrower or
any of its Restricted Subsidiaries or either Phase II Mall Borrower shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due and in each case a period of 30 days shall
have elapsed; or the Board of Directors of a Borrower or any of its Restricted
Subsidiaries or either Phase II Mall Borrower (or any committee thereof) or of
its managing member shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to in clause (i) above or this clause
(ii); or
     8.8 Judgments and Attachments.
     Any money judgment, writ or warrant of attachment or similar process
involving in the aggregate at any time an amount in excess of $30,000,000 (in
either case not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against a Borrower or any of its Restricted Subsidiaries or any of their
respective assets and shall remain unpaid and undischarged, unvacated, unbonded
or unstayed for a period of 60 days (or in any event later than five days prior
to the date of any proposed sale thereunder); or
     8.9 Dissolution.
     Any order, judgment or decree shall be entered against a Borrower or any of
its Restricted Subsidiaries decreeing the dissolution or split up of such Person
and such order shall remain undischarged or unstayed for a period in excess of
30 days; or
     8.10 Employee Benefit Plans.
     There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of a
Borrower, or any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates in excess of $10,000,000 during the term of this Agreement; or there
shall exist an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension

130



--------------------------------------------------------------------------------



 



Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds $25,000,000; or
     8.11 Change in Control.
     A Change of Control shall occur; or
     8.12 Failure of Guaranty; Repudiation of Obligations.
     At any time after the execution and delivery thereof, (i) the Subsidiary
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force or effect (other than in accordance with its
terms), or shall be declared null and void by a Governmental Instrumentality of
competent jurisdiction, (ii) any Collateral Document shall cease to be in full
force and effect (other than by reason of a release of Collateral thereunder in
accordance with the terms hereof or thereof, the satisfaction in full of the
Obligations or any other termination of such Collateral Document in accordance
with the terms hereof or thereof) or shall be declared null and void by a
Governmental Instrumentality of competent jurisdiction, or the Administrative
Agent shall not have or shall cease to have a valid and perfected First Priority
Lien in the Collateral for any reason other than the failure of the
Administrative Agent or any Lender to take any action within its control, except
as otherwise contemplated in any Loan Document, or (iii) any Loan Party shall
contest the validity or enforceability of any Loan Document in writing or deny
in writing that it has any further liability prior to the Termination Date or
(vi) the subordination provisions in the Employee Repurchase Notes or in any
other instrument required under any provision of this Agreement to be
subordinated to the Obligations shall cease to be enforceable against the holder
thereof; or
     8.13 Default Under or Termination of Operative Documents.
     Except in connection with a refinancing, repayment or defeasance thereof as
permitted by the Loan Documents, any of the Operative Documents (other than the
Phase II Mall Sale Agreement, any LVSC Notes Documents or any documents relating
to LVSC Permitted Indebtedness and any Other FF&E Facility) shall terminate or
be terminated or canceled, prior to its stated expiration date or any Borrower
shall be in default (after the giving of any applicable notice and the
expiration of any applicable grace period) or any of their Subsidiaries shall be
in default (after the giving of any applicable notice and the expiration of any
applicable grace period) under any such Operative Document; provided that a
default or termination under any Project Document or Resort Complex Operative
Document shall constitute an Event of Default hereunder only if such default or
termination would reasonably be expected to cause a Material Adverse Effect,
either individually or in the aggregate; or
     8.14 Default Under or Termination of Permits.
     A Borrower or any of its Restricted Subsidiaries shall fail to observe,
satisfy or perform, or there shall be a violation or breach of, any of the
material terms, provisions, agreements, covenants or conditions attaching to or
under the issuance to such Person of any material Permit, including the Gaming
License held by LVSI or any such Permit or any material provision thereof shall
be terminated or fail to be in full force and effect or any Governmental
Instrumentality shall

131



--------------------------------------------------------------------------------



 



challenge or seek to revoke any such Permit if such failure to perform, breach
or termination could reasonably be expected to have a Material Adverse Effect;
or
     8.15 Intentionally Omitted.
     8.16 Certain Investments in any Excluded Subsidiary.
     Adelson or any of his Affiliates (other than the Borrowers and their
Subsidiaries) shall directly acquire or hold any Investment in any Excluded
Subsidiary or any Person which any Excluded Subsidiary controls or in which any
Excluded Subsidiary holds an Investment other than (a) purchases of its public
debt securities in the secondary market, (b) in the case of Foreign Excluded
Subsidiaries, Investments through loans or other indebtedness or guaranties,
(c) in the case of Excluded Subsidiaries, guarantees, (d) in the case of
Excluded Subsidiaries in order to avoid, prevent or cure a default under
agreements relating to such Excluded Subsidiaries’ Indebtedness, any
Investments, or (e) in the case of Excluded Subsidiaries, Investments by LVSC
through loans or other indebtedness; or
8.17 Conforming Adelson L/C.
     Except as released as permitted under subsections 2.4B(iii)(f), any
Conforming Adelson L/C shall cease to be in full force and effect at any time
prior to twenty-four months from and after the date of its delivery to the Bank
Administrative Agent other than following a drawing in full by the Bank
Administrative Agent (with the application of the proceeds from such drawing
applied to pay or prepay the Bank Credit Facility or the Loans in accordance
with subsection 2.4B(iii)(f) hereof) or, if permitted under the definition of
Conforming Adelson L/C Draw Event, the replacement of such Conforming Adelson
L/C with a cash equity contribution in the Borrowers in the amount of the
Conforming Adelson L/C.
THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, and (b) all other Obligations shall automatically become immediately due
and payable, without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by the Borrowers, and the
obligation of each Lender to make any Loan, and (ii) upon the occurrence and
during the continuation of any other Event of Default, the Administrative Agent
shall, upon the written request or with the written consent of Requisite
Lenders, by written notice to the Borrowers, declare all or any portion of the
amounts described in clauses (a) and (b) above to be, and the same shall
forthwith become, immediately due and payable, and the obligation of each Lender
to make any Loan.
     Notwithstanding anything contained in the preceding paragraph, if at any
time within 60 days after an acceleration of the Loans pursuant to clause
(ii) of such paragraph the Borrowers shall pay all arrears of interest and all
payments on account of principal which shall have become due otherwise than as a
result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Potential Events of Default (other than
non-payment of the principal of and accrued interest on the Loans, in each case
which is due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to subsection 10.6, then Requisite Lenders, by written

132



--------------------------------------------------------------------------------



 



notice to the Borrowers, may at their option rescind and annul such acceleration
and its consequences; but such action shall not affect any subsequent Event of
Default or Potential Event of Default or impair any right consequent thereon.
The provisions of this paragraph are intended merely to bind Lenders to a
decision which may be made at the election of Requisite Lenders and are not
intended, directly or indirectly, to benefit the Borrowers, and such provisions
shall not at any time be construed so as to grant the Borrowers the right to
require Lenders to rescind or annul any acceleration hereunder or to preclude
Administrative Agent or Lenders from exercising any of the rights or remedies
available to them under any of the Loan Documents, even if the conditions set
forth in this paragraph are met.
     Section 9. Agents and Arranger.
     9.1 Appointment.
     A. Appointment of the Administrative Agent. GE Capital is hereby appointed
Administrative Agent hereunder and under the other Loan Documents and each
Lender hereby authorizes the Administrative Agent to act as its agent in
accordance with the terms of this Agreement and the other Loan Documents. The
Administrative Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. The provisions of this
Section 9 (other than the second proviso to the first sentence of subsection 9.6
and the second sentence of subsection 9.6) are solely for the benefit of the
Administrative Agent and the Lenders; the Borrowers shall have no rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties under this Agreement, the Administrative Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Borrowers or any of their Subsidiaries.
     B. Appointment of Supplemental Agents. It is the purpose of this Agreement
and the other Loan Documents that there shall be no violation of any law of any
jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction. It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that the Administrative Agent appoint an additional individual
or institution as a separate collateral agent or collateral co-agent (any such
additional individual or institution being referred to here individually as a
“Supplemental Agent” and collectively as “Supplemental Agents”).
     In the event that the Administrative Agent appoints a Supplemental Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to the Administrative Agent with
respect to such Collateral shall be exercisable by and vest in such Supplemental
Agent to the extent, and only to the extent, necessary to enable such
Supplemental Agent to exercise such rights, powers and privileges with respect
to such Collateral and to perform such duties with respect to such Collateral,
and every covenant and obligation contained

133



--------------------------------------------------------------------------------



 



in the Loan Documents and necessary to the exercise or performance thereof by
such Supplemental Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Agent, and (ii) the provisions of this
Section 9 and of subsections 10.2 and 10.3 that refer to the Administrative
Agent shall inure to the benefit of such Supplemental Agent and all references
therein to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Agent, as the context may require.
     Should any instrument in writing from the Borrowers or any other Loan Party
be required by any Supplemental Agent so appointed for more fully and certainly
vesting in and confirming to it such rights, powers, privileges and duties, the
Borrowers shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Supplemental
Agent or the Administrative Agent. In case any Supplemental Agent, or a
successor thereto, shall resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Agent, to the extent permitted by
law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Agent.
     9.2 Powers and Duties; General Immunity.
     A. Powers; Duties Specified. Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to the Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Administrative Agent shall have only those
duties and responsibilities that are expressly specified in this Agreement and
the other Loan Documents. The Administrative Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. The Administrative Agent shall not have, by reason of this Agreement
or any of the other Loan Documents, a fiduciary relationship in respect of any
Lender; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.
     B. No Responsibility for Certain Matters. The Administrative Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to Lenders or
by or on behalf of the Borrowers, or for the financial condition or business
affairs of the Borrowers or any other Person liable for the payment of any
Obligations, nor shall Administrative Agent be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Loan Documents or as to the use
of the proceeds of the Loans or as to the existence or possible existence of any
Event of Default or Potential Event of Default. Anything contained in this
Agreement to the contrary notwithstanding, the Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the component amounts thereof.

134



--------------------------------------------------------------------------------



 



     C. Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by the Administrative Agent under or in connection with
any of the Loan Documents except to the extent caused by the Administrative
Agent’s gross negligence or willful misconduct. The Administrative Agent shall
be entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until Administrative Agent shall have
received instructions in respect thereof from Requisite Lenders (or such other
Lenders as may be required to give such instructions under subsection 10.6) and,
upon receipt of such instructions from Requisite Lenders (or such other Lenders,
as the case may be), the Administrative Agent shall be entitled to act or (where
so instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for the Borrowers and their Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against Administrative Agent as a result of the
Administrative Agent acting or (where so instructed) refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under subsection 10.6).
     D. Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Administrative Agent in its
individual capacity as a Lender hereunder. With respect to its participation in
the Loans, the Administrative Agent shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include Administrative Agent in its individual capacity.
The Administrative Agent and its Affiliates may accept deposits from, lend money
to and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrowers or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrowers for services in connection with this Agreement
and otherwise without having to account for the same to Lenders.
     E. Administrative Agent Determinations. To the extent the Administrative
Agent is entitled or required to make any determinations under the Intercreditor
Agreement or any other intercreditor agreement, the Administrative Agent shall
make such determinations upon the advice of Requisite Lenders.
     F. Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and

135



--------------------------------------------------------------------------------



 



exercise its rights and powers by or through their respective Affiliates. The
exculpatory, indemnification and other provisions of this subsection 9.2 and of
subsection 9.4 shall apply to any Affiliates of the Administrative Agent and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this subsection 9.2 and of
subsection 9.4 shall apply to any such sub-agent and to the Affiliates of any
such sub-agent, and shall apply to their respective activities as sub-agent as
if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Loan
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Administrative Agent and not to any Loan Party,
Lender or any other Person and no Loan Party, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.
     9.3 Representations and Warranties; No Responsibility for Appraisal of
Credit Worthiness.
     Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrowers and their
Subsidiaries in connection with the making of the Loans and that it has made and
shall continue to make its own appraisal of the creditworthiness of the
Borrowers and their Subsidiaries. The Administrative Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.
     9.4 Right to Indemnity.
     Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify Administrative Agent, to the extent that Administrative Agent shall
not have been reimbursed by the Borrowers, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Loan Documents or otherwise
in its capacity as Administrative Agent in any way relating to or arising out of
this Agreement or the other Loan Documents; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or

136



--------------------------------------------------------------------------------



 



disbursements resulting from Administrative Agent’s gross negligence or willful
misconduct. If any indemnity furnished to the Administrative Agent for any
purpose shall, in the opinion of the Administrative Agent, be insufficient or
become impaired, the Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished.
     9.5 Successor Administrative Agent.
     Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to Lenders and the Borrowers, and the Administrative
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Borrowers and the
Administrative Agent and signed by Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to the Borrowers, to appoint a successor
Administrative Agent (provided that such successor is or simultaneously
therewith becomes a Lender). Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring or removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
     9.6 Collateral Documents and Subsidiary Guaranty.
     Each Lender hereby further authorizes the Administrative Agent, on behalf
of and for the benefit of Lenders, to enter into each Collateral Document and
Subsidiary Guaranty as secured party or beneficiary (as applicable), and each
Lender agrees to be bound by the terms of each Collateral Document and
Subsidiary Guaranty; provided that the Administrative Agent shall not (i) enter
into or consent to any material amendment, modification, termination or waiver
of any provision contained in any Collateral Document or Subsidiary Guaranty, or
(ii) release any Collateral (except as otherwise expressly permitted or required
pursuant to the terms of this Agreement or the applicable Collateral Document),
in each case without the prior consent of Requisite Lenders (or, if required
pursuant to subsection 10.6, all Lenders); provided further, however, that,
without further written consent or authorization from Lenders, the
Administrative Agent may execute any documents or instruments necessary to
(i) release any Subsidiary from the Subsidiary Guaranty to the extent the stock
of such Restricted Subsidiary is sold, transferred or otherwise disposed of in a
transaction permitted under this Agreement or otherwise consented to by the
Lenders in accordance with subsection 10.6 and (ii) release any Lien encumbering
any item of Collateral that is the subject of a sale or other disposition of
assets permitted by this Agreement or in connection with a Non-Recourse
Financing or any other Indebtedness secured by a Permitted Lien or to which the
Lenders have otherwise consented in accordance with subsection 10.6. In
connection with any disposition or release of any Collateral pursuant to the
terms of any Loan Document, at the Borrowers’ request and expense, the
Administrative Agent shall (without recourse and without any representation or
warranty) execute and deliver to the Borrowers such documents (including UCC-3
termination statements) as the Borrowers’ may

137



--------------------------------------------------------------------------------



 



reasonably request to evidence or effect such disposition or release. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrowers, the Administrative Agent and each Lender hereby agree that (X) no
Lender shall have any right individually to realize upon any of the Collateral
under any Collateral Document, it being understood and agreed that all powers,
rights and remedies under the Collateral Documents and each Guaranty may be
exercised solely by the Administrative Agent for the benefit of Lenders in
accordance with the terms thereof, and (Y) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent or any Lender may be the purchaser of any or all
of such Collateral at any such sale and the Administrative Agent, as agent for
and representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent at such sale.
     9.7 Intercreditor Agreements.
     Each Lender hereby further authorizes the Administrative Agent, on behalf
of and for the benefit of Lenders, to enter into the Intercreditor Agreement and
any other intercreditor agreements consented to by the Requisite Lenders
(provided the Requisite Lenders’ consent shall not be required for the
Administrative Agent to enter into any other intercreditor agreement to the
extent contemplated by clause (xxi)(ii) of the definition of “Permitted Liens”
hereunder), and each Lender agrees to be bound by the terms of the Intercreditor
Agreement and each other such intercreditor agreement. Notwithstanding the
foregoing, the Administrative Agent shall not enter into or consent to any
amendment, modification, termination or waiver of any provision contained in the
Intercreditor Agreement or any such other intercreditor agreement without the
prior consent of Requisite Lenders (or, if such amendment, modification,
termination or waiver would result in a change that under subsection 10.6 would
require the consent of all Lenders, then the prior consent of all Lenders);
provided the Requisite Lenders’ consent shall not be required for the
Administrative Agent to enter into or consent to any amendment, modification,
termination or waiver of the Intercreditor Agreement or any other intercreditor
agreement to the extent contemplated by clause (xxi)(ii) of the definition of
“Permitted Liens” hereunder.
     9.8 Appointment of Arranger.
     GE Capital Markets, Inc. is hereby appointed as Arranger hereunder and
under the other Loan Documents and each Lender hereby authorizes such Arranger
to act as its agent in accordance with the terms of this Agreement and the other
Loan Documents. The Arranger agrees to act upon the express conditions contained
in this Agreement and the other Loan Documents, as applicable. The provisions of
this subsection 9.8 are solely for the benefit of the Arranger and the Lenders;
the Borrowers shall have no rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties under this Agreement,
the Arranger does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with the Lenders or for
the Borrowers or any of their Subsidiaries. Upon the Termination Date all
obligations of the Arranger hereunder shall terminate.

138



--------------------------------------------------------------------------------



 



     Section 10. Miscellaneous.
10.1 Assignments and Participations in Loans.
     A. General. Subject to subsection 10.1B, each Lender shall have the right
at any time to (i) sell, assign or transfer to any Eligible Assignee, or
(ii) sell participations to any Eligible Assignee or any other Person (and in
the case of any other Person, with the approval of the Borrowers) in all or any
part of its Commitments or any Loan or Loans made by it or any other interest
herein or in any other Obligations owed to it; provided that no such sale,
assignment, transfer or participation shall, without the consent of the
Borrowers, require the Borrowers to file a registration statement with the
Securities and Exchange Commission or apply to qualify such sale, assignment,
transfer or participation under the securities laws of any state; provided,
further that no such sale, assignment or transfer described in clause (i) above
shall be effective unless and until an Assignment Agreement effecting such sale,
assignment or transfer shall have been accepted by the Administrative Agent and
recorded in the Register as provided in subsection 10.1B(ii). Except as
otherwise provided in this subsection 10.1, no Lender shall, as between the
Borrowers and such Lender, be relieved of any of its obligations hereunder as a
result of any sale, assignment or transfer of, or any granting of participations
in, all or any part of its Commitments or the Loans or the other Obligations
owed to such Lender.
     B. Assignments.
     (i) Amounts and Terms of Assignments. Each Commitment, Loan or
participation therein, or other Obligation may in whole or in part (a) be
assigned, in any amount to another Lender, or to an Affiliate of the assigning
Lender or another Lender or an Approved Fund, or may be pledged by a Lender in
support of its obligations to such pledgee (without releasing the pledging
Lender from any of its obligations hereunder), or (b) be assigned in an
aggregate amount of not less than $1,000,000 (or such lesser amount (i) if
contemporaneous assignments approved by Administrative Agent in its sole
discretion aggregating not less than $1,000,000 are being made by one or more
Eligible Assignees which are Affiliates or (ii) as shall constitute the
aggregate amount of the Commitments, Loans, and other obligations of the
assigning Lender) to any Eligible Assignee, in each case, with the giving of
notice to the Borrowers and the Administrative Agent; provided that if any
assignment permitted by this clause (b) relates to Term Delayed Draw Loan
Commitments prior to the Term Delayed Draw Loan Commitment Termination Date, the
assignee shall represent that it has the financial resources to fulfill its
commitments hereunder and such assignment is consented to by the Administrative
Agent (in its sole discretion, not to be unreasonably withheld or delayed), and
at any time other than when an Event of Default has occurred and is continuing,
such assignee shall be acceptable to the Borrowers, such consent not to be
unreasonably withheld or delayed. Anything herein to the contrary
notwithstanding, all assignments, participations and pledges shall be made on
pro rata basis with respect to the assigning Lender’s Term Funded Loans, Term
Funded Loan Commitments, Term Delayed Draw Loans and Term Delayed Draw Loan
Commitments. To the extent of any such assignment in accordance herewith, the
assigning Lender shall be relieved of its obligations with respect to its
Commitments, Loans and other Obligations to the extent so assigned. The assignor
or assignee to each such assignment shall execute and deliver to the
Administrative Agent,

139



--------------------------------------------------------------------------------



 



for its acceptance and recording in the Register, an Assignment Agreement,
together with a processing and recordation fee of $2,000 in respect of
assignments, and in each case such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to the
Administrative Agent pursuant to subsection 2.7B(iii)(a). Upon such execution,
delivery, acceptance and recordation, from and after the Assignment Effective
Date, (y) the assignee thereunder shall be a party hereto and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights which survive
the termination of this Agreement under subsection 10.10B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto. The Commitments hereunder shall be modified to reflect the Commitment of
such assignee and any remaining Commitment of such assigning Lender and, if any
such assignment occurs after the issuance of Notes hereunder, the assigning
Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to the Administrative
Agent for cancellation, and thereupon new Notes shall be issued to the assignee
and to the assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans, as the case may be, of the assignee and
the assigning Lender.
     (ii) Acceptance by the Administrative Agent; Recordation in Register. Upon
its receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) if applicable,
and any forms, certificates or other evidence with respect to United States
federal income tax withholding matters that such assignee may be required to
deliver to the Administrative Agent pursuant to subsection 2.7B(iii)(a), the
Administrative Agent shall, if Administrative Agent has consented to the
assignment evidenced thereby (to the extent such consent is required pursuant to
subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of the Administrative Agent to such assignment), (b) record the
information contained therein in the Register (on the same Business Day as it is
received if received by 12:00 noon and on the following Business Day if received
after such time) and (c) give prompt notice thereof to the Borrowers. The
Administrative Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it as provided in this subsection 10.1B(ii). The
date of such execution of a counterpart or recordation of a transfer shall be
referred to herein as the “Assignment Effective Date.”
     C. [Intentionally Omitted.]
     D. Participations. The holder of any participation, other than an Affiliate
or an Approved Fund of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except action directly affecting (i) the

140



--------------------------------------------------------------------------------



 



extension of the scheduled final maturity date of any Loan allocated to such
participation, (ii) a reduction of the principal amount of or the rate of
interest payable on any Loan allocated to such participation, or (iii) releasing
all or substantially all of the Collateral, and all amounts payable by the
Borrowers hereunder (including amounts payable to such Lender pursuant to
subsections 2.6D and 2.7) shall be determined as if such Lender had not sold
such participation. The Borrowers and each Lender hereby acknowledge and agree
that, solely for purposes of subsections 10.4 and 10.5, (a) any participation
will give rise to a direct obligation of the Borrowers to the participant and
(b) the participant shall be considered to be a “Lender”.
     E. Assignments to Federal Reserve Banks and Trustees. In addition to the
assignments and participations permitted under the foregoing provisions of this
subsection 10.1, (i) any Lender may assign and pledge all or any portion of its
Loans, the other Obligations owed to such Lender, and its Notes to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank or (ii) upon notice to the Administrative Agent any
Lender may pledge all or any portion of its Loans, Commitments, the other
Obligations owed to such Lender, and its Notes, to its creditors, to its trustee
(solely in its capacity as trustee) or other representative, in support of its
obligations to such creditor or trustee; provided that (i) no Lender shall, as
between the Borrowers and such Lender, be relieved of any of its obligations
hereunder as a result of any such assignment and pledge and (ii) in no event
shall such Federal Reserve Bank or such creditor or trustee be considered to be
a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.
     F. Information. Each Lender may furnish any information concerning the
Borrowers and their Subsidiaries in the possession of that Lender from time to
time to assignees and participants (including prospective assignees and
participants), subject to subsection 10.20.
     G. Representations of Lenders. Each Lender listed on the signature pages
hereof or succeeding to an interest in the Commitments and Loans, as the case
may be, hereby represents and warrants as of the Closing Date, or as of the
applicable Assignment Effective Date that (i) it is an Eligible Assignee
described in clause (A) of the definition thereof; (ii) it has experience and
expertise in the making of and/or investing in loans such as the Loans; and
(iii) it will make its Loans for its own account in the ordinary course of its
business and without a view to distribution of such Loans within the meaning of
the Securities Act or the Exchange Act or other federal or state securities laws
(it being understood that, subject to the provisions of this subsection 10.1,
the disposition of such Loans or any interests therein shall at all times remain
within its exclusive control). Each Lender that becomes a party hereto pursuant
to an Assignment Agreement shall be deemed to agree that the representations and
warranties of such Lender contained in Section 2(c) of such Assignment Agreement
are incorporated herein by this reference.
     H. Notwithstanding anything to the contrary in this subsection 10.1, the
rights of the Lenders to make assignments of, and grant participations in, any
or all of its Commitments or any Loan made by it, or any interest therein,
herein or in any other Obligations owed to any such Lender, shall be subject to
the approval of the Nevada Gaming Authorities, to the extent required by the
Nevada Gaming Laws.

141



--------------------------------------------------------------------------------



 



     10.2 Expenses.
     Whether or not the transactions contemplated hereby shall be consummated,
the Borrowers agree to pay promptly (i) all the actual and reasonable costs and
expenses of preparation of the Loan Documents and any consents, amendments,
waivers or other modifications thereto; (ii) all the costs of furnishing all
opinions by counsel for the Borrowers (including any opinions requested by
Lenders as to any legal matters arising hereunder) and of the Borrowers’
performance of and compliance with all agreements and conditions on its part to
be performed or complied with under this Agreement and the other Loan Documents
including with respect to confirming compliance with environmental, insurance
and solvency requirements; (iii) the reasonable fees, expenses and disbursements
of counsel to the Administrative Agent in connection with the negotiation,
preparation, execution and administration of the Loan Documents and in
connection with any consents, amendments, waivers or other modifications to any
Loan Documents (whether or not effective or executed) and any other documents or
matters requested by the Borrowers; (iv) all the actual costs and reasonable
expenses of creating and perfecting Liens in favor of the Administrative Agent
on behalf of Lenders pursuant to any Collateral Document, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums, and reasonable fees, expenses and disbursements of
counsel to the Administrative Agent and of counsel providing any opinions that
Administrative Agent or Requisite Lenders may request in respect of the
Collateral Documents or the Liens created pursuant thereto; (v) all the actual
costs and reasonable expenses (including the reasonable fees, expenses and
disbursements of any auditors, accountants or appraisers and any environmental
or other consultants, advisors and agents employed or retained by the
Administrative Agent or its counsel) of obtaining and reviewing any appraisals
provided for under any Loan Documents, any environmental audits or reports
provided for under subsection 6.7B; (vi) the custody or preservation of any of
the Collateral; (vii) all other actual and reasonable costs and expenses
incurred by the Agents in connection with the syndication of the Commitments and
the negotiation, preparation and execution of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (viii) after the occurrence of an Event
of Default, all costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel) and costs of settlement,
incurred by the Administrative Agent and Lenders in enforcing any Obligations of
or in collecting any payments due from any Loan Party hereunder or under the
other Loan Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other realization upon any of the
Collateral or the enforcement of any Loan Document) or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.
     10.3 Indemnity.
     In addition to the payment of expenses pursuant to subsection 10.2, whether
or not the transactions contemplated hereby shall be consummated, the Borrowers
agree with the Administrative Agent and Lenders to defend (subject to the
Borrowers’ selection of counsel with the consent of the Indemnitee, which shall
not be unreasonably withheld), indemnify, pay and hold harmless the
Administrative Agent, the Arranger and Lenders, and the officers, directors,
employees, agents, sub-agents and affiliates of the Administrative Agent, the
Arranger and

142



--------------------------------------------------------------------------------



 



Lenders (collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that the Borrowers
shall not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final judgment of a court of competent jurisdiction.
     As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) any Operative
Documents (other than LVSC Notes Documents or LVSC Permitted Indebtedness) or
the transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder) or the use or intended use of the proceeds thereof or
the use or intended use of any thereof, or any enforcement of any of the Loan
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Subsidiary Guaranty), (ii) the
statements contained in the commitment letter delivered by any Lender to the
Borrowers with respect thereto, or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of the Borrowers or any of their Subsidiaries.
     To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this subsection 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the Borrowers shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
     10.4 Set-Off; Security Interest in Deposit Accounts.
     In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default each Lender is hereby authorized by the
Borrowers at any time or from time to time, without notice to the Borrowers or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by that Lender to or for the credit or the account of the
Borrowers against and on account of the obligations and liabilities of the
Borrowers to that Lender under this Agreement and the other

143



--------------------------------------------------------------------------------



 



Loan Documents, including all claims of any nature or description arising out of
or connected with this Agreement or any other Loan Document, irrespective of
whether or not (i) that Lender shall have made any demand hereunder or (ii) the
principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Section 8 and although said
obligations and liabilities, or any of them, may be contingent or unmatured. The
Borrowers hereby further grant to the Administrative Agent and each Lender a
security interest in all deposits and accounts maintained with the
Administrative Agent or such Lender as security for the Obligations.
     10.5 Ratable Sharing.
     The Lenders hereby agree among themselves that if any of them shall,
whether by voluntary payment (other than a voluntary prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s Lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (i) notify Administrative
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided that if all or part of such proportionately greater payment
received by such purchasing Lender is thereafter recovered from such Lender upon
the bankruptcy or reorganization of the Borrowers or otherwise, those purchases
shall be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. The Borrowers expressly consent to the foregoing arrangement
and agree that any holder of a participation so purchased may exercise any and
all rights of banker’s Lien, set-off or counterclaim with respect to any and all
monies owing by the Borrowers to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.
     10.6 Amendments and Waivers.
     A. No amendment, modification, termination or waiver of any provision of
this Agreement or of the Notes or other Loan Documents, and no consent to any
departure by the Borrowers therefrom, shall in any event be effective without
the written concurrence of Requisite Lenders (or the Administrative Agent only
if this Agreement or such Loan Document expressly so provides); provided that no
amendment, modification, termination, waiver or consent shall, unless approved
in writing and signed by the Borrowers and all the Lenders, do any of the
following: reduce the principal of, or interest on, the Loans or any fees
hereunder (other than any waiver of any increase in the interest rate applicable
to any of the Loans pursuant to

144



--------------------------------------------------------------------------------



 



subsection 2.2E); unless expressly permitted by any Loan Document, permit any
Borrower to assign or delegate any of its rights or Obligations under the Loan
Documents; change in any manner the definition of “Pro Rata Share” or the
definition of “Requisite Lenders” (it being understood that, with the consent of
Requisite Lenders, additional extensions of credit pursuant to this Agreement
may be included in “Pro Rata Share” and “Requisite Lenders” on substantially the
same terms as the Term Loan Commitments and the Term Loans); change in any
manner any provision of this Agreement which, by its terms, expressly requires
the approval or concurrence of all Lenders; postpone any date fixed for the
payment in respect of principal of, or interest on, the Loans or any fees
hereunder; release any Lien granted in favor of the Administrative Agent with
respect to 25% or more in aggregate fair market value of the Collateral other
than in accordance with the terms of the Loan Documents (it being understood
that the granting of additional Liens on Collateral is not a release of a Lien
on such Collateral); release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty, other than in accordance with the terms of the Loan
Documents; change in any manner the provisions contained in subsections 9.1,
10.5 or 10.6; provided, further that (i) any such amendment, modification,
termination, waiver or consent which increases the amount of the Commitment for
any Lender shall be effective only if evidenced by a writing signed by or on
behalf of such Lender and (ii) any release of Liens on Collateral granted to the
Administrative Agent with respect to less than 25% in aggregate fair market
value of the Collateral shall only require the consent of the Requisite Lenders
and the Administrative Agent.
     B. In addition, (i) any amendment, modification, termination or waiver of
any of the provisions contained in Section 4 shall be effective only if
evidenced by a writing signed by or on behalf of the Administrative Agent and
Requisite Lenders, (ii) no amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
Lender which is the holder of that Note except that to the extent such
amendment, modification, termination or waiver would not otherwise require the
consent of all Lenders, only the holder of such Note or Notes up to the amount
constituting Requisite Lenders shall be required hereunder and (iii) no
amendment, modification, termination or waiver of any provision of Section 9 or
of any other provision of this Agreement which, by its terms, expressly requires
the approval or concurrence of the Administrative Agent shall be effective
without the written concurrence of the Administrative Agent.
     C. Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrowers in any case shall entitle the Borrowers to
any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this subsection 10.6 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by the Borrowers, on the
Borrowers.
     D. Notwithstanding the foregoing, if any Lender does not agree to any
amendment hereunder requiring the consent of all Lenders and consented to by
Lenders having or holding at least a majority of the sum of the aggregate Loans
and unused Commitment of all Lenders, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in

145



--------------------------------------------------------------------------------



 



accordance with and subject to the restrictions contained in subsection 10.1,
including as a condition precedent to such assignment, (i) Administrative
Agent’s consent to the assignee unless not otherwise required by subsection 10.1
and (ii) payment by the Borrowers of the registration fee set forth in
subsection 10.1B(i), if applicable), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) such Lender shall have received irrevocable payment in full in cash of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, and accrued fees and all other Obligations and other amounts payable to
it hereunder (including amounts payable pursuant to subsection 2.6D) from the
assignee or the Borrowers and (ii) such assignment (together with any other
assignments pursuant to this subsection 10.6D or otherwise) will result in such
amendment being approved.
     10.7 Certain Matters Affecting Lenders.
     A. If (i) any Nevada Gaming Authority shall determine that any Lender does
not meet suitability standards prescribed under the Nevada Gaming Regulations or
(ii) any other gaming authority with jurisdiction over the gaming business of
the Borrowers shall determine that any Lender does not meet its suitability
standards (in any such case, a “Former Lender”), the Administrative Agent or the
Borrowers shall have the right (but not the duty) to designate bank(s) or other
financial institution(s) (in each case, a “Substitute Lender”) which may be any
Lender or Lenders that agree to become a Substitute Lender and to assume the
rights and obligations of the Former Lender, subject to receipt by the
Administrative Agent of evidence that such Substitute Lender is an Eligible
Assignee. The Substitute Lender shall assume the rights and obligations of the
Former Lender under this Agreement. The Borrowers shall bear the costs and
expenses of any Lender required by any Nevada Gaming Authority, or any other
gaming authority with jurisdiction over the gaming business of the Borrowers, to
file an application for a finding of suitability in connection with the
investigation of an application by the Borrowers for a license to operate a
gaming establishment, in connection with such application for a finding of
suitability.
     B. Notwithstanding the provisions of subsection 10.7(a), if any Lender
becomes a Former Lender, and if the Administrative Agent or the Borrowers fail
to find a Substitute Lender pursuant to subsection 10.7(a) within any time
period specified by the appropriate gaming authority for the withdrawal of a
Former Lender (the “Withdrawal Period”), the Borrowers shall immediately prepay
in full the outstanding principal amount of Loans made by such Former Lender,
together with accrued interest thereon to the earlier of (x) the date of payment
or (y) the last day of any Withdrawal Period.
     10.8 Independence of Covenants.
     All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

146



--------------------------------------------------------------------------------



 



     10.9 Notices.
     Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile or telex, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed; provided that notices to the Administrative Agent shall not
be effective until received; provided further, any such notice or other
communication shall at the request of the Administrative Agent be provided to
any sub-agent appointed pursuant to subsection 9.2F hereto as designated by the
Administrative Agent from time to time. For the purposes hereof, the address of
each party hereto shall be (i) as to the Borrowers or the Administrative Agent,
set forth under such party’s name on the signature pages hereof or such other
address as shall be designated by such Person in a written notice delivered to
the other parties hereto and (ii) as to each other Lender, such other address as
set forth on Schedule 2.1 or as shall be designated by such party in a written
notice delivered to the Administrative Agent.
     10.10 Survival of Representations, Warranties and Agreements.
     A. All representations, warranties and agreements made herein shall survive
the execution and delivery of this Agreement and the making of the Loans.
     B. Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of the Borrowers set forth in subsections 2.6D, 2.7,
3.6, 10.2, 10.3 and 10.4 and the agreements of Lenders set forth in subsections
9.2C, 9.4, 10.5 and 10.20 shall survive the payment of the Loans and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.
     10.11 Failure or Indulgence Not Waiver; Remedies Cumulative.
     No failure or delay on the part of the Administrative Agent or any Lender
in the exercise of any power, right or privilege hereunder or under any other
Loan Document shall impair such power, right or privilege or be construed to be
a waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
     10.12 Marshalling; Payments Set Aside.
     Neither Administrative Agent nor any Lender shall be under any obligation
to marshal any assets in favor of the Borrowers or any other party or against or
in payment of any or all of the Obligations. To the extent that the Borrowers
make a payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent for the benefit of Lenders), or Administrative Agent or
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or

147



--------------------------------------------------------------------------------



 



federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
     10.13 Severability.
     In case any provision in or obligation under this Agreement or the Notes
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
     10.14 Obligations Several; Independent Nature of Lenders’ Rights.
     The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments or representations of any other
Lender hereunder. Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement, subject to the
second sentence of subsection 9.6 and it shall not be necessary for any Lender
to be joined as an additional party in any proceeding for such purpose.
     10.15 Headings.
     Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
     10.16 Applicable Law.
     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.
     10.17 Successors and Assigns.
     This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to subsection 10.1). No Borrower’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by the Borrowers without the prior written consent of all Lenders.
     10.18 Consent to Jurisdiction and Service of Process.

148



--------------------------------------------------------------------------------



 



     ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, BORROWERS, FOR THEMSELVES AND IN CONNECTION WITH
THEIR PROPERTIES, IRREVOCABLY
(I) ACCEPT GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;
(II) WAIVE ANY DEFENSE OF FORUM NON CONVENIENS;
(III) AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
BORROWERS AT THEIR ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.9;
(IV) AGREE THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER BORROWERS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
(V) AGREE THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWERS IN THE COURTS OF ANY
OTHER JURISDICTION; AND
(VI) AGREE THAT THE PROVISIONS OF THIS SUBSECTION 10.18 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
     10.19 Waiver of Jury Trial.
     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this

149



--------------------------------------------------------------------------------



 



waiver in entering into this Agreement, and that each will continue to rely on
this waiver in their related future dealings. Each party hereto further warrants
and represents that it has reviewed this waiver with its legal counsel and that
it knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SUBSECTION 10.19 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
     10.20 Confidentiality.
     Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement for a period of three (3) years following the
Termination Date in accordance with such Lender’s customary procedures for
handling confidential information of this nature and in accordance with safe and
sound banking or investment practices, it being understood and agreed by the
Borrowers that in any event a Lender may make disclosures to Affiliates of such
Lender or disclosures reasonably required by any bona fide assignee, transferee
or participant in connection with the contemplated assignment or transfer by
such Lender of any Loans or any participations therein (provided that such
assignee, transferee or participant agrees to also be bound by this subsection
10.20), or disclosures reasonably required in connection the exercise by the
Agent or any of the Lenders of any right or remedy under the Loan Documents or
in connection with any litigation to which any of the Agents, Lenders or
Indemnitees is a party, or disclosures required or requested by any governmental
agency or representative thereof or pursuant to legal process; provided that,
unless specifically prohibited by applicable law or court order, each Lender
shall notify the Borrowers of any request in connection with exercising remedies
or in connection with litigation or any request by any Governmental
Instrumentality or representative thereof (other than any such request in
connection with any examination of the financial condition of such Lender by
such governmental agency) for disclosure of any such non-public information; and
provided, further that in no event shall any Lender be obligated or required to
return any materials furnished by the Borrowers or any of their Subsidiaries.
For purposes of this paragraph, “non-public information” shall not include
information that is not acquired from the Borrowers or any of their Subsidiaries
or Affiliates (or Persons acting on behalf of or retained by the Borrowers or
any of their Subsidiaries or Affiliates), Persons retained by or acting on
behalf of the Arranger, Agents and/or Lenders in connection with this Agreement
and the transactions contemplated hereby or Persons known by such Lender to be
under an obligation of confidentiality to the Borrowers (it being understood
that the Agents, Arranger, Lenders and their respective Affiliates shall be
under an obligation of confidentiality).
     10.21 Counterparts; Effectiveness.
     This Agreement and any amendments, waivers, consents or supplements hereto
or in connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed

150



--------------------------------------------------------------------------------



 



an original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.
     10.22 USA Patriot Act.
     Each Lender hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Patriot Act.
     10.23 Electronic Execution of Assignments.
     The words “execution,” “signed,” “signature,” and words of like import in
any Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
     10.24 Gaming Authorities.
     The Arranger, the Administrative Agent and each Lender agree to cooperate
with the Nevada Gaming Authorities or any other applicable gaming authority in
connection with the administration of their regulatory jurisdiction over the
Borrowers and their Restricted Subsidiaries, including to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions the provision of such documents or other information
as may be requested by any such Nevada Gaming Authority or other gaming
authority relating to the Arranger, the Administrative Agent or any of the
Lenders, or the Borrowers or any of their Subsidiaries, or to the Loan
Documents. Notwithstanding any other provision of the Agreement, the Borrowers
expressly authorize each Agent and Lender to cooperate with the Nevada Gaming
Authorities and such other gaming authorities as described above.
     10.25 Termination of Disbursement Agreement. Upon termination of the
Disbursement Agreement without replacement, (i) each of the following sections
(or portions thereof) shall be automatically deleted and be of no further force
and effect: Section 4.2D, Section 4.2E, Section 4.2F (other than respect to
Section 7.1.6(c) of the Disbursement Agreement as such section (a) is in effect
on the date hereof or (b) may be hereafter amended, supplemented or otherwise
modified), the third and fourth sentences of Section 5.19, Section 7.13E,
clauses (ii) and (iii) of Section 8.3, and clause (ii) of Section 8.5 and
(ii) the words “Disbursement Agreement and” in the first sentence of
Section 7.13A shall be automatically deleted.

151



--------------------------------------------------------------------------------



 



     10.26 Press Releases and Related Matters. Each Loan Party executing this
Agreement agrees to use commercially reasonable efforts to assure that neither
it nor its Affiliates will in the future issue any press releases or other
public disclosure using the name of GE Capital or its affiliates or referring to
this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to GE Capital and without the prior consent of GE Capital
(which consent shall be deemed to have been given by GE Capital if GE Capital
has not objected to such press release or other public disclosure within two
Business Days after its receipt thereof provided that such press release or
other public disclosure was sent by electronic mail with a subject line
“Venetian — Consent to Press Release” to (i) Christopher H. Craig at
chriscraig@paulhastings.com and (ii) Edward Reynolds at ned.reynolds@ge.com or,
in each case, to such other party and/or address as may be designated by the
Administrative Agent to Borrower Representative unless (and only to the extent
that) such Loan Party or Affiliate is unable to do so under applicable law
(including applicable securities regulations) and stock exchange rules and
regulations and then, in any event, such Loan Party or Affiliate will consult
with GE Capital before issuing such press release or other public disclosure.
Each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Borrower’s name. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
[Signature Page Follows]

152



--------------------------------------------------------------------------------



 



[GE FF&E CREDIT AGREEMENT LVSI, VCR &LCR]
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
          BORROWERS:

                  LAS VEGAS SANDS, LLC    
 
           
 
  By:             /s/ Robert P. Rozek
 
Name: Robert P. Rozek    
 
      Title: Senior Vice President and    
 
      Chief Financial Officer    
 
                Notice Address:    
 
           
 
      3355 Las Vegas Boulevard South    
 
      Las Vegas, Nevada 89109    
 
      Attention:    General Counsel of Las Vegas Sands Corp.    
 
      Telefax:    (702) 733-5088    
 
                VENETIAN CASINO RESORT, LLC    
 
           
 
  By:             /s/ Robert P. Rozek    
 
     
 
   
 
      Name: Robert P. Rozek    
 
      Title: Senior Vice President and    
 
      Chief Financial Officer    
 
                Notice Address:    
 
           
 
      3355 Las Vegas Boulevard South    
 
      Las Vegas, Nevada 89109    
 
      Attention:    General Counsel of Las Vegas Sands Corp.    
 
      Telefax:    (702) 733-5088    

S-1



--------------------------------------------------------------------------------



 



                  LIDO CASINO RESORT, LLC    
 
           
 
  By:   /s/ Robert P. Rozek    
 
     
 
   
 
      Name: Robert P. Rozek    
 
      Title: Senior Vice President and    
 
      Chief Financial Officer    
 
                Notice Address:    
 
           
 
      3355 Las Vegas Boulevard South    
 
      Las Vegas, Nevada 89109    
 
      Attention: General Counsel of Las Vegas    
 
      Sands Corp.    
 
      Telefax: (702) 733-5088    

 



--------------------------------------------------------------------------------



 



LENDERS:

                  GENERAL ELECTRIC CAPITAL CORPORATION,         as a Lender and
Administrative Agent    
 
           
 
  By:   /s/ Richard O’Neill
 
   
 
      Name: Richard O’Neill    
 
      Title: Vice President    

     
 
  Notice Address:
 
   
 
  GE Commercial & Industrial Finance, Inc.
 
  401 Merritt 7
 
  2nd Floor
 
  Norwalk, CT 06856
 
  Attention: Las Vegas Sands Account Manager
 
  Telefax:: (203) 229-1980
 
   
 
  With copies to:
 
  Paul, Hastings, Janofsky & Walker, LLP
 
  75 East 55th Street
 
  New York, NY 10022
 
  Attention: Christopher H. Craig
 
  Telefax:: (212) 230-7889
 
   
 
  and
 
   
 
  General Electric Capital Corporation
 
  401 Merritt 7
 
  Norwalk, CT 06856
 
  Attention: Corporate Counsel
 
  Telefax: (203) 956-4001

 